
	
		II
		Calendar No. 578
		112th CONGRESS
		2d Session
		S. 847
		[Report No. 112–264]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Lautenberg (for
			 himself, Ms. Klobuchar,
			 Mr. Schumer, Mrs. Boxer, Mr.
			 Franken, Mr. Whitehouse,
			 Mr. Sanders, Mrs. Gillibrand, Mr.
			 Durbin, Mr. Menendez,
			 Mr. Leahy, Mr.
			 Blumenthal, Mr. Merkley,
			 Mrs. Feinstein, Mr. Begich, Mr.
			 Tester, Mr. Kerry,
			 Mrs. Murray, Mr. Cardin, Mr.
			 Harkin, Ms. Cantwell,
			 Mr. Wyden, Mr.
			 Baucus, Mr. Udall of New
			 Mexico, Mr. Akaka,
			 Mr. Nelson of Florida,
			 Mr. Lieberman, Ms. Mikulski, Mr.
			 Inouye, and Mr. Bennet)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 27, 2012
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Toxic Substances Control Act to ensure that
		  risks from chemicals are adequately understood and managed, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Chemicals Act of
			 2011.
		2.PurposesThe purpose of this Act is to ensure that
			 risks from chemicals are adequately understood and managed.
		3.Findings,
			 policy, and goalSection 2 of
			 the Toxic Substances Control Act (15 U.S.C. 2601) is amended—
			(1)in the heading,
			 by striking Intent and inserting
			 Goal; and
			(2)by striking
			 subsections (a) through (c) and inserting the following:
				
					(a)FindingsCongress
				finds that—
						(1)each year human
				beings and the environment are exposed to a large number of chemical
				substances;
						(2)the chemical
				industry, an important part of the United States economy, provides valuable
				products that are used in diverse manufacturing industries and other
				commercial, institutional, and consumer applications;
						(3)more than 3
				decades after the enactment of this Act, people and the environment in the
				United States are still exposed to thousands of chemicals whose safety has not
				been adequately reviewed and may harm health and the environment;
						(4)the incidence of
				some diseases and disorders linked to chemical substance exposures is on the
				rise;
						(5)biomonitoring of
				chemical substances in humans reveals that people in the United States carry
				hundreds of hazardous chemicals in their bodies;
						(6)the
				concentrations of certain chemical substances that persist and accumulate are
				increasing in the environment and in human bodies and are found across the
				world, including in the remote Arctic in which Native Americans face increasing
				contamination of traditional foods;
						(7)differences in
				metabolism and physiology at certain stages of development can make infants and
				children more vulnerable than adults to the effects of chemical exposure,
				especially exposure that occurs in utero, during infancy, and during other
				critical periods of development;
						(8)manufacturers and
				processors of chemicals should supply sufficient health and environmental
				information before distributing products in commerce;
						(9)the Administrator
				must have and exercise the authority to develop sufficient information to
				assess chemical safety, and to act effectively when the Administrator obtains
				information that indicates there are risks of harmful exposure to chemical
				substances;
						(10)there is
				significant global trade in the chemical sector and many of the companies that
				conduct business in the United States must also comply with chemical safety
				regulatory programs in other countries, and the data that is generated to
				comply with those other regulatory programs may be useful in understanding
				hazards and exposures of chemical substances presented in the United States;
				and
						(11)a revised policy
				on the safety of chemical substances will assist in renewing the manufacturing
				sector of the United States, create new and safer jobs, spur innovations in
				green chemistry, restore confidence domestically and internationally in the
				safety of products of the United States, and ensure that products of the United
				States remain competitive in the global market.
						(b)PolicyIt
				is the policy of the United States—
						(1)to protect the
				health of children, workers, consumers, and the public, and to protect the
				environment from harmful exposures to chemical substances;
						(2)to promote the
				use of safer alternatives and other actions that reduce the use of and exposure
				to hazardous chemical substances and reward innovation toward safer chemicals,
				processes, and products;
						(3)to require that
				chemicals in commerce meet a risk-based safety standard that protects
				vulnerable and affected populations and the environment;
						(4)to require
				companies to provide sufficient health and environmental information for the
				chemical substances that the companies manufacture, process, or import as a
				condition of allowing those companies to distribute chemical substances in
				commerce;
						(5)to improve the
				quality of information on chemical safety and use;
						(6)to guarantee the
				right of the public and workers to know about the hazards and uses of chemical
				substances that the public and workers may be exposed to by maximizing public
				access to information on chemical safety and use; and
						(7)to strengthen
				cooperation between and among the Federal Government and State, municipal,
				tribal, and foreign governments.
						(c)GoalIt
				is the goal of the United States to address the harmful exposure of vulnerable
				or affected populations to chemical substances caused by the distribution of
				chemical substances in commerce by—
						(1)reviewing all
				chemical substances for safety and identifying the highest priority chemical
				substances for expedited review;
						(2)determining
				whether chemical substances in commerce meet the safety standard under this
				title;
						(3)applying
				appropriate restrictions to the use of a chemical substance, where warranted;
				and
						(4)encouraging the
				replacement of harmful chemicals and processes with safer
				alternatives.
						.
			4.DefinitionsSection 3 of the Toxic Substances Control
			 Act (15 U.S.C. 2602) is amended—
			(1)by striking
			 paragraph (12);
			(2)by redesignating
			 paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (13), and (14),
			 as paragraphs (5), (6), (8), (10), (12), (13), (14), (15), (18), (19), (21),
			 and (24), respectively;
			(3)by inserting
			 after paragraph (1) the following:
				
					(2)Aggregate
				exposure
						(A)In
				generalSubject to subparagraph (B), the term aggregate
				exposure means exposure from all sources of a chemical substance,
				including exposure from—
							(i)the manufacture,
				processing, distribution, use, and disposal of that chemical substance;
				and
							(ii)all other
				sources of that chemical substance, including—
								(I)contamination of
				food, air, water, soil, and house dust from current or prior uses or
				activity;
								(II)accidental
				releases;
								(III)permitted
				sources of pollution;
								(IV)nonpoint sources
				of pollution;
								(V)documented
				background levels from natural and anthropogenic sources; and
								(VI)a mixture or
				article containing that chemical substance.
								(B)InclusionsThe
				term aggregate exposure includes exposure from a chemical
				substance that is not considered to be a chemical substance under this Act
				solely because of the use of that substance as, or in, a food, food additive,
				cosmetic, or device (as those terms are defined in section 201 of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 321)).
						(3)Bioaccumulative
						(A)In
				generalThe term bioaccumulative means, with respect
				to a chemical substance or mixture, that the chemical substance or mixture, as
				determined by the Administrator, can significantly accumulate in biota, as
				indicated through monitoring data, or is highly likely to accumulate in biota,
				as indicated by other evidence.
						(B)UpdateTo
				reflect the best available science, the Administrator may, by rule, revise the
				definition of the term bioaccumulative in such a way that reflects
				the state of the science and provides for equal or greater protection of human
				health and the environment.
						(4)Chemical
				identityThe term chemical identity includes—
						(A)each common and
				trade name of a chemical substance;
						(B)the name of a
				chemical substance appearing in International Union of Pure and Applied
				Chemistry nomenclature and the most current Collective Index format;
						(C)each Chemical
				Abstracts Service registration number of a chemical substance; and
						(D)the molecular
				structure of a chemical
				substance.
						;
			(4)in paragraph (5)
			 (as redesignated by paragraph (2))—
				(A)by striking
			 (2)(A) Except as provided in subparagraph (B) and inserting the
			 following:
					
						(5)Chemical
				substance
							(A)In
				generalExcept as provided in subparagraphs (B) and
				(C)
							;
				(B)in subparagraph
			 (B), by striking (B) Such term and inserting the
			 following:
					
						(B)ExclusionsThe
				term chemical substance
						;
				and
				(C)by adding at the
			 end the following:
					
						(C)InclusionsNotwithstanding
				molecular identity, the Administrator may determine that a variant of a
				chemical substance is a new chemical substance under section
				5(a)(6).
						;
				(5)by inserting
			 after paragraph (6) (as redesignated by paragraph (2)) the following:
				
					(7)Cumulative
				exposureThe term cumulative exposure means the sum
				of aggregate exposure to each of the chemical substances that are known or
				suspected to contribute appreciably to the risk of the same or a similar
				adverse
				effect.
					;
			(6)by striking
			 paragraph (8) (as redesignated by paragraph (2)) and inserting the
			 following:
				
					(8)Distribute in
				commerceThe terms distribute in commerce and
				distribution in commerce, when used to describe an action taken
				with respect to a chemical substance (or mixture or article containing that
				chemical substance), mean—
						(A)to sell, or the
				sale of, the substance, mixture, or article in commerce;
						(B)to introduce or
				deliver for introduction into commerce, or the introduction or delivery for
				introduction into commerce of, the substance, mixture, or article;
						(C)to hold, or the
				holding of, the substance, mixture, or article after its introduction into
				commerce; or
						(D)to export or
				offer for export the substance, mixture, or
				article.
						;
			(7)by inserting
			 after paragraph (8) (as redesignated by paragraph (2)) the following:
				
					(9)End
				consumerThe term end consumer means an individual
				or other entity that purchases and uses or consumes a chemical substance (or
				mixture or article containing that chemical
				substance).
					;
			(8)in paragraph (10)
			 (as redesignated by paragraph (2)), by inserting ambient and
			 indoor after includes water,;
			(9)by inserting
			 after paragraph (10) (as redesignated by paragraph (2)) the following:
				
					(11)Federal
				agencyThe term Federal agency means any department,
				agency, or other instrumentality of the Federal Government, any independent
				agency or establishment of the Federal Government including any Government
				corporation, and the Government Printing
				Office.
					;
			(10)in paragraph
			 (15) (as redesignated by paragraph (2)), by striking which is not
			 included in the chemical substance list compiled and published under section
			 8(b) and inserting for which the manufacturer or processor of
			 the chemical substance has not submitted a declaration under section
			 8(a);
			(11)by inserting
			 after paragraph (15) (as redesignated by paragraph (2)) the following:
				
					(16)Persistent
						(A)In
				generalThe term persistent means, with respect to a
				chemical substance or mixture, that the chemical substance or mixture, as
				determined by the Administrator, significantly persists in 1 or more
				environmental media, as indicated by monitoring data or other evidence.
						(B)UpdateTo
				reflect the best available science, the Administrator may, by rule, revise the
				definition of the term persistent in such a way that reflects the
				state of the science and provides for equal or greater protection of human
				health and the environment.
						(17)Person
						(A)In
				generalThe term person means an individual, trust,
				firm, joint stock company, corporation (including a Government corporation),
				partnership, association, State, municipality, commission, political
				subdivision of a State, or any interstate body.
						(B)InclusionsThe
				term person includes each Federal agency and any officer, agent,
				or employee of a Federal
				agency.
						;
			(12)by inserting
			 after paragraph (19) (as redesignated by paragraph (2)) the following:
				
					(20)Special
				substance characteristic
						(A)In
				generalThe term special substance characteristic
				means a physical, chemical, or biological characteristic, other than molecular
				identity, that the Administrator determines, by order or rule, may
				significantly affect the risks posed by substances exhibiting that
				characteristic.
						(B)ConsiderationsIn
				determining the existence of special substance characteristics, the
				Administrator may consider—
							(i)size or size
				distribution;
							(ii)shape and
				surface structure;
							(iii)reactivity;
				and
							(iv)any other
				properties that may significantly affect the risks
				posed.
							;
			(13)by inserting
			 after paragraph (21) (as redesignated by paragraph (2)) the following:
				
					(22)ToxicThe
				term toxic, with respect to a chemical substance or mixture, means
				that the chemical substance or mixture has a toxicological property—
						(A)meeting the
				criteria for Category 1 or Category 2 for any of the toxicity endpoints
				established by the Globally Harmonized System for the Classification and
				Labeling of Hazardous Substances;
						(B)that causes an
				adverse effect that has been demonstrated in humans or other exposed organisms;
				or
						(C)for which the
				weight of evidence (such as demonstration of an adverse effect described in
				subparagraph (B), laboratory studies, or data for a chemical from the same
				chemical class that exhibits that adverse effect) demonstrates the potential
				for an adverse effect in humans or other exposed organisms.
						(23)Toxicological
				propertyThe term toxicological property means
				actual or potential toxicity or other adverse effects of a chemical substance
				or mixture, including actual or potential effects of exposure to a chemical
				substance or mixture on—
						(A)mortality;
						(B)morbidity,
				including carcinogenesis;
						(C)reproduction;
						(D)growth and
				development;
						(E)the immune
				system;
						(F)the endocrine
				system;
						(G)the brain or
				nervous system;
						(H)other organ
				systems; or
						(I)any other
				biological functions in humans or nonhuman organisms.
						;
				and
			(14)by adding at the
			 end the following:
				
					(25)Vulnerable
				human populationThe term vulnerable human
				population means a human population that is subject to disproportionate
				exposure to, or the potential for disproportionate adverse effect from exposure
				to, a chemical substance or mixture, including—
						(A)infants,
				children, and adolescents;
						(B)pregnant
				women;
						(C)elderly;
						(D)individuals with
				preexisting medical conditions;
						(E)workers that work
				with chemical substances and mixtures; and
						(F)members of any
				other appropriate population identified by the
				Administrator.
						.
			5.Minimum data sets
			 and testing of chemical substancesSection 4 of the Toxic Substances Control
			 Act (15 U.S.C. 2603) is amended to read as follows:
			
				4.Minimum data sets
				and testing of chemical substances
					(a)Minimum data
				sets
						(1)Minimum data
				sets rules
							(A)In
				generalSubject to subparagraph (B), and not later than 1 year
				after the date of enactment of the Safe
				Chemicals Act of 2011, the Administrator shall establish, by
				rule, the data that constitute the minimum data sets for chemical
				substances.
							(B)RequirementsAny
				rule promulgated under subparagraph (A) shall—
								(i)provide for varied
				or tiered data to be provided for different chemical substances or categories
				of chemical substances;
								(ii)identify the
				particular minimum data set that applies to a chemical substance or category of
				chemical substances;
								(iii)require each
				minimum data set to include the minimum amount of information necessary for the
				Administrator to conduct a screening-level risk assessment of the chemical
				substance or category of chemical substances, including information on the
				characteristics, toxicological properties, exposure, and use of a chemical
				substance; and
								(iv)in accordance
				with section 30, encourage and facilitate the use of alternative testing
				methods and testing strategies to generate information quickly, at low cost,
				and without the use of animal-based testing, including toxicity pathway-based
				risk assessment, in vitro studies, systems biology, computational toxicology,
				bioinformatics, and high-throughput screening.
								(2)Submission of
				minimum data setEach manufacturer and processor of a chemical
				substance shall submit the minimum data set for the chemical substance to the
				Administrator—
							(A)for new chemical
				substances, concurrent with the notice required under section (5)(a)(1)(A);
				and
							(B)for existing
				chemical substances, on the earlier of—
								(i)18 months after
				the date on which the chemical substance is assigned to a priority class under
				section 6(a); and
								(ii)5 years after the
				date of enactment of the Safe Chemicals Act
				of 2011.
								(3)ProhibitionThe
				Administrator may, by order, take any action authorized under section 6(c) if a
				manufacturer or processor is in violation of paragraph (2), except as
				authorized under section 6(e).
						(b)Testing
						(1)General
				submissions
							(A)In
				generalThe Administrator may, by rule or order, require testing
				with respect to any chemical substance, and the submission of test results by a
				specified date, as necessary for making any determination or carrying out any
				provision of this Act.
							(B)Effect on other
				authorityNothing in this paragraph limits the authority of the
				Administrator under paragraph (2).
							(2)Sample
				submissions
							(A)In
				generalThe Administrator may, by rule or order, require the
				submission of a sample of any chemical substance in such manner as the
				Administrator determines enables the Administrator to conduct any tests
				necessary for making any determination or carrying out any provision of this
				Act.
							(B)Effect on other
				authorityNothing in this paragraph limits the authority of the
				Administrator under paragraph (1).
							(3)ProhibitionThe
				Administrator may, by order, take any action authorized under section 6(c) if a
				manufacturer or processor is in violation of a rule or order under paragraph
				(1), except as authorized under section 6(e).
						(4)ExemptionIf
				a manufacturer or processor has submitted a declaration of cessation of
				manufacture or processing under section 8(a)(3) for a chemical substance, the
				manufacturer or processor shall be exempted from the requirements of this
				subsection.
						(c)Test rules or
				orders
						(1)In
				generalA rule or order issued under subsection (b) shall
				include—
							(A)identification of
				the chemical substance for which testing is required under the rule or
				order;
							(B)standards for the
				development of test data for that substance; and
							(C)a specification of
				the period (which may not be of unreasonable duration) within which the persons
				required to conduct the testing shall submit to the Administrator data
				developed in accordance with the standards referred to in subparagraph
				(B).
							(2)Considerations
							(A)In
				generalIn determining the standards and period to be required
				under subparagraphs (B) and (C) of paragraph (1), the Administrator shall
				consider—
								(i)the relative costs
				of the various test protocols and methodologies that may be required under the
				rule or order; and
								(ii)the reasonably
				foreseeable availability of the facilities and personnel needed to perform the
				testing required under the rule.
								(B)Preliminary
				dataAny rule or order issued by the Administrator under this
				subsection may require a manufacturer or processor to submit preliminary data
				during the period described in paragraph (1)(C).
							(3)Types of health
				and environmental information
							(A)In
				generalThe Administrator may prescribe standards for the
				development of test data under this subsection for health and environmental
				information, including—
								(i)information
				pertaining to carcinogenesis, mutagenesis, teratogenesis, behavioral disorders,
				cumulative, synergistic, or any other effect that may be considered in a safety
				standard determination;
								(ii)information
				pertaining to exposure to the chemical substance, including information
				regarding the presence of the chemical substance in human blood, fluids, or
				tissue; and
								(iii)information
				pertaining to—
									(I)bioaccumulation;
									(II)persistence;
									(III)acute
				toxicity;
									(IV)subacute
				toxicity;
									(V)chronic toxicity;
				and
									(VI)any other
				characteristic that may present an adverse effect.
									(B)Methodologies
								(i)In
				generalThe Administrator may prescribe methodologies in
				standards for the development of test data, including—
									(I)epidemiologic
				studies;
									(II)biomonitoring
				studies;
									(III)serial or
				hierarchical tests;
									(IV)in vitro tests;
				and
									(V)whole animal
				tests, consistent with section 30.
									(ii)RequirementPrior
				to prescribing epidemiologic studies of employees, the Administrator shall
				consult with the Director of the National Institute for Occupational Safety and
				Health.
								(C)ReviewPeriodically,
				but not less frequently than once every 3 years, the Administrator
				shall—
								(i)review the
				adequacy of the standards for development of data prescribed under subparagraph
				(A); and
								(ii)if necessary,
				institute proceedings to make appropriate revisions of those standards.
								(4)Persons required
				to conduct tests and submit data
							(A)In
				generalExcept as provided in subparagraph (B), a rule or order
				under subsection (b) respecting a chemical substance shall specify the persons
				required to conduct tests and submit data to the Administrator on the
				substance.
							(B)ExceptionThe
				Administrator may permit 2 or more of the persons described in subparagraph (A)
				to designate 1 of the persons or a qualified third party to conduct the tests
				and submit the data on behalf of the persons making the designation.
							(C)LiabilityAll
				persons described in subparagraphs (A) and (B) shall remain liable for
				compliance with any requirements subject to the designation.
							(5)Expiration of
				rules and orders
							(A)In
				generalAny rule or order under subsection (b) that requires the
				testing and submission of data for a particular chemical substance shall expire
				at the end of the applicable reimbursement period (as defined in subsection
				(d)(3)) unless, prior to that date, the Administrator withdraws the rule or
				order.
							(B)Category of
				chemical substancesA rule or order under subsection (b) that
				requires the testing and submission of data for a category of chemical
				substances shall expire with respect to a chemical substance included in the
				category at the end of the applicable reimbursement period (as defined in
				subsection (d)(3)) unless, prior to that date, the Administrator withdraws the
				rule or order with respect to the substance entirely.
							(d)Exemptions
						(1)In
				generalAny person required by a rule or order under subsections
				(a) or (b) to conduct tests and submit data for a chemical substance may apply
				to the Administrator (in such form and manner as the Administrator determines
				necessary) for an exemption from the requirement.
						(2)Action by
				AdministratorIn accordance with paragraph (3) or (4), the
				Administrator shall exempt an applicant under paragraph (1), if, on receipt of
				the application, the Administrator determines that—
							(A)the chemical
				substance for which the application was submitted is equivalent to a chemical
				substance for which—
								(i)data has been
				submitted to the Administrator in accordance with a rule or order under
				subsection (a) or (b); or
								(ii)data is being
				developed in accordance with the rule or order; and
								(B)submission of data
				by the applicant for the substance would be duplicative of data that—
								(i)has been submitted
				to the Administrator in accordance with the rule or order under subsection (a)
				or (b); or
								(ii)is being
				developed in accordance with the rule or order.
								(3)Reimbursement
				due to exemption
							(A)Definition of
				reimbursement periodIn this paragraph, the term
				reimbursement period, with respect to any test data for a chemical
				substance, means a period that—
								(i)begins on the date
				on which the test data is submitted in accordance with a rule or order issued
				under subsection (a) or (b); and
								(ii)ends on the later
				of—
									(I)5 years after the
				date referred to in clause (i); or
									(II)the date which,
				as determined by the Administrator, provides the applicant with a time period
				which is sufficient to develop the test data.
									(B)Reimbursement
				for previously submitted test data
								(i)In
				generalExcept as provided in clause (ii), for an exemption under
				paragraph (2)(B)(i), if the exemption is granted during the reimbursement
				period for the test data, the Administrator shall order the person granted the
				exemption to provide fair and equitable reimbursement (in an amount determined
				by the Administrator) to—
									(I)the person who
				previously submitted the test data, for a portion of the costs incurred by the
				person in complying with the data submission requirement; and
									(II)any other person
				who has been required under this subsection to contribute with respect to the
				costs, for a portion of the amount the person was required to
				contribute.
									(ii)ExceptionClause
				(i) shall not apply if there is agreement on the amount and method of
				reimbursement between an exempted person described in clause (i) and the
				persons described in subclauses (I) and (II) of that clause.
								(iii)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (i) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Federal Trade Commission,
				consider all relevant factors, including—
									(I)the effect on the
				competitive position of the person required to provide reimbursement in
				relation to the person to be reimbursed; and
									(II)the share of the
				market for the substance of the person required to provide reimbursement in
				relation to the share of the market of the persons to be reimbursed.
									(C)Reimbursement
				due to exemption for test data being developed in accordance with a rule or
				order
								(i)In
				generalExcept as provided in clause (ii), for an exemption under
				paragraph (2)(B)(ii), the Administrator shall order the person granted the
				exemption to provide fair and equitable reimbursement (in an amount determined
				by the Administrator) to—
									(I)each person who is
				developing the test data, for the portion of the costs incurred by each person
				in complying with the rule or order; and
									(II)any other person
				who has been required under this subsection to contribute with respect to the
				costs of complying with the rule or order, for a portion of the amount the
				person was required to contribute.
									(ii)ExceptionClause
				(i) shall not apply if there is agreement on the amount and method of
				reimbursement between an exempted person described in clause (i) and the
				persons described in subclauses (I) and (II) of that clause.
								(iii)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (i) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Federal Trade Commission,
				consider the factors described in subparagraph (B)(iii).
								(iv)Lack of
				complianceIf any exemption is granted under paragraph (2) on the
				basis that 1 or more persons are developing test data pursuant to a rule or
				order promulgated or issued under subsection (a) or (b), and after the
				exemption is granted, the Administrator determines that no person has complied
				with the rule or order, the Administrator shall—
									(I)after providing
				written notice and an opportunity for a hearing to the person who holds the
				exemption, by order, terminate the exemption; and
									(II)notify in writing
				the person of the requirements of the rule or order with respect to which the
				exemption was granted.
									(e)Notice
						(1)In
				generalNot later than 15 days after the date of receipt of any
				test data pursuant to a rule or order under subsection (a) or (b), the
				Administrator shall publish in the Federal Register a notice of the receipt of
				the test data.
						(2)RequirementsSubject
				to section 14, each notice shall—
							(A)identify the
				chemical substance for which data have been received;
							(B)list—
								(i)the commercial and
				consumer uses or intended commercial and consumer uses of the substance known
				to the Administrator; and
								(ii)the information
				required by the applicable standards for the development of test data;
				and
								(C)describe the
				nature of the test data developed.
							(3)AvailabilitySubject
				to section 14, the Administrator shall make the test data described in this
				subsection available on a publicly accessible Internet site.
						(f)Requests from
				other agencies for additional information or testing
						(1)In
				generalThe head of a Federal agency may request the
				Administrator to seek the information on behalf of that agency if the head of
				that Federal agency determines that—
							(A)information
				relating to a chemical substance, including data derived from new testing or
				monitoring, would assist that Federal agency in carrying out the duties or
				exercising the authority of that agency; but
							(B)the requested
				information is not available to that agency.
							(2)Duty of
				AdministratorNot later than 60 days after the date of receipt of
				a request under paragraph (1), the Administrator shall—
							(A)subject to section
				14, make the data available to the requesting agency;
							(B)issue a request
				under section 8(f) to require—
								(i)the submission of
				existing pertinent data to the Administrator; and
								(ii)a copy of any
				such submission to be furnished to the requesting agency;
								(C)issue a rule or
				order under subsection (b)—
								(i)to develop the
				data; and
								(ii)to require the
				developed data to be furnished to the requesting agency; or
								(D)publish in the
				Federal Register the reason for which none of the actions described in this
				paragraph were taken.
							(g)CertificationEach
				submission required under this section or under a rule or an order promulgated
				or issued by the Administrator under this section shall be accompanied by a
				certification signed by a responsible official of the manufacturer or processor
				that each statement contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by, the manufacturer or
				processor.
						.
		6.Manufacturing and
			 processing noticesSection 5
			 of the Toxic Substances Control Act (15 U.S.C. 2604) is amended to read as
			 follows:
			
				5.Manufacturing and
				processing notices
					(a)New chemical
				substances and new uses of chemical substances
						(1)New chemical
				substancesExcept as provided in subsection (d), no person may
				manufacture or process a new chemical substance unless—
							(A)the person submits
				to the Administrator a notice, in accordance with subsection (c), of the
				intention of the person to manufacture or process the substance;
							(B)the person
				complies with subsection (b); and
							(C)the Administrator
				finds that—
								(i)the manufacturers
				and processors have established that the chemical substance meets the safety
				standard under section 6(b); or
								(ii)the new chemical
				substance, or a metabolite or degradation product of the chemical substance, as
				applicable, is not, and is not expected to be—
									(I)(aa)manufactured in a
				volume of more than 1,000,000 pounds annually; or
										(bb)released into the
				environment in a volume of more than 100,000 pounds annually;
										(II)a known,
				probable, or suspected reproductive, developmental, neurological, or
				immunological toxicant, carcinogen, mutagen, or endocrine disruptor;
									(III)persistent and
				bioaccumulative;
									(IV)found in human
				cord blood, or otherwise found in human blood, fluids, or tissue, unless the
				chemical substance, metabolite, or degradation product is naturally present at
				the level commonly found in that medium; or
									(V)found in food,
				drinking water, ambient or indoor air, residential soil, or house dust, unless
				the chemical substance, metabolite, or degradation product is naturally present
				at the level commonly found in that medium.
									(2)New uses of
				existing chemical substances prior to safety standard determination
							(A)In
				generalExcept as provided in subparagraph (B), with respect to
				an existing chemical substance for which the Administrator has not made a
				safety standard determination under section 6, no person may manufacture or
				process the chemical substance—
								(i)for a use that was
				not ongoing on the date of enactment of the Safe Chemicals Act of 2011; or
								(ii)at a volume that
				is significantly increased from the volume as of the date of enactment of the
				Safe Chemicals Act of
				2011.
								(B)ExceptionA
				person may manufacture or process a chemical substance in a manner prohibited
				by subparagraph (A), if the person—
								(i)submits to the
				Administrator a new or updated declaration under section 8(a); and
								(ii)complies with
				subsection (b).
								(3)New uses of
				existing chemical substances that meet the safety standard
							(A)In
				generalFor an existing chemical substance for which the
				Administrator has determined under section 6(b) that the manufacturers and
				processors of the chemical substance have established that the substance meets
				the applicable safety standard, no person may manufacture or process the
				chemical substance for uses, at production volumes, or in manners other than
				those the Administrator specified in the safety standard determination,
				unless—
								(i)the manufacturer
				or processor submits to the Administrator—
									(I)a notice of the
				intention of the manufacturer or processor to manufacture or process the
				substance for a new use, at a new production volume, or in such other manner as
				is inconsistent with a specified condition or term for that substance;
				and
									(II)all updates to
				the minimum data set relevant to the new use, new production volume, or other
				new manner of manufacturing or processing;
									(ii)the notice under
				clause (i)(I) indicates that the chemical substance will continue to meet the
				safety standard if the allowed uses, production volumes, or other specified
				conditions or terms for that chemical substance are revised to encompass the
				new use, production volume, or other manner of manufacturing or processing;
				and
								(iii)the
				Administrator determines that the manufacturer or processor submitting the
				notice has established that the chemical substance will continue to meet the
				safety standard if the allowed uses, production volumes, or other specified
				conditions or terms for that substance, are revised to encompass the new use,
				production volume, or other manner of manufacturing or processing.
								(B)Amendment to
				safety standard determinationIf the conditions described in
				clauses (i) through (iii) of subparagraph (A) are satisfied, the Administrator
				shall, by order, amend the safety standard determination for the chemical
				substance to include the new use, production volume, or other manner of
				manufacturing or processing among the allowed uses, production volumes, or
				manners of manufacturing or processing of the chemical substance.
							(4)Safety standard
				determination
							(A)In
				generalExcept as provided in subparagraphs (B) and (C), not
				later than 180 days after the date of receipt of a notice and supporting data
				that satisfies paragraph (1)(A) or paragraph (3)(A), the Administrator shall
				determine whether the person submitting the notice has established that the
				chemical substance will meet, or will continue to meet, the safety standard
				under section 6(b).
							(B)ExceptionIn
				the case of a notice under paragraph (1)(A), the Administrator shall not be
				subject to the deadline described in subparagraph (A) if the Administrator
				first makes the finding specified under paragraph (1)(C)(ii).
							(C)ExtensionThe
				Administrator may extend the determination deadline under subparagraph (A) by 1
				or more additional periods not to exceed 1 year in the aggregate, in such
				manner as the Administrator determines necessary.
							(D)Failure to make
				a timely determinationThe failure of the Administrator to make a
				timely determination in accordance with this paragraph shall not be sufficient
				to satisfy the conditions described in paragraph (1)(C)(i) or paragraph
				(3)(A)(iii).
							(5)Notice of
				commencementNot later than 30 days after the date on which a
				manufacturer or processor commences the manufacturing or processing of a new
				chemical substance, the manufacturer or processor shall submit to the
				Administrator a notice of commencement of manufacture or processing.
						(6)Chemical
				substances exhibiting special substance characteristics
							(A)DeterminationThe
				Administrator shall determine by order or rule that a variant of a chemical
				substance exhibiting 1 or more special substance characteristics—
								(i)is a use that is
				separate from any use of the chemical substance that does not exhibit the
				special substance characteristics; or
								(ii)is a new chemical
				substance.
								(B)Requirements for
				variants that are separate usesIn the case of a chemical
				substance that the Administrator determines to be a separate use based on the
				special substance characteristics of the chemical substance, the manufacturer
				or processor shall satisfy such further conditions as the Administrator
				establishes, by order or rule.
							(b)Submission of
				data
						(1)In
				generalA person shall submit to the Administrator data in
				accordance with the rule or order at the time that notice is submitted under
				subsection (a) if the person is required to submit to the Administrator—
							(A)under subsection
				(a), a notice prior to beginning the manufacture or processing of a chemical
				substance; and
							(B)under section
				4(b), test data for the chemical substance prior to the submission of the
				notice.
							(2)AvailabilitySubject
				to section 14, the Administrator shall make any test data submitted under
				paragraph (1) available on a publicly accessible Internet site.
						(c)Content and
				availability of notice
						(1)ContentNotice
				under subsection (a)(1) shall include—
							(A)the declaration
				described in section 8(a)(2);
							(B)the minimum data
				set described in section 4(a); and
							(C)a statement that
				the chemical substance will meet the applicable safety standard.
							(2)AvailabilitySubject
				to section 14, the Administrator shall make the notice under paragraph (1)
				available on a publicly accessible Internet site.
						(3)Public
				informationSubject to section 14, not later than 5 days
				(excluding Saturdays, Sundays, and legal holidays) after the date of the
				receipt of a notice under subsection (a) or of data under subsection (b), the
				Administrator shall make available on a publicly accessible Internet site
				information that—
							(A)identifies the
				chemical substance for which notice or data has been received;
							(B)lists the uses or
				intended uses of the chemical substance;
							(C)in the case of the
				receipt of data under subsection (b), describes—
								(i)the nature of the
				tests performed with respect to the chemical substance; and
								(ii)any data that
				were received under subsection (b) or a rule or order under section 4;
				and
								(D)references the
				availability of the minimum data set.
							(4)List of
				noticesAt the beginning of each month, the Administrator shall
				make available on a publicly accessible Internet site a list of each chemical
				substance for which notice has been received under subsection (a).
						(d)Exemptions
						(1)Test marketing
				purposesThe Administrator may, upon application, exempt any
				person from any requirement of subsection (a) or (b) to permit the person to
				manufacture or process a chemical substance for test marketing purposes—
							(A)upon a showing by
				the person, in a manner that the Administrator determines, that the
				manufacture, processing, distribution in commerce, use, and disposal of the
				chemical substance (including any combination of those activities) will not
				endanger human health or the environment; and
							(B)under such
				restrictions as the Administrator considers appropriate.
							(2)Equivalent
				chemical substances
							(A)In
				generalThe Administrator shall, upon application, fully or
				partially exempt any person from the requirement to submit data under
				subsection (a) if, on receipt of an application, the Administrator determines
				that—
								(i)the chemical
				substance for which the application was submitted is equivalent to a chemical
				substance for which data has been submitted to the Administrator as required by
				this Act; and
								(ii)submission of
				data by the applicant on the chemical substance would be duplicative of data
				which has been submitted to the Administrator in accordance with this
				Act.
								(B)Effective
				dateNo exemption under this paragraph may take effect before the
				beginning of the reimbursement period applicable to the data.
							(C)Fair and
				equitable reimbursement
								(i)Definition of
				reimbursement periodIn this subparagraph, the term
				reimbursement period, with respect to any previously submitted
				data for a chemical substance, means the period that—
									(I)begins on the date
				of the termination of the prohibition, imposed under this section, on the
				manufacture or processing of the chemical substance by the person who submitted
				the data to the Administrator; and
									(II)ends on the later
				of—
										(aa)the date that is
				5 years after the date referred to in subclause (I); or
										(bb)at the expiration
				of a period that begins on the date referred to in subclause (I) and ends on
				the date that the Administrator determines to be necessary to develop the
				data.
										(ii)ReimbursementExcept
				as provided in clause (iii), if the Administrator exempts any person under
				subparagraph (A)(i) and the exemption is granted during the reimbursement
				period for that data, the Administrator shall order the person granted the
				exemption to provide fair and equitable reimbursement (in an amount determined
				by the Administrator)—
									(I)to the person who
				previously submitted the data on which the exemption was based, for a portion
				of the costs incurred by the person in complying with the requirement under
				this title to submit the data; and
									(II)to any other
				person who has been required under this subparagraph to contribute with respect
				to the costs, for a portion of the amount the person was required to
				contribute.
									(iii)ExceptionClause
				(ii) shall not apply if the person exempted under that clause and the persons
				described in subclauses (I) and (II) of that clause agree on the amount and
				method of reimbursement.
								(iv)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (ii) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Federal Trade Commission,
				consider all relevant factors, including—
									(I)the effect on the
				competitive position of the person required to provide reimbursement in
				relation to the persons to be reimbursed; and
									(II)the share of the
				market for the chemical substance of the person required to provide
				reimbursement in relation to the share of the market of the persons to be
				reimbursed.
									(3)Small
				quantities
							(A)In
				generalIf the conditions described in subparagraph (B) are met,
				subsections (a) and (b) shall not apply with respect to the manufacturing or
				processing of any chemical substance that is manufactured or processed, or
				proposed to be manufactured or processed, only in small quantities (as defined
				by the Administrator by rule) solely for purposes of—
								(i)scientific
				experimentation or analysis; or
								(ii)chemical research
				on, or analysis of, the substance or another substance, including research or
				analysis for the development of a product.
								(B)ConditionsAll
				persons engaged in the experimentation, research, or analysis carried out in
				accordance with subparagraph (A) for a manufacturer or processor shall be
				notified (in such form and manner as the Administrator may prescribe) of any
				risk to human health that the manufacturer, processor, or the Administrator has
				reason to believe may be associated with that chemical substance.
							(4)Temporary
				existenceThe Administrator may, upon application, exempt from
				subsections (a) and (b) the manufacturing or processing of any chemical
				substance—
							(A)that exists
				temporarily as a result of a chemical reaction in the manufacturing or
				processing of a mixture or another chemical substance; and
							(B)to which there is
				no, and will not be, any human or environmental exposure.
							(5)Publication
							(A)In
				generalAs soon as practicable after the date of receipt of an
				application under paragraph (1) or (4), the Administrator shall publish in the
				Federal Register notice of the receipt of the application.
							(B)RequirementsThe
				Administrator shall—
								(i)give interested
				persons an opportunity to comment upon any application described in
				subparagraph (A);
								(ii)not later than 45
				days after the date of receipt of an application, approve or deny the
				application; and
								(iii)publish in the
				Federal Register notice of the approval or denial of the application.
								(e)CertificationEach
				submission required under this section or under a rule or an order promulgated
				or issued by the Administrator under this section shall be accompanied by a
				certification signed by a responsible official of the manufacturer or processor
				that each statement contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by, the manufacturer or processor.
						(f)DefinitionsIn
				this section:
						(1)Manufacture and
				processThe terms manufacture and
				process mean to manufacture or process, respectively, for
				commercial purposes.
						(2)Test
				marketingThe term test marketing does not include
				any provision of a chemical substance, or a mixture or article containing that
				chemical substance, to an end consumer of the chemical substance, mixture, or
				article.
						.
		7.Prioritization,
			 safety standard determination, and risk managementSection
			 6 of the Toxic Substances Control Act (15 U.S.C. 2605) is amended to read as
			 follows:
			
				6.Prioritization,
				safety standard determination, and risk management
					(a)Prioritization
				of chemical substances
						(1)Prioritization
				list
							(A)In
				generalSubject to subparagraph (B), the Administrator shall, by
				order, develop and publish a list that—
								(i)contains the names
				of the chemical substances or categories of chemical substances that the
				Administrator determines warrant placement within 1 of the 3 priority classes
				described in paragraphs (2) through (4); and
								(ii)identifies the
				priority class to which each listed chemical substance or category of chemical
				substance has been assigned by the Administrator.
								(B)ConsiderationsIn
				determining which chemical substances to include in each priority class, the
				Administrator shall give due consideration to any prioritization recommendation
				that is provided by the committee established under paragraph (5).
							(2)Chemical
				substances requiring immediate risk management (priority class 1)
							(A)Definition of
				priority class 1In this section, the term priority class
				1 means a priority class that contains chemical substances that the
				Administrator determines require immediate risk management.
							(B)Assignment to
				priority class 1The Administrator shall assign a chemical
				substance to priority class 1 if the Administrator determines that the chemical
				substance is, or is degraded and metabolized into, a persistent,
				bioaccumulative, and toxic substance with the potential for widespread exposure
				to humans or other organisms.
							(C)Initial
				assignmentNot later than 1 year after the date of enactment of
				the Safe Chemicals Act of 2011,
				the Administrator shall assign not less than 20, but not more than 30, chemical
				substances to the initial priority class 1.
							(D)Risk
				management
								(i)Expedited
				exposure reductionAs soon as practicable, but not later than 18
				months after the date on which a chemical substance is assigned to priority
				class 1 under this paragraph, the Administrator shall impose conditions in
				accordance with subsection (c) on the manufacturing, processing, use,
				distribution in commerce, and disposal of a chemical substance assigned to
				priority class 1 that the Administrator determines necessary to achieve the
				greatest practicable reductions in human or environmental exposure to the
				chemical substance.
								(ii)Residual risk
				assessmentNot later than 1 year after the effective date of any
				conditions established under clause (i), the Administrator shall—
									(I)determine whether
				the chemical substance meets the applicable safety standard for the chemical
				substance, taking into account the residual risk posed by continued exposure to
				the chemical substance; and
									(II)impose any
				further conditions under subsection (c) that the Administrator determines
				necessary to ensure that the chemical substance meets the applicable safety
				standard.
									(E)Updates
								(i)RevisionsThe
				Administrator shall promptly revise the list under paragraph (1) whenever the
				Administrator determines that the addition or removal of a chemical substance
				from priority class 1 is warranted.
								(ii)Removal
				procedureA chemical substance may be removed from the list under
				paragraph (1) only if the Administrator finds that such substance meets the
				safety standard under subsection (b).
								(3)Chemical
				substances requiring safety standard determinations (priority class 2)
							(A)Definition of
				priority class 2In this section, the term priority class
				2 means a priority class that contains chemical substances that
				Administrator determines require safety standard determinations.
							(B)Assignment to
				priority class 2
								(i)In
				generalSubject to clause (ii), if the Administrator determines,
				based on any more-than-theoretical concern, that there is uncertainty as to
				whether a chemical substance would satisfy the safety standard in a
				determination made under subsection (b), the Administrator shall assign that
				chemical substance priority class 2.
								(ii)ConditionsThe
				Administrator shall assign chemical substances to priority class 2 subject to
				the conditions that—
									(I)the rate at which
				chemical substances are added to priority class 2 shall be expeditious, but
				shall not exceed the rate at which the Administrator reasonably anticipates
				completing safety standard determinations under subsection (b); and
									(II)the Administrator
				shall first assign to priority class 2 those chemical substances that present
				the greater risks to human health or the environment, as determined by the
				Administrator.
									(C)Removal
				procedureThe Administrator shall not remove a chemical substance
				from priority class 2 until the Administrator has made a safety standard
				determination for that chemical substance under subsection (b).
							(4)Chemical
				substances requiring no immediate action (priority class 3)
							(A)Definition of
				priority class 3In this section, the term priority class
				3 means a priority class that contains chemical substances that the
				Administrator determines require no immediate action.
							(B)Assignment to
				priority class 3The Administrator shall assign a chemical
				substance to priority class 3 if the chemical substance has intrinsic
				properties such that the chemical substance, as determined by the
				Administrator, does not and would not, at any stage of the lifecycle of the
				chemical substance, pose any risk of adverse effects to human health or the
				environment under existing, proposed, or anticipated levels of exposure to, or
				production or patterns of use of, that chemical substance.
							(C)UpdatesThe
				Administrator shall promptly revise the list under paragraph (1) whenever the
				Administrator determines that the addition or removal of a chemical substance
				from priority class 3 is warranted.
							(5)Interagency
				prioritization and testing committee
							(A)EstablishmentThere
				is established an interagency committee (referred to in this section as the
				committee) to make recommendations to the Administrator
				concerning—
								(i)the issuance of
				test rules or orders for chemical substances and mixtures under section 4(c);
				and
								(ii)the
				prioritization of chemical substances under this subsection.
								(B)Recommendations
								(i)FactorsIn
				making a recommendation concerning—
									(I)the issuance of
				test rules or orders under section 4(c), the committee shall consider all
				factors relevant to risk; and
									(II)prioritization of
				chemical substances or categories of chemical substances under this subsection,
				the committee shall consider the criteria described in paragraphs (2)(B),
				(3)(B), and (4)(B).
									(ii)FormThe
				recommendations of the committee shall be in the form of 1 or more lists of
				chemical substances and mixtures that shall specify, either by individual
				substance or mixture or by categories of substances or mixtures—
									(I)the
				recommendations of the committee that particular chemical substances, mixtures,
				or categories of chemical substances or mixtures be the subject of a test rule
				or order under section 4(c); or
									(II)the
				recommendations of the committee that particular chemical substances, or
				categories of chemical substances, be prioritized under this subsection.
									(iii)Additions or
				revisions
									(I)In
				generalNot less frequently than once every year, the committee
				shall—
										(aa)make such
				additions or revisions to the recommendations of the committee as the committee
				determines to be necessary; and
										(bb)submit to the
				Administrator the recommendations and a statement of the reasons of the
				committee for any additions or revisions.
										(II)PublicationOn
				receipt of any new or revised recommendations, the Administrator shall publish
				in the Federal Register the recommendations and the statement of the reasons
				for the additions or revisions.
									(III)CommentsThe
				Administrator shall—
										(aa)provide
				reasonable opportunity to any interested person to file with the Administrator
				written comments on the recommendations of the committee, and any additions or
				revisions to the recommendations by the committee;
										(bb)consider any
				comments received under item (aa); and
										(cc)make any comments
				received under item (aa) available to the public.
										(C)CompositionThe
				committee shall consist of the following 8 members:
								(i)One member
				appointed by the Administrator from among officers or employees of the
				Environmental Protection Agency.
								(ii)One member
				appointed by the Secretary of Labor from among officers or employees of the
				Department of Labor who are engaged in the activities of the Secretary of Labor
				under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
				seq.).
								(iii)One member
				appointed by the Chairman of the Council on Environmental Quality from among
				the Council or the officers or employees of the Council.
								(iv)One member
				appointed by the Director of the National Institute for Occupational Safety and
				Health from among officers or employees of the Institute.
								(v)One member
				appointed by the Director of the National Institute of Environmental Health
				Sciences from among officers or employees of the Institute.
								(vi)One member
				appointed by the Director of the National Cancer Institute from among officers
				or employees of the Institute.
								(vii)One member
				appointed by the Director of the National Science Foundation from among
				officers or employees of the Foundation.
								(viii)One member
				appointed by the Secretary of Commerce from among officers or employees of the
				Department of Commerce.
								(D)Appointment of
				members
								(i)Designees
									(I)In
				generalAn appointed member may designate an individual to serve
				on the committee on behalf of the member.
									(II)PrerequisitesA
				designation may be made only—
										(aa)with the approval
				of the applicable appointing authority; and
										(bb)if the individual
				is an officer or employee of the entity from which the member was
				appointed.
										(ii)Terms
									(I)In
				generalNo individual may serve as a member of the committee for
				more than an aggregate period of 4 years.
									(II)Members leaving
				appointing entitiesIf any member of the committee leaves the
				entity from which the member was appointed—
										(aa)the member may
				not continue as a member of the committee; and
										(bb)the position of
				the member shall be considered vacant.
										(III)VacanciesA
				vacancy on the committee shall be filled in the same manner in which the
				original appointment was made.
									(E)Conflicts of
				interest
								(i)Post-termination
				employment or compensationNo member of the committee, or
				designee of a member, shall accept employment or compensation from any person
				subject to any requirement of this Act or any rule promulgated or order issued
				under this Act, for a period of at least 1 year beginning after the date of
				termination of service on the committee.
								(ii)Financial
				interestsNo person, while serving as a member of the committee
				or designee of a member, may own any stocks or bonds of, or have any pecuniary
				interest of substantial value in, any person engaged in the manufacture,
				processing, or distribution in commerce of any chemical substance or mixture
				subject to this Act or of any rule promulgated or order issued under this
				Act.
								(iii)ViolationsThe
				Administrator, acting through the Attorney General, may bring an action in the
				appropriate district court of the United States for any violation of this
				subparagraph.
								(F)Administrative
				supportThe Administrator shall provide the committee such
				administrative support services as may be necessary to enable the committee to
				carry out the functions of the committee under this subsection.
							(6)No judicial
				reviewThe following actions shall not be subject to judicial
				review:
							(A)The assignment of
				a particular chemical substance under this subsection.
							(B)A determination by
				the Administrator of whether a particular assignment under this subsection is
				warranted.
							(C)A response to a
				petition to include a particular chemical substance on the list under this
				subsection.
							(D)The issuance of a
				recommendation to list a chemical substance under this subsection.
							(b)safety standard
				determinations for chemical substances
						(1)In
				general
							(A)ApplicationThis
				paragraph applies to the determination, or redetermination, of whether a
				chemical substance meets the applicable safety standard of this title.
							(B)Burden of
				proof
								(i)In
				generalUnder this title, the manufacturers and processors of a
				chemical substance, at all times, bear the burden of proving that the chemical
				substance meets the applicable safety standard.
								(ii)DutiesUnder
				this title, it shall be the duty of—
									(I)the manufacturers
				and processors of a chemical substance to provide sufficient information for
				the Administrator to determine whether the chemical substance meets the
				applicable safety standard; and
									(II)the Administrator
				to determine whether the chemical substance meets the applicable safety
				standard.
									(C)Assessment of
				risk
								(i)In
				generalAny determination that a chemical substance meets the
				applicable safety standard under subparagraph (B)(ii) shall be supported by an
				assessment of risk conducted by an employee of the Environmental Protection
				Agency.
								(ii)Safety
				standard
									(I)In
				generalThe Administrator shall base the determination of whether
				the safety standard for a chemical substance has been met under this title
				solely on considerations of human health and the environment, including the
				health of vulnerable human populations.
									(II)ConsiderationsIn
				making a safety standard determination under this title, for each chemical
				substance, the Administrator shall—
										(aa)to the extent
				practicable, review and incorporate any available scientific information
				relating to the effect of cumulative exposure to that chemical substance on
				human health and the environment; and
										(bb)find that a
				chemical substance meets the safety standard only if the Administrator finds
				that there is a reasonable certainty that no harm will result to human health
				or the environment from aggregate exposure to the chemical substance.
										(iii)Financial
				interestsNo participant or peer reviewer in an assessment
				described in clause (i) shall have a direct or indirect financial interest in
				the outcome of the assessment.
								(iv)Methodology
									(I)In
				generalSubject to subclause (II), the Administrator shall use
				the best available science when conducting an assessment described in clause
				(i).
									(II)ConsiderationsFor
				the purpose of determining the current best available science, the
				Administrator shall base the determination on the recommendations of the
				National Academy of Sciences in the report entitled Science and
				Decisions.
									(III)ReviewNot
				later than 5 years after the date of enactment of the
				Safe Chemicals Act of 2011, and
				not less frequently than once every 5 years thereafter, the Administrator shall
				review the methodology under this paragraph and may revise the methodology to
				reflect new scientific developments or understandings.
									(v)ScopeAn
				assessment described in clause (i) shall address human health or environmental
				impacts, including potential or demonstrated cancer and noncancer
				endpoints.
								(vi)TransparencyIn
				carrying out this subsection, the Administrator shall ensure that the
				approaches and resulting assessments are communicated in a manner that is
				transparent and understandable to the public and to risk managers.
								(vii)Manufacture or
				processing for exportIn the case of a chemical substance that is
				manufactured or processed in whole or in part for export, in determining
				whether the chemical substance meets the applicable safety standard under
				subparagraph (B)(ii), the Administrator shall take into account any risks that
				the chemical substance may pose in the United States, including risks involving
				long-range transport of the chemical substance in the environment and risks
				involving the import of articles and mixtures containing the chemical
				substance.
								(viii)Risk
				assessment not requiredThe Administrator shall not be required
				to conduct a risk assessment to determine that a manufacturer or processor has
				not met the burden of proof under subparagraph (B).
								(D)No judicial
				reviewA determination by the Administrator that a manufacturer
				or processor has not established that the chemical substance meets the
				applicable safety standard under this subsection shall not be subject to
				judicial review.
							(2)Duties
							(A)Manufacturer and
				processor duties
								(i)Initial safety
				standard determination submission
									(I)In
				generalBy the date that is 30 months after the date on which a
				chemical substance is assigned to priority class 2 under subsection (a), the
				manufacturers and processors of a chemical substance shall—
										(aa)update the
				minimum dataset, if the data set was submitted prior to the assignment of the
				chemical substance to priority class 2 under subsection (a);
										(bb)submit to the
				Administrator any additional information the Administrator may require to make
				a safety standard determination, including any information the Administrator
				determines is necessary to be developed by testing; and
										(cc)indicate whether
				the chemical substance, including specified uses to be evaluated and any
				proposed conditions on the specified uses, meets the safety standard.
										(II)Submitting
				manufacturers and processorsThe Administrator may permit the
				manufacturers and processors of a chemical substance to designate 1 or more
				manufacturers or processors to submit the information required under subclause
				(I) on behalf of the manufacturers and processors making the
				designation.
									(III)LiabilityAll
				manufacturers and processors described in subclause (II) shall remain liable
				for compliance with any requirements subject to the designation.
									(ii)Renewal of
				safety standard determination submission
									(I)In
				generalNot later than 15 years after the date of the previous
				submission under clause (i), this clause, or section 5(c)(1), the manufacturers
				and processors of each chemical substance shall—
										(aa)submit to the
				Administrator an updated minimum data set for the chemical substance, as
				established under section 4(a); and
										(bb)indicate whether
				the chemical substance, including specified uses to be evaluated and any
				proposed conditions on the specified use meets the safety standard.
										(II)Submitting
				manufacturers and processorsThe Administrator may permit the
				manufacturers and processors of a chemical substance to designate 1 or more
				manufacturers or processors to submit the information required under subclause
				(I) on behalf of the manufacturers and processors making the
				designation.
									(III)LiabilityAll
				manufacturers and processors described in subclause (II) shall remain liable
				for compliance with any requirements subject to the designation.
									(iii)Notice of
				pending determinationIf the Administrator fails to act by an
				applicable deadline under subparagraph (B)(i), each manufacturer and processor
				of a chemical substance for which the Administrator has failed to act shall
				provide to the Administrator, the public, the employees and recognized
				bargaining agents of any employees who are represented by bargaining agents of
				the manufacturer or processor, and each known customer who has purchased the
				chemical substance within a reasonable timeframe, as determined by the
				Administrator by rule or order, a written notice that a determination by the
				Administrator of the safety of the chemical substance is pending.
								(iv)Failure of
				manufacturer or processor to meet dutiesIf a manufacturer or
				processor fails to meet any duty under this subparagraph for a chemical
				substance, the Administrator may, by order, take any action authorized under
				subsection (c) if a manufacturer or processor is in violation of a duty under
				this subparagraph, except as authorized subsection (e).
								(B)Administrator
				duties
								(i)safety standard
				determinationNot later than 1 year after the earlier of the date
				of receipt of a complete submission or the applicable submission deadline under
				clause (i) or (ii) of subparagraph (A), or after initiating a redetermination
				under clause (iii) of this subparagraph, with respect to a chemical substance,
				the Administrator shall by order determine, or redetermine, as appropriate,
				whether the manufacturers and processors of the chemical substance have
				established that the chemical substance meets the safety standard.
								(ii)Uses and
				conditionsIf the Administrator determines that the chemical
				substance meets the safety standard, the Administrator shall specify in the
				order—
									(I)the allowed uses
				of the substance, which shall be limited to the uses evaluated in the
				determination; and
									(II)any conditions on
				the specified uses to ensure the safety standard is met, including conditions
				that relate to the manufacture, processing, use, distribution in commerce, or
				disposal of a chemical substance, or mixture or article containing such
				chemical substance, and any conditions described in subsection (c).
									(iii)RedeterminationThe
				Administrator shall initiate a redetermination of whether the manufacturers and
				processors of a chemical substance distributed in commerce have established
				that the chemical substance meets the safety standard—
									(I)if new information
				raises a credible question as to whether the chemical substance continues to
				meet the safety standard;
									(II)on the receipt of
				a renewal submission under subparagraph (A)(ii); or
									(III)after the
				15-year period beginning on the date of the previous applicable determination
				of the Administrator under this subparagraph, if a redetermination has not
				already been initiated subsequent to the determination.
									(iv)Petition for
				redetermination
									(I)In
				generalAny person may petition the Administrator for a
				redetermination of whether a chemical substance continues to meet the
				applicable safety standard.
									(II)BasisThe
				person shall include in the petition a description of the basis for requesting
				the redetermination.
									(III)Action by
				AdministratorOn receipt of the petition, the Administrator
				shall—
										(aa)not later than 30
				days after the date of receipt, publish in the Federal Register a notice of
				receipt of the petition that specifies the chemical identity of the chemical
				substance to which the petition pertains;
										(bb)make the petition
				available on request;
										(cc)provide a
				reasonable opportunity for public review and comment on the petition and give
				due consideration to any comments received;
										(dd)decide whether to
				make the requested redetermination; and
										(ee)not later than
				180 days after the date of receipt, publish in the Federal Register the
				decision and the basis for the decision.
										(3)Risk
				reduction
							(A)In
				generalExcept as provided under subsection (e), the risk
				reduction measures described in this paragraph shall apply to a chemical
				substance in accordance with this paragraph.
							(B)Negative safety
				standard determinationNo person shall manufacture, process, or
				distribute in commerce a chemical substance, or any mixture or article
				containing the chemical substance, for—
								(i)any new chemical
				substance for which notice is required under section 5(a), effective
				immediately after the Administrator makes a safety standard determination for a
				chemical substance under paragraph (2)(B)(i) and does not determine that the
				manufacturer or processor has established that the chemical substance meets the
				applicable safety standard; or
								(ii)any other
				chemical substance, effective 1 year after the Administrator makes a safety
				standard determination for a chemical substance under paragraph (2)(B)(i) and
				does not determine that the chemical substance meets the applicable safety
				standard.
								(C)Positive safety
				standard determinationEffective beginning 1 year after the date
				on which the Administrator determines under paragraph (2)(B)(i) that a chemical
				substance meets the safety standard or immediately after such a determination
				is made for a new chemical substance for which notice is required under section
				5(a), no person shall manufacture, process, or distribute in commerce the
				chemical substance, or any mixture or article containing the chemical
				substance, for any use other than those specified in the determination
				established under paragraph (2)(B)(ii).
							(c)Risk
				managementThe Administrator, in making a safety standard
				determination, may impose conditions on the manufacture, processing, use,
				distribution in commerce, or disposal of a chemical substance, or mixture or
				article containing that chemical substance, in accordance with subsection
				(b)(2)(B)(ii)(II), including—
						(1)a requirement
				limiting the quantity of the substance that may be manufactured, processed, or
				distributed in commerce;
						(2)a
				requirement—
							(A)prohibiting the
				manufacture, processing, or distribution in commerce of the substance for a
				particular use in a concentration in excess of a level specified by the
				Administrator in conditions under subsection (b)(2)(B)(ii)(II); or
							(B)limiting the
				quantity of the substance that may be manufactured, processed, or distributed
				in commerce for—
								(i)a particular use;
				or
								(ii)a particular use
				in a concentration in excess of a level specified by the Administrator in
				conditions established under subsection (b)(2)(B)(ii)(II);
								(3)a requirement that
				the substance be marked with or accompanied by clear and adequate warnings and
				instructions with respect to use, distribution in commerce, or disposal, or any
				combination of such activities, with the form and content of the warnings and
				instructions prescribed by the Administrator;
						(4)a requirement that
				manufacturers and processors of the substance—
							(A)make and retain
				records of the processes used to manufacture or process the substance;
				and
							(B)monitor or conduct
				tests that are reasonable and necessary to ensure compliance with this
				Act;
							(5)a requirement
				prohibiting or otherwise regulating any manner or method of commercial use of
				the substance;
						(6)a requirement
				prohibiting or otherwise regulating any manner or method of disposal of the
				substance by—
							(A)the manufacturer
				or processor of the substance; or
							(B)any other person
				that uses, or disposes of, the substance for commercial purposes; and
							(7)a requirement that
				the manufacturers and processors of the substance, mixture, or article develop
				a risk reduction management plan to achieve a risk reduction specified by the
				Administrator.
						(d)Quality control
				orders
						(1)In
				generalIf the Administrator has a reasonable basis to conclude
				that a particular manufacturer or processor is manufacturing or processing a
				chemical substance in a manner that may present a substantial endangerment to
				human health or the environment, the Administrator may, by order, require the
				manufacturer or processor to submit a description of the quality control
				procedures followed in the manufacturing or processing of the chemical
				substance.
						(2)Orders
							(A)In
				generalIf the Administrator determines that quality control
				procedures described in paragraph (1) are inadequate to prevent the chemical
				substance from presenting a risk of injury to human health or the environment,
				the Administrator may order the manufacturer or processor to revise the quality
				control procedures to the extent necessary to remedy the inadequacy.
							(B)Substantial
				endangermentIf the Administrator determines that quality control
				procedures described in paragraph (1) have resulted in the distribution in
				commerce of a chemical substance that may present a substantial endangerment to
				human health or the environment, the Administrator may order the manufacturer
				or processor—
								(i)to give notice of
				the endangerment to—
									(I)processors or
				distributors (or both) in commerce of the substance; and
									(II)to the extent
				reasonably ascertainable, any other person in possession of or exposed to the
				substance;
									(ii)to give public
				notice of the endangerment; and
								(iii)to provide for
				the replacement or repurchase, as prescribed by the Administrator, of the
				substance as the Administrator determines necessary to adequately protect human
				health or the environment.
								(e)Exemptions to
				restrictions
						(1)ApplicationThis
				subsection applies to the restrictions established under sections 4(a)(3),
				4(b)(3), 8(b)(6), and 8(c)(3), and paragraphs (2)(A)(iv) and (3) of subsection
				(b).
						(2)Exemptions
							(A)In
				general
								(i)RequestThe
				manufacturers and processors of a chemical substance may request an exemption
				from any restriction described in paragraph (1) for a specified use of the
				chemical substance.
								(ii)OrderThe
				Administrator may, by order, grant an exemption from any restriction described
				in paragraph (1) for a period of not to exceed 5 years if the manufacturers and
				processors of the chemical substance have established by clear and convincing
				evidence that the uses to be exempted meet the exemption criteria described in
				subparagraph (B).
								(B)CriteriaThe
				Administrator may grant an exemption for the use of a chemical substance under
				subparagraph (A)(ii) if—
								(i)the exemption is
				in the paramount interest of national security;
								(ii)the lack of
				availability of the chemical substance would cause significant disruption in
				the national economy; or
								(iii)the use for
				which the exemption is sought is a critical or essential use for which—
									(I)no feasible safer
				alternative for the specified use of the chemical substance is available;
				or
									(II)the specified use
				of the chemical substance when compared to all available alternatives, provides
				a net benefit to human health, the environment, or public safety.
									(C)Public
				noticeIf the Administrator grants an exemption for a chemical
				substance under this paragraph—
								(i)the manufacturers
				and processors of the chemical substance shall, for the exempted use, provide
				notice of the exemption to each known purchaser of—
									(I)the chemical
				substance; and
									(II)a mixture or
				article containing the chemical substance; and
									(ii)the Administrator
				shall provide the public with a notice of the exemption.
								(D)RenewalThe
				Administrator may, by order, renew an exemption under this paragraph for 1 or
				more additional 5-year periods if the Administrator concludes, after providing
				public notice and an opportunity for comment, that the use of the chemical
				substance continues to meet the criteria described in subparagraph (B).
							(E)Conditions
								(i)In
				generalThe Administrator shall, by order, impose any condition
				on an exemption issued under this paragraph that the Administrator determines
				to be necessary to ensure the protection of human health and the
				environment.
								(ii)ComplianceEffective
				immediately after the date on which the Administrator establishes conditions on
				exempted use under clause (i), the manufacturing, processing, or distribution
				in commerce of the chemical substance, or any mixture or article containing the
				chemical substance, shall be prohibited except to the extent that the
				conditions are satisfied.
								(3)Resale of used
				articlesThe restrictions described in paragraph (1) shall not
				apply to the resale of an article subject to a restriction under subsection (b)
				if the article has previously been used by an end consumer.
						(4)Extensions of
				effective dates for retail sale of articles to end consumers
							(A)In
				generalExcept as provided in subparagraph (B), in the case of
				the retail sale to an end consumer of a chemical substance (or mixture or
				article containing that chemical substance) that is subject to a restriction
				described in paragraph (1), the Administrator may, by order, extend the
				effective date of the restriction by a period not to exceed 3 years, if the
				Administrator determines that the extension—
								(i)is necessary and
				appropriate to allow for depletion of the existing retail inventory; and
								(ii)will not present
				a substantial endangerment to human health or the environment.
								(B)ExceptionAn
				extension under subparagraph (A) shall not apply to any retailer that the
				Administrator determines has failed to comply with an order requesting
				information issued by the Administrator pursuant to section 8.
							(f)Polychlorinated
				biphenyls
						(1)In
				generalThe Administrator shall act by order or rule consistent
				with paragraphs (2) and (3)—
							(A)to prescribe
				methods for the disposal of polychlorinated biphenyls; and
							(B)to require
				polychlorinated biphenyls to be marked with clear and adequate warnings and
				instructions with respect to the processing, distribution in commerce, use, or
				disposal (or any combination of such activities) of polychlorinated
				biphenyls.
							(2)Manufacture,
				process, or distribution in totally enclosed manner
							(A)Definition of
				totally enclosed mannerIn this paragraph, the term totally
				enclosed manner means any manner that ensures that any exposure of human
				beings or the environment to the polychlorinated biphenyl will be
				insignificant, as determined by the Administrator by order or rule.
							(B)ProhibitionExcept
				as provided in subparagraph (C), no person may manufacture, process, distribute
				in commerce, or use any polychlorinated biphenyl in any manner other than in a
				totally enclosed manner.
							(C)Alternative
				mannerThe Administrator may, by order or rule, authorize the
				manufacture, processing, distribution in commerce, or use (or any combination
				of such activities) of any polychlorinated biphenyl in a manner other than in a
				totally enclosed manner if the Administrator finds that the manufacture,
				processing, distribution in commerce, or use (or combination of such
				activities) will not present a substantial endangerment to human health or the
				environment.
							(3)Prohibition on
				manufacture, process, or distribution
							(A)In
				generalExcept as provided in subparagraphs (B), (C), and
				(D)—
								(i)no person may
				manufacture any polychlorinated biphenyl; and
								(ii)no person may
				process or distribute in commerce any polychlorinated biphenyl.
								(B)Exemptions
								(i)In
				generalAny person may petition the Administrator for an
				exemption from the requirements of subparagraph (A), and the Administrator may
				grant by rule the exemption, if the Administrator finds that—
									(I)a substantial
				endangerment to human health or environment would not result; and
									(II)good faith
				efforts have been made to develop a chemical substance that meets the safety
				standard and that may be substituted for such polychlorinated biphenyl.
									(ii)AdministrationAn
				exemption granted under this subparagraph shall be—
									(I)subject to such
				terms and conditions as the Administrator may prescribe; and
									(II)be in effect for
				such period (but not more than 1 year after the date on which the exemption is
				granted, except as provided in subparagraph (D)) as the Administrator may
				prescribe.
									(C)Prior
				salesSubparagraph (A) shall not apply to the distribution in
				commerce of any polychlorinated biphenyl if the polychlorinated biphenyl was
				sold for purposes other than resale before the expiration of the
				21/2- year period beginning on the date of enactment of
				this Act.
							(D)Extension of
				exemptions
								(i)In
				generalThe Administrator may, by order or rule, extend an
				exemption granted under subparagraph (B) that has not yet expired for a period
				not to exceed 60 days for the purpose of authorizing the Secretary of Defense
				and the Secretaries of the military departments to provide for the
				transportation into the customs territory of the United States of
				polychlorinated biphenyls generated by or under the control of the Department
				of Defense for purposes of the disposal, treatment, or storage of the
				polychlorinated biphenyls in the customs territory of the United States if the
				polychlorinated biphenyls are already in transit from storage locations but the
				Administrator determines, in the sole discretion of the Administrator, the
				polychlorinated biphenyls would not otherwise arrive in the customs territory
				of the United States within the period of the original exemption.
								(ii)NoticeThe
				Administrator shall promptly publish in the Federal Register notice of the
				extension.
								(g)Mercury
						(1)In
				generalExcept as provided in paragraph (2), no Federal agency
				shall convey, sell, or distribute to any other Federal agency, any State or
				local government agency, or any private individual or entity any elemental
				mercury under the control or jurisdiction of the Federal agency.
						(2)ExceptionsParagraph
				(1) shall not apply to—
							(A)a transfer between
				Federal agencies of elemental mercury for the sole purpose of facilitating
				storage of mercury to carry out this Act; or
							(B)a conveyance,
				sale, distribution, or transfer of coal.
							(3)Leases of
				Federal coalNothing in this subsection prohibits the leasing of
				coal.
						(h)CertificationEach
				submission required pursuant to this section or pursuant to a rule or an order
				promulgated or issued by the Administrator under this section shall be
				accompanied by a certification signed by a responsible official of the
				manufacturer or processor that each statement contained in the
				submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by, the manufacturer or processor.
						(i)Effective
				dateIn any rule or order under this section, the Administrator
				shall specify the date on which the rule or order shall take effect, which
				shall be as soon as
				practicable.
					.
		5.Minimum information sets
			 and testing of chemical substancesSection 4 of the Toxic Substances Control
			 Act (15 U.S.C. 2603) is amended to read as follows:
			
				4.Minimum information sets
				and testing of chemical substances
					(a)Minimum information
				sets
						(1)Rule
							(A)In
				generalSubject to subparagraphs (B) and (C), and not later than
				1 year after the date of enactment of the Safe Chemicals Act of 2011, the
				Administrator shall establish, by rule, such minimum information sets as the
				Administrator determines to be appropriate to evaluate chemical substances
				under sections 5 and 6.
							(B)General
				requirementsThe rule promulgated pursuant to subparagraph (A)
				shall—
								(i)provide for varied or
				tiered information to be provided for different chemical substances;
								(ii)identify the particular
				minimum information set that applies to a chemical substance;
								(iii)require each minimum
				information set to include sufficient information for the Administrator to
				conduct a screening-level risk assessment of the chemical substance, including
				information on the characteristics, toxicological properties, environmental and
				biological fate and behavior, exposure, and use of a chemical substance;
								(iv)specify information
				quality and reliability requirements applicable to the information submitted in
				the minimum information sets; and
								(v)accommodate the use of
				alternative testing methods and testing strategies to generate information
				quickly, at low cost, and with reduced use of animal-based testing, including
				toxicity pathway-based risk assessment, in vitro studies, systems biology,
				computational toxicology, bioinformatics, and high-throughput screening, to the
				extent such methods and strategies would yield information of equivalent
				quality and reliability.
								(C)Specific
				requirementsThe rule promulgated pursuant to subparagraph (A)
				shall establish minimum information sets sufficient for the Administrator to
				administer this Act, including to carry out—
								(i)categorization of new
				chemical substances under section 5(b)(2), including the identification of
				information—
									(I)sufficiently robust to
				generally support the categorization of a new chemical substance as a substance
				of very low concern under section 5(b)(2)(D)(iii)(II); and
									(II)in the absence of which
				the Administrator shall designate a new chemical substance to be a substance
				with insufficient information under section 5(b)(2)(D)(iv);
									(ii)categorization of
				existing chemical substances under section 6(b)(3), including the
				identification of information—
									(I)sufficiently robust to
				generally support the categorization of an existing chemical substance as a
				substance of very low concern under section 6(b)(3)(B)(ii); and
									(II)in the absence of which
				the Administrator shall designate an existing chemical substance to be a
				substance with insufficient information under section 6(b)(3)(B)(iv);
									(iii)assignment of chemical
				substances to priority classes under section 6(b)(4);
								(iv)safety standard
				determinations—
									(I)for new uses of existing
				chemical substances under section 5(b)(2); and
									(II)for chemical substances
				under section 6(d); and
									(v)safety standard
				redeterminations under section 6(d)(5)(E).
								(2)Submission of minimum
				information setEach manufacturer and processor of a chemical
				substance shall submit the minimum information set for the chemical substance
				to the Administrator—
							(A)for new chemical
				substances, concurrent with the notice required under section (5)(b)(1)(A);
				and
							(B)for existing chemical
				substances, as specified in section 6 or otherwise specified by the
				Administrator in the rule promulgated pursuant to paragraph (1)(A).
							(3)ProhibitionIn
				addition to any other authorities available under this Act, the Administrator
				may, by order, take any action authorized under section 6(f) if a manufacturer
				or processor is in violation of paragraph (2).
						(b)Testing
						(1)General
				submissions
							(A)In
				generalThe Administrator may, by rule or order, require testing
				with respect to any chemical substance, and the submission of test results by a
				specified date, as appropriate for making any determination or carrying out any
				provision of this Act. Such testing may be required—
								(i)to provide information in
				addition to the information specified in any applicable minimum information set
				under subsection (a); and
								(ii)of persons to whom the
				Administrator decides not to apply a requirement to submit a minimum
				information set under subsection (a).
								(B)Effect on other
				authorityNothing in this paragraph limits the authority of the
				Administrator under paragraph (2).
							(2)Sample
				submissions
							(A)In
				generalThe Administrator may, by rule or order, require the
				submission of a sample of any chemical substance in such manner as the
				Administrator determines enables the Administrator to conduct any tests
				necessary for making any determination or carrying out any provision of this
				Act.
							(B)Effect on other
				authorityNothing in this paragraph limits the authority of the
				Administrator under paragraph (1).
							(3)ProhibitionIn
				addition to any other authorities available under this Act, the Administrator
				may, by order, take any action authorized under section 6(f) if a manufacturer
				or processor is in violation of a rule or order under paragraph (1).
						(4)ExemptionIf
				a manufacturer or processor ceases all manufacture or processing of a chemical
				substance pursuant to its submission of a declaration of cessation of
				manufacture or processing under section 8(b)(4) for the chemical substance, the
				manufacturer or processor shall be exempted from the requirements of this
				subsection.
						(c)Test rules or
				orders
						(1)In
				generalA rule or order issued under subsection (b) shall
				include—
							(A)identification of the
				chemical substance for which testing is required under the rule or
				order;
							(B)standards for the
				development of test information for that substance; and
							(C)a specification of the
				period (which may not be of unreasonable duration) within which the persons
				required to conduct the testing shall submit to the Administrator information
				developed in accordance with the standards referred to in subparagraph
				(B).
							(2)Considerations
							(A)In
				generalIn determining the standards and period to be required
				under subparagraphs (B) and (C) of paragraph (1), the Administrator shall
				consider—
								(i)the relative costs of the
				various test protocols and methodologies that may be required under the rule or
				order; and
								(ii)the reasonably
				foreseeable availability of the facilities and personnel needed to perform the
				testing required under the rule.
								(B)Preliminary
				informationAny rule or order issued by the Administrator under
				this subsection may require a manufacturer or processor to submit preliminary
				information during the period described in paragraph (1)(C).
							(3)Types of health and
				environmental information
							(A)In
				generalThe Administrator may prescribe standards for the
				development of test information under this subsection for health and
				environmental information, including—
								(i)information pertaining to
				carcinogenesis, mutagenesis, teratogenesis, behavioral disorders, or
				cumulative, synergistic, or any other effect that may be considered in a safety
				standard determination;
								(ii)information pertaining
				to exposure to the chemical substance, including information regarding the
				presence of the chemical substance in human blood, fluids, or tissue;
				and
								(iii)information pertaining
				to—
									(I)bioaccumulation;
									(II)persistence;
									(III)acute toxicity;
									(IV)subacute
				toxicity;
									(V)chronic toxicity;
				and
									(VI)any other characteristic
				that may present an adverse effect.
									(B)Methodologies
								(i)In
				generalThe Administrator may prescribe methodologies in
				standards for the development of test information, including—
									(I)epidemiologic
				studies;
									(II)biomonitoring or
				environmental monitoring studies;
									(III)serial or hierarchical
				tests;
									(IV)in vitro tests;
									(V)whole animal tests,
				consistent with section 30; and
									(VI)any other methodology
				deemed appropriate by the Administrator.
									(ii)RequirementPrior
				to prescribing epidemiologic studies of employees, the Administrator shall
				consult with the Director of the National Institute for Occupational Safety and
				Health.
								(C)ReviewPeriodically,
				but not less frequently than once every 3 years, the Administrator
				shall—
								(i)review the adequacy of
				the standards for development of information prescribed under subparagraph (A);
				and
								(ii)if necessary, institute
				proceedings to make appropriate revisions of those standards.
								(4)Persons required to
				conduct tests and submit information
							(A)In
				generalExcept as provided in subparagraph (B), a rule or order
				under subsection (b) respecting a chemical substance shall specify the persons
				required to conduct tests and submit information to the Administrator on the
				substance.
							(B)ExceptionThe
				Administrator may permit 2 or more of the persons described in subparagraph (A)
				to designate 1 of the persons or a qualified third party to conduct the tests
				and submit the information on behalf of the persons making the
				designation.
							(C)LiabilityAll
				persons described in subparagraphs (A) and (B) shall remain liable for
				compliance with any requirements subject to the designation.
							(5)Expiration of rules and
				orders
							(A)In
				generalAny rule or order under subsection (b) that requires the
				testing and submission of information for a particular chemical substance shall
				expire at the end of the applicable reimbursement period (as defined in
				subsection (d)(3)) unless, prior to that date, the Administrator withdraws the
				rule or order.
							(B)Category of chemical
				substancesA rule or order under subsection (b) that requires the
				testing and submission of information for a category of chemical substances
				shall expire with respect to a chemical substance included in the category at
				the end of the applicable reimbursement period (as defined in subsection
				(d)(3)) unless, prior to that date, the Administrator withdraws the rule or
				order with respect to the substance entirely.
							(d)Exemptions
						(1)In
				generalAny person required by a rule or order under subsections
				(a) or (b) to conduct tests and submit information for a chemical substance may
				apply to the Administrator (in such form and manner as the Administrator
				determines necessary) for an exemption from the requirement.
						(2)Action by
				AdministratorIn accordance with paragraph (3) or (4), the
				Administrator shall exempt an applicant under paragraph (1), if, on receipt of
				the application, the Administrator determines that—
							(A)the chemical substance
				for which the application was submitted is equivalent to a chemical substance
				for which—
								(i)information has been
				submitted to the Administrator in accordance with a rule or order under
				subsection (a) or (b); or
								(ii)information is being
				developed in accordance with the rule or order; and
								(B)submission of information
				by the applicant for the substance would be duplicative of information
				that—
								(i)has been submitted to the
				Administrator in accordance with the rule or order under subsection (a) or (b);
				or
								(ii)is being developed in
				accordance with the rule or order.
								(3)Reimbursement due to
				exemption
							(A)Definition of
				reimbursement periodIn this paragraph, the term
				reimbursement period, with respect to any test information for a
				chemical substance, means a period that—
								(i)begins on the date on
				which the test information is submitted in accordance with a rule or order
				issued under subsection (a) or (b); and
								(ii)ends on the later
				of—
									(I)5 years after the date
				referred to in clause (i); and
									(II)the date which, as
				determined by the Administrator, provides the applicant with a time period
				which is sufficient to develop the test information.
									(B)Reimbursement for
				previously submitted test information
								(i)In
				generalExcept as provided in clause (ii), for an exemption under
				paragraph (2)(B)(i), if the exemption is granted during the reimbursement
				period for the test information, the Administrator shall order the person
				granted the exemption to provide fair and equitable reimbursement (in an amount
				determined by the Administrator) to—
									(I)the person who previously
				submitted the test information, for a portion of the costs incurred by the
				person in complying with the information submission requirement; and
									(II)any other person who has
				been required under this subsection to contribute with respect to the costs,
				for a portion of the amount the person was required to contribute.
									(ii)ExceptionClause
				(i) shall not apply if there is agreement on the amount and method of
				reimbursement between an exempted person described in clause (i) and the
				persons described in subclauses (I) and (II) of that clause.
								(iii)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (i) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Federal Trade Commission,
				consider all relevant factors, including—
									(I)the effect on the
				competitive position of the person required to provide reimbursement in
				relation to the person to be reimbursed; and
									(II)the share of the market
				for the substance of the person required to provide reimbursement in relation
				to the share of the market of the persons to be reimbursed.
									(C)Reimbursement due to
				exemption for test information being developed in accordance with rule or
				order
								(i)In
				generalExcept as provided in clause (ii), for an exemption under
				paragraph (2)(B)(ii), the Administrator shall order the person granted the
				exemption to provide fair and equitable reimbursement (in an amount determined
				by the Administrator) to—
									(I)each person who is
				developing the test information, for the portion of the costs incurred by each
				person in complying with the rule or order; and
									(II)any other person who has
				been required under this subsection to contribute with respect to the costs of
				complying with the rule or order, for a portion of the amount the person was
				required to contribute.
									(ii)ExceptionClause
				(i) shall not apply if there is agreement on the amount and method of
				reimbursement between an exempted person described in clause (i) and the
				persons described in subclauses (I) and (II) of that clause.
								(iii)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (i) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Federal Trade Commission,
				consider the factors described in subparagraph (B)(iii).
								(iv)Lack of
				complianceIf any exemption is granted under paragraph (2) on the
				basis that 1 or more persons are developing test information pursuant to a rule
				or order promulgated or issued under subsection (a) or (b), and after the
				exemption is granted, the Administrator determines that no person has complied
				with the rule or order, the Administrator shall—
									(I)after providing written
				notice and an opportunity for a hearing to the person who holds the exemption,
				by order, terminate the exemption; and
									(II)notify in writing the
				person of the requirements of the rule or order with respect to which the
				exemption was granted.
									(e)Notice
						(1)In
				generalNot later than 15 days after the date of receipt of any
				test information pursuant to a rule or order under subsection (a) or (b), the
				Administrator shall publish in the Federal Register a notice of the receipt of
				the test information.
						(2)RequirementsSubject
				to section 14, each notice shall—
							(A)identify the chemical
				substance for which information has been received;
							(B)list—
								(i)the commercial and
				consumer uses or intended commercial and consumer uses of the substance known
				to the Administrator; and
								(ii)the information required
				by the applicable standards for the development of test information; and
								(C)describe the nature of
				the test information developed.
							(3)AvailabilitySubject
				to section 14, the Administrator shall make the test information described in
				this subsection available on a publicly accessible Internet site.
						(f)Requests from other
				agencies for additional information or testing
						(1)In
				generalThe head of a Federal agency may request the
				Administrator to seek the information on behalf of that agency if the head of
				that Federal agency determines that—
							(A)information relating to a
				chemical substance, including information derived from new testing or
				monitoring, would assist that Federal agency in carrying out the duties or
				exercising the authority of that agency; but
							(B)the requested information
				is not available to that agency.
							(2)Duty of
				AdministratorNot later than 60 days after the date of receipt of
				a request under paragraph (1), the Administrator shall—
							(A)subject to section 14,
				make the information available to the requesting agency or institution;
							(B)issue a request under
				section 8(k) to require—
								(i)the submission of
				existing pertinent information to the Administrator; and
								(ii)a copy of any such
				submission to be furnished to the requesting agency or institution;
								(C)issue a rule or order
				under subsection (b)—
								(i)to develop the
				information; and
								(ii)to require the developed
				information to be furnished to the requesting agency or institution; or
								(D)publish in the Federal
				Register the reason for which none of the actions described in this paragraph
				were taken.
							(g)CertificationEach
				person who submits information under this section or under a rule or an order
				promulgated or issued by the Administrator under this section shall accompany
				the information with a certification signed by a responsible official that each
				statement contained in the submission—
						(1)is accurate and reliable;
				and
						(2)includes all material
				facts known to, in the possession or control of, or reasonably ascertainable
				by, the
				person.
						.
		6.New chemical substances
			 and new uses of chemical substancesSection 5 of the Toxic Substances Control
			 Act (15 U.S.C. 2604) is amended to read as follows:
			
				5.New chemical substances
				and new uses of chemical substances
					(a)DefinitionsIn
				this section:
						(1)Manufacture and
				processThe terms manufacture and
				process mean manufacture or process, respectively, for commercial
				purposes.
						(2)Test
				marketingThe term test marketing does not include
				any provision of a chemical substance or mixture, or an article containing a
				chemical substance or mixture, to an end consumer of the chemical substance,
				mixture, or article.
						(b)New chemical
				substances
						(1)NoticesExcept
				as provided in subsection (h), no person may manufacture a new chemical
				substance, or process the chemical substance for a use that is proposed to meet
				the criteria described in section 6(h)(2)(B), unless—
							(A)the person submits to the
				Administrator a notice, in accordance with subsection (g)(1)(A), of the
				intention of the person to manufacture or process the substance;
							(B)the person complies with
				subsection (f); and
							(C)the Administrator finds
				that—
								(i)the new chemical
				substance is likely to meet the safety standard under section 6(d), which shall
				be limited to substances assigned by the Administrator to 1 of the categories
				described in paragraph (2)(D)(iii); or
								(ii)the person has
				established by clear and convincing evidence that 1 or more uses of the new
				chemical substance meet the criteria described in section 6(h)(2)(B), in which
				case—
									(I)the Administrator may by
				order allow the person to manufacture or process the substance only for such
				use or uses in accordance with subparagraph (A) of section 6(h)(2);
									(II)the procedures and
				requirements specified in subparagraphs (A), (C), (D), and (E) of section
				6(h)(2) shall apply; and
									(III)the Administrator shall
				not, upon receipt of a notice of commencement for the chemical substance under
				subsection (d), add the chemical substance to the active inventory established
				under section 8(h)(1).
									(2)Categorization of new
				chemical substances
							(A)RuleNot
				later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall promulgate a rule that—
								(i)designates the categories
				in accordance with subparagraph (D) and specifies the process and criteria the
				Administrator will use to categorize new chemical substances; and
								(ii)describes criteria and
				factors the Administrator will use to assess weight of evidence and the quality
				and reliability of information used to inform categorization decisions.
								(B)Information
				sourcesIn categorizing a new chemical substance, the
				Administrator shall consider information on the substance available to the
				Administrator at the time the categorization decision is to be made, including
				information—
								(i)received by the
				Administrator from the manufacturer or processor of the substance in accordance
				with subsection (f);
								(ii)submitted to a
				governmental body in another jurisdiction, to the extent that the information
				is accessible to the Administrator;
								(iii)derived through
				application of validated structure-activity relationship or other models
				developed by the Administrator to estimate the environmental and human health
				effects, environmental and biological fate and behavior, and exposure potential
				of chemical substances;
								(iv)inferred based on the
				degree of similarity of the structure or properties of the new chemical
				substance to those of 1 or more other chemical substances for which reliable
				information exists that is relevant to predicting the potential environmental
				or human health effects, environmental or biological fate and behavior, or
				exposure potential of the new chemical substance; and
								(v)any additional
				information the Administrator determines is needed to categorize the substance,
				including information identified as needed based on the analysis by the
				Administrator of estimated or inferred information described in clauses (iii)
				and (iv).
								(C)TimingNot
				later than 90 days after the date of receipt of a notice under paragraph
				(1)(A), the Administrator shall assign the new chemical substance for which the
				notice was submitted to 1 of the categories described in subparagraph
				(D).
							(D)Categories
								(i)In
				generalThe rule promulgated pursuant to subparagraph (A) shall
				incorporate, establish criteria for, and further specify as needed, the
				categories described in this subparagraph, to 1 of which each new chemical
				substance for which a notice is submitted pursuant to paragraph (1) shall be
				assigned.
								(ii)Substances of very
				high concern
									(I)In
				generalThe Administrator shall designate as a substance of very
				high concern any new chemical substance that—
										(aa)is toxic, persists in
				the environment, and is bioaccumulative; or
										(bb)is highly
				hazardous.
										(II)Requirements
										(aa)In
				generalThe Administrator shall allow the submitter of a notice
				under paragraph (1)(A) for a new chemical substance assigned to the category
				described in this clause to manufacture or process the new chemical substance
				only in accordance with paragraph (1)(C)(ii).
										(bb)ProhibitionNo
				other person may manufacture or process the chemical substance unless the
				person has submitted a notice pursuant to paragraph (1) and the requirements of
				paragraph (1)(C)(ii) have been met with respect to that notice.
										(iii)Substances likely to
				meet the safety standard
									(I)In general
										(aa)The Administrator shall
				designate as a substance likely to meet the safety standard any new chemical
				substance that the Administrator determines, based on available information,
				would likely meet the safety standard under section 6(d)—
											(AA)for uses and under
				conditions specified by the submitter of the notice for the new chemical
				substance pursuant to paragraph (1); or
											(BB)for uses and under
				additional conditions that could be specified by the Administrator in making a
				safety standard determination for the substance.
											(bb)The Administrator shall
				assign to the category described in item (aa) any new chemical substance that
				meets the criteria specified in subclause (II) or (III).
										(II)Substances of very low
				concern
										(aa)In
				generalWithin the category described in subclause (I), the
				Administrator shall designate as a substance of very low concern any new
				chemical substance that, based on robust information, the Administrator
				determines possesses intrinsic low-hazard properties so that no further action
				by the Administrator is warranted unless and until the Administrator receives
				new information that warrants a different categorization of the chemical
				substance.
										(bb)Basis of
				designationIn identifying new chemical substances to be placed
				in the category described in this subclause, the Administrator shall base the
				designation of a new chemical substance as a substance of very low concern on
				the applicable minimum information set required under section 4, unless the
				Administrator determines that such designation of a particular new chemical
				substance—
											(AA)can be made to a high
				degree of confidence based on less information; or
											(BB)requires information in
				addition to the full minimum information set to address conflicting or
				ambiguous findings, in which case the Administrator may require the development
				and submission of the additional information.
											(III)Substances to undergo
				safety standard determinationsWithin the category described in
				subclause (I), the Administrator shall designate as a substance to undergo a
				safety standard determination any new chemical substance that the Administrator
				determines, based on a screening of available use, hazard, and exposure
				information, has information available for the chemical substance that is
				sufficiently robust to determine that the chemical substance does not meet the
				criteria for the categories described in subclause (II) or clause (ii) or
				(iv).
									(IV)RequirementFor
				a new chemical substance designated as likely to meet the safety standard
				pursuant to subclause (II) or (III), the Administrator shall, upon submission
				of a notice of commencement described in subsection (d)—
										(aa)add the chemical
				substance to the active inventory described in section 8(h)(1); and
										(bb)for a chemical substance
				designated to undergo a safety standard determination, at the discretion of the
				Administrator accounting for timing of the submission and workload
				considerations, add the chemical substance to the current batch or hold the
				substance until the next batch of substances to be prioritized in accordance
				with section 6(b)(4).
										(V)Manufacturing and
				processingPending the completion of a safety standard
				determination under section 6(d), a chemical substance designated as a
				substance likely to meet the safety standard may be manufactured or processed
				for uses and under conditions specified by the Administrator in determining
				that the chemical substance is likely to meet the safety standard—
										(aa)by the submitter of the
				notice for the chemical substance submitted pursuant to paragraph (1)(A), upon
				submission of a notice for the chemical substance pursuant to subsection
				(d);
										(bb)by other manufacturers
				of the chemical substance, once the chemical substance has been placed on the
				active inventory described in section 8(h)(1), upon submission of a declaration
				for the chemical substance pursuant to section 8(b)(1)(B); or
										(cc)by processors of the
				substance, upon compliance with the requirements of section 8(e).
										(iv)Substances with
				insufficient information
									(I)In
				generalThe Administrator shall designate as a substance with
				insufficient information any new chemical substance for which the Administrator
				concludes, after gathering and screening available use, hazard, and exposure
				information, that needed information for the chemical substance is not
				available, is insufficient, or is not of sufficient quality and reliability to
				allow for an informed categorization decision.
									(II)Required
				submissionFor substances designated under this clause, the
				Administrator shall require submission of the applicable minimum information
				set specified under section 4 as needed to inform categorization decisionmaking
				for new chemical substances.
									(III)RecategorizationFollowing
				submission of the applicable minimum information set for the chemical substance
				pursuant to subclause (II), the Administrator shall recategorize the chemical
				substance using the categories and process described in this paragraph.
									(IV)ProhibitionNotwithstanding
				paragraph (1)(C)(ii), no person may manufacture or process a chemical substance
				designated under this clause until and unless the information described in
				subclause (II) has been submitted and the Administrator has recategorized the
				substance, at which time the provisions applicable to the category to which the
				substance has been assigned shall apply.
									(v)Substances unlikely to
				meet the safety standard
									(I)In
				generalThe Administrator shall designate as a substance unlikely
				to meet the safety standard any new chemical substance that the Administrator
				determines, based on available information, would be unlikely to meet the
				safety standard under section 6(d)—
										(aa)for uses and under
				conditions specified by the submitter of the notice for the chemical substance
				pursuant to paragraph (1); or
										(bb)for other uses or under
				additional conditions that the Administrator may evaluate in making a safety
				standard determination for the chemical substance.
										(II)ProhibitionExcept
				as provided under clause (ii), no person may manufacture or process a chemical
				substance designated under this clause.
									(c)New uses of existing
				chemical substances
						(1)New uses of existing
				chemical substances prior to safety standard determination
							(A)In
				generalExcept as provided in subparagraph (B), with respect to
				an existing chemical substance for which the Administrator has not made a
				safety standard determination under section 6(d), no person may manufacture or
				process the chemical substance—
								(i)for a use that was not
				ongoing on the date of enactment of the Safe
				Chemicals Act of 2011; or
								(ii)at a volume that is
				significantly increased from the volume as of the date of enactment of the
				Safe Chemicals Act of
				2011.
								(B)ExceptionA
				person may manufacture or process a chemical substance in a manner prohibited
				by subparagraph (A) if—
								(i)the person submits to the
				Administrator the notice specified in subsection (g)(1)(B);
								(ii)the person complies with
				subsection (f); and
								(iii)such manufacturing or
				processing is consistent with subsection (b)(2)(D)(iii)(V).
								(C)GuidanceNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall issue guidance for the purpose of identifying what
				constitute new uses and significantly increased production volumes under this
				paragraph.
							(2)New uses of existing
				chemical substances that meet the safety standard
							(A)In
				generalFor an existing chemical substance for which the
				Administrator has determined under section 6(d) that the manufacturers and
				processors of the chemical substance have established that the substance meets
				the applicable safety standard, no person may manufacture, process, distribute
				in commerce, use, or dispose of the chemical substance, or a mixture or article
				containing the chemical substance for uses, at production volumes, or in
				manners other than those the Administrator specified in the safety standard
				determination, unless—
								(i)the person submits to the
				Administrator a notice in accordance with subsection (g)(1)(C) of the intention
				of the person to manufacture, process, distribute in commerce, use, or dispose
				of the chemical substance, or a mixture or article containing the chemical
				substance, for the new use or at a new production volume, or in such other
				manner that is inconsistent with a specified condition or term in the safety
				standard determination made by the Administrator for that substance; and
								(ii)the Administrator
				determines that the person submitting the notice has established that the
				chemical substance will continue to meet the safety standard if the allowed
				uses, production volumes, or other specified conditions or terms for that
				substance, are revised to encompass the new use, new production volume, or
				other manner of manufacturing, processing, distribution in commerce, use, or
				disposal.
								(B)Amendment to safety
				standard determinationIf the conditions described in clauses (i)
				and (ii) of subparagraph (A) are satisfied, the Administrator shall, by order,
				amend the safety standard determination for the chemical substance to include
				the new use, production volume, or other manner of manufacturing or processing
				among the allowed uses, production volumes, or manners of manufacturing,
				processing, distribution in commerce, use, or disposal of the chemical
				substance.
							(C)Safety standard
				determination
								(i)In
				generalExcept as provided in clauses (ii) and (iii), not later
				than 180 days after the date of receipt of a notice pursuant to subparagraph
				(A)(i), the Administrator shall determine whether the person submitting the
				notice has established that the chemical substance will continue to meet the
				safety standard under section 6(d).
								(ii)ExtensionThe
				Administrator may extend the determination deadline under clause (i) by 1 or
				more additional periods not to exceed 1 year in the aggregate, in such manner
				as the Administrator determines necessary.
								(iii)Failure to make a
				timely determinationThe failure of the Administrator to make a
				timely determination in accordance with this paragraph shall not be sufficient
				to satisfy subparagraph (A)(ii).
								(d)Notice of
				commencement
						(1)In
				generalNot later than 30 days after the date on which a
				manufacturer or processor commences manufacturing or processing of a new
				chemical substance, the manufacturer or processor shall submit to the
				Administrator a notice of commencement of manufacture or processing.
						(2)RequirementsThe
				notice of commencement shall—
							(A)be considered equivalent
				to the declaration required under subparagraph (A) or (C) of section 8(b)(2);
				and
							(B)include the information
				described in section 8(b)(5).
							(3)WithdrawalA
				person who has submitted a notice for a chemical substance under subsection (b)
				or (c), and has not commenced with manufacture or processing of the substance,
				may withdraw the notice.
						(e)Chemical substances
				exhibiting special substance characteristics
						(1)DeterminationThe
				Administrator shall determine by order or rule that a variant of a chemical
				substance exhibiting 1 or more special substance characteristics—
							(A)is a use that is separate
				from any use of the chemical substance that does not exhibit the special
				substance characteristics; or
							(B)is a distinct chemical
				substance.
							(2)Requirements for
				variants that are separate usesIn the case of a chemical
				substance that the Administrator determines to be a separate use based on the
				special substance characteristics of the chemical substance, the manufacturer
				or processor shall satisfy such further conditions as the Administrator
				establishes, by order or rule.
						(3)Requirements for
				variants that are distinct chemical substancesIn the case of a
				chemical substance that the Administrator determines to be a distinct chemical
				substance based on the special substance characteristics of the chemical
				substance, and that is not listed on the active inventory established under
				section 8(h)(1), the manufacturer or processor shall comply with the
				requirements of subsection (b).
						(f)Submission of
				data
						(1)In
				generalA person shall submit to the Administrator data in
				accordance with the rule or order at the time that notice is submitted under
				subsection (b) or (c) if the person is required to submit to the
				Administrator—
							(A)under subsection (b) or
				(c), a notice prior to beginning the manufacture or processing of a chemical
				substance; and
							(B)under section 4(b), test
				data for the chemical substance prior to the submission of the notice.
							(2)AvailabilitySubject
				to section 14, the Administrator shall make any test data submitted under
				paragraph (1) available on a publicly accessible Internet site.
						(3)TimingExcept
				as provided under subsection (b)(2)(D)(iv), the Administrator may require a
				person subject to an information requirement for a chemical substance under
				this subsection or section 4 to submit the information—
							(A)prior to and as a
				condition of the Administrator assigning the substance to a category;
							(B)as a condition of
				commencement of manufacture or processing; or
							(C)as a condition of
				exceeding a specified manufacturing volume or expanding use of the
				substance.
							(g)Content and
				availability of notice
						(1)Content
							(A)New chemical
				substancesA notice under subsection (b)(1) shall include—
								(i)the chemical identity and
				any special substance characteristics of the chemical substance;
								(ii)the identity and primary
				business location of the manufacturer;
								(iii)the information
				described in section 8(h)(5)(B)(ii);
								(iv)the minimum information
				set described in section 4(a), where applicable; and
								(v)a statement that—
									(I)the new chemical
				substance is likely to meet the safety standard under section 6(d); or
									(II)the 1 or more uses
				proposed for the new chemical substance meet the criteria described in section
				6(h)(2)(B).
									(B)New uses of existing
				chemical substances prior to safety standard determinationA
				notice under subsection (c)(1) shall include all updates to the declaration
				described in section 8(b)(2) and information described in section
				8(h)(5)(B)(ii) that is relevant to the new use, new production volume, or other
				new manner of manufacturing or processing.
							(C)New uses of existing
				chemical substances that meet the safety standardA notice under
				subsection (c)(2) shall include—
								(i)all updates to the
				declaration described in section 8(b)(2);
								(ii)information described in
				section 8(h)(5)(B)(ii) that is relevant to the new use, new production volume,
				or other new manner of manufacturing or processing;
								(iii)all updates to the
				minimum information set described in section 4(a) relevant to the new use, new
				production volume, or other new manner of manufacturing or processing;
				and
								(iv)a statement that the
				chemical substance will continue to meet the safety standard if the allowed
				uses, production volumes, or other specified conditions or terms for that
				chemical substance are revised to encompass the new use, production volume, or
				other manner of manufacturing or processing.
								(2)AvailabilitySubject
				to section 14, the Administrator shall make the notices under paragraph (1)
				available on a publicly accessible Internet site.
						(3)Public
				informationSubject to section 14, not later than 5 days
				(excluding Saturdays, Sundays, and legal holidays) after the date of the
				receipt of a notice under subsection (b), (c), or (d), or of data under
				subsection (f), the Administrator shall make available on a publicly accessible
				Internet site a notice that—
							(A)identifies the chemical
				substance for which notice or information has been received;
							(B)lists the uses or
				intended uses of the chemical substance;
							(C)for substances for which
				a notice is submitted under subsection (b)(1), is promptly updated to specify
				the category to which the Administrator has assigned the substance pursuant to
				subsection (b)(2) once the assignment has been made;
							(D)in the case of the
				receipt of data under subsection (f), describes—
								(i)the nature of the tests
				performed with respect to the chemical substance; and
								(ii)any data that were
				received under subsection (f) or a rule or order under section 4; and
								(E)references the
				availability of the minimum information set, where applicable.
							(4)List of
				noticesAt the beginning of each month, the Administrator shall
				make available on a publicly accessible Internet site a list of each chemical
				substance for which a notice has been received under subsection (b), (c), or
				(d).
						(h)Exemptions
						(1)Intrinsically safe
				substances
							(A)Exemption
								(i)In
				generalIf the Administrator determines that scientific consensus
				exists that the intrinsic properties of a new chemical substance are such that
				the chemical substance does not and would not pose any risk of injury to human
				health or the environment under any intended or reasonably anticipated levels
				of production, patterns of use, or exposures arising at any stage across the
				lifecycle of the chemical substance, the Administrator may, by order, exempt
				the chemical substance, or particular uses of such substances, from 1 or more
				of the requirements of this section.
								(ii)Basis of
				determinationA determination under clause (i)—
									(I)shall be based on
				consideration of the intrinsic properties of the chemical substance; and
									(II)shall not be based on
				findings or assumptions of low human or environmental exposure to such
				substances.
									(B)Notice of determination
				and exemptionNot later than 30 days after providing an exemption
				pursuant to subparagraph (A), the Administrator shall publish in the Federal
				Register a notice that—
								(i)subject to section 14,
				provides the specific identity of the chemical substance or category;
								(ii)if a particular use of
				the chemical substance is exempted under subparagraph (A), describes the
				particular use of the chemical substance that the Administrator has exempted;
				and
								(iii)explains and documents
				the basis for the determination and exemption of the Administrator.
								(C)Reconsideration of
				exemption
								(i)In
				generalThe Administrator may reconsider and revoke or modify any
				exemption provided under subparagraph (A) at any time if the Administrator
				determines that—
									(I)the conditions specified
				in subparagraph (A) are no longer met; or
									(II)such action is necessary
				to protect human health or the environment or is otherwise in the public
				interest.
									(ii)PublicationIn
				the event of a revocation or modification under clause (i), the Administrator
				shall publish a notice of the grounds for the revocation.
								(D)Prior regulatory
				exemptions
								(i)Review
									(I)In
				generalNot later than 180 days after the date of enactment of
				the Safe Chemicals Act of 2011,
				the Administrator shall review exemptions that were granted pursuant to
				subsection (h)(4) of this section as in effect on the day before that date of
				enactment.
									(II)Effect of
				exemptionAn exemption described in subclause (I) shall continue
				to be in effect until the date on which the Administrator determines, by order,
				that—
										(aa)the exemption is not
				appropriate under this section, at which time the exemption shall cease to be
				in effect; or
										(bb)the exemption is
				appropriate under this section, at which time the Administrator may issue an
				order to modify or continue in effect the exemption pursuant to subparagraph
				(A).
										(ii)Polymeric chemical
				substancesNotwithstanding subparagraph (A) and any previously
				issued exemption applicable to polymeric chemical substances—
									(I)subsection (d) shall
				apply to new polymeric chemical substances eligible for the previously issued
				exemption—
										(aa)during the period prior
				to a determination by the Administrator pursuant to clause (i) applicable to
				such substances; and
										(bb)after a determination by
				the Administrator pursuant to clause (i)(II)(bb) that continuation of the prior
				exemption is appropriate for some or all such substances, for such substances
				to which the continuation applies; and
										(II)all of this section
				shall apply to new polymeric chemical substances eligible for the previously
				issued exemption after a determination by the Administrator pursuant to clause
				(i)(II)(aa) that continuation of the prior exemption is not appropriate for
				some or all such substances, for such substances to which the determination
				applies.
									(E)No limitation on
				authorityNothing in this paragraph limits or otherwise affects
				the authority of the Administrator under any other provision of this
				Act.
							(2)Test marketing
				purposesSubject to paragraph (6), the Administrator may, upon
				application, exempt any person from any requirement of subsection (b), (c), or
				(f) to permit the person to manufacture or process a chemical substance for
				test marketing purposes—
							(A)upon a showing by the
				person, in a manner that the Administrator determines, that the manufacture,
				processing, distribution in commerce, use, and disposal of the chemical
				substance (including any combination of those activities) will not endanger
				human health or the environment; and
							(B)under such restrictions
				as the Administrator considers appropriate.
							(3)Equivalent chemical
				substances
							(A)In
				generalThe Administrator shall, upon application, fully or
				partially exempt any person from the requirement to submit any data under
				subsection (b) or (f) if, on receipt of an application, the Administrator
				determines that—
								(i)the chemical substance
				for which the application was submitted is equivalent to a chemical substance
				for which data has been submitted to the Administrator as required by this Act;
				and
								(ii)submission of data by
				the applicant on the chemical substance would be duplicative of data which has
				been submitted to the Administrator in accordance with this Act.
								(B)Effective
				dateNo exemption under this paragraph may take effect before the
				beginning of the reimbursement period applicable to the data.
							(C)Fair and equitable
				reimbursement
								(i)Definition of
				reimbursement periodIn this subparagraph, the term
				reimbursement period, with respect to any previously submitted
				data for a chemical substance, means a period—
									(I)beginning on the date of
				the termination of the prohibition, imposed under this section, on the
				manufacture or processing of the chemical substance by the person who submitted
				the data to the Administrator; and
									(II)ending on the later
				of—
										(aa)the date that is 5 years
				after the date referred to in subclause (I); or
										(bb)the expiration of the
				period, which begins on the date referred to in subclause (I) and is equal to
				the period that the Administrator determines to be necessary to develop the
				data.
										(ii)ReimbursementExcept
				as provided in clause (iii), if the Administrator exempts any person, under
				subparagraph (A), and the exemption is granted during the reimbursement period
				for that data, the Administrator shall order the person granted the exemption
				to provide fair and equitable reimbursement (in an amount determined by the
				Administrator)—
									(I)to the person who
				previously submitted the data on which the exemption was based, for a portion
				of the costs incurred by the person in complying with the requirement under
				this title to submit the data; and
									(II)to any other person who
				has been required under this subparagraph to contribute with respect to the
				costs, for a portion of the amount the person was required to
				contribute.
									(iii)ExceptionClause
				(ii) shall not apply if the person exempted under that clause and the persons
				described in subclauses (I) and (II) of that clause agree on the amount and
				method of reimbursement.
								(iv)ConsiderationsIn
				promulgating rules for the determination of fair and equitable reimbursement to
				the persons described in subclauses (I) and (II) of clause (ii) for costs
				incurred with respect to a chemical substance, the Administrator shall, after
				consultation with the Attorney General and the Federal Trade Commission,
				consider all relevant factors, including—
									(I)the effect on the
				competitive position of the person required to provide reimbursement in
				relation to the persons to be reimbursed; and
									(II)the share of the market
				for the chemical substance of the person required to provide reimbursement to
				the share of the market of the persons to be reimbursed.
									(4)Small quantities solely
				for experimentation, research, and analysis
							(A)In
				generalIf the conditions described in subparagraph (B) are met,
				subsections (b), (c), and (f) shall not apply with respect to the manufacturing
				or processing of any chemical substance that is manufactured or processed, or
				proposed to be manufactured or processed, only in small quantities (as defined
				by the Administrator by rule) solely for purposes of—
								(i)scientific
				experimentation or analysis; or
								(ii)chemical research on, or
				analysis of the chemical substance or another chemical substance, including
				such research or analysis for the development of a product.
								(B)ConditionsAll
				persons engaged in the experimentation, research, or analysis for a
				manufacturer or processor shall be notified (in such form and manner as the
				Administrator may prescribe) of any risk to human health that the manufacturer,
				processor, or the Administrator has reason to believe may be associated with
				that chemical substance.
							(5)Temporary
				existenceSubject to paragraph (6), the Administrator may, upon
				application, exempt from subsections (b), (c), and (f) the manufacturing or
				processing of any chemical substance—
							(A)that exists temporarily
				as a result of a chemical reaction in the manufacturing or processing of a
				mixture or another chemical substance; and
							(B)to which there is no, and
				will not be, human or environmental exposure.
							(6)Publication
							(A)In
				generalAs soon as practicable after the date of receipt of an
				application under paragraph (2) or (5), the Administrator shall publish in the
				Federal Register notice of the receipt of the application.
							(B)RequirementsThe
				Administrator shall—
								(i)give interested persons
				an opportunity to comment upon any application described in subparagraph
				(A);
								(ii)not later than 45 days
				after the date of receipt of an application, approve or deny the application;
				and
								(iii)publish in the Federal
				Register notice of the approval or denial of the application.
								(i)CertificationEach
				submission required under this section or under a rule or an order promulgated
				or issued by the Administrator under this section shall be accompanied by a
				certification signed by a responsible official of the manufacturer or processor
				that each statement contained in the submission—
						(1)is accurate and reliable;
				and
						(2)includes all material
				facts required by the applicable provision of this section or rule or order
				under this
				section.
						.
		7.Batching,
			 categorization, prioritization, safety standard determination, and risk
			 management
			(a)In
			 generalSection 6 of the
			 Toxic Substances Control Act (15 U.S.C. 2605) is amended—
				(1)by striking subsection
			 (f);
				(2)by redesignating
			 subsection (e) as subsection (i);
				(3)by striking the section heading and
			 designation and all that follows through subsection (d) and inserting the
			 following:
					
						6.Batching,
				categorization, prioritization, safety standard determination, and risk
				management
							(a)Batching
								(1)In
				generalTo ensure that an efficient and orderly process and pace
				is established for the determination of safety of chemical substances in
				commerce and the application of risk management measures as needed, the
				Administrator shall establish a system for assigning chemical substances into
				batches in accordance with this subsection.
								(2)Requirements
									(A)TimingNot
				later than 270 days after the date of enactment of the
				Safe Chemicals Act of 2011, and
				not less frequently than once every 5 years thereafter until all chemical
				substances listed on the active portion of the inventory established under
				section 8(h)(1) have been assigned to a batch, the Administrator shall assign
				chemical substances on the active portion of the inventory to batches of
				chemical substances under this subsection.
									(B)NumberEach
				batch established under this subsection shall include a number of chemical
				substances approximately equal to the number of chemical substances for which
				reports are submitted to the Administrator under the chemical data reporting
				rule as of the date of enactment of the Safe
				Chemicals Act of 2011.
									(C)PublicationThe
				Administrator shall publish, subject to section 14, the list of chemical
				substances assigned to each batch promptly on designation of the chemical
				substances to the batch.
									(3)Initial batch
									(A)In
				generalSubject to subparagraph (B), the initial batch of
				chemical substances designated under paragraph (2)(A) shall include the
				chemical substances for which reports are submitted to the Administrator under
				the chemical data reporting rule as of the date of enactment of the
				Safe Chemicals Act of
				2011.
									(B)Inclusions and
				exclusionsNotwithstanding subparagraph (A), the Administrator
				may—
										(i)include in the initial
				batch chemical substances that—
											(I)are manufactured at
				volumes below the threshold used under the chemical data reporting rule to
				designate chemical substances subject to basic reporting under that rule;
				but
											(II)are used or released
				into the environment in a manner that the Administrator determines warrants
				early evaluation; and
											(ii)exclude from the initial
				batch chemical substances that—
											(I)are reported to the
				Administrator under the chemical data reporting rule; but
											(II)are used or released
				into the environment in a manner that the Administrator determines does not
				warrant early evaluation.
											(4)Subsequent
				batchesThe Administrator shall assign chemical substances to
				subsequent batches in a manner that the Administrator determines reflects the
				extent to which the chemical substances warrant earlier or later
				evaluation.
								(b)Categorization and
				prioritization
								(1)RegulationsNot
				later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall promulgate regulations that—
									(A)establish the categories
				and specify the process and criteria the Administrator will use to categorize
				chemical substances, which shall be consistent with paragraph (3)(B), beginning
				with those chemical substances assigned to the initial batch described in
				subsection (a)(3);
									(B)designate the process and
				criteria the Administrator will use to prioritize chemical substances that are
				placed in the category of chemical substances to undergo safety standard
				determinations, which shall be consistent with the priorities described in
				paragraph (4);
									(C)describe how the
				categorization and prioritization process and criteria relate to, and take into
				account, the categorization and prioritization decisions made in other
				jurisdictions, including States and foreign governments; and
									(D)describe criteria and
				factors the Administrator will use to weigh evidence and assess the quality and
				reliability of information used to inform categorization and prioritization
				decisions.
									(2)Information
				sources
									(A)In
				generalIn making categorization and prioritization decisions,
				the Administrator shall take into consideration information regarding chemical
				substances that is available to the Administrator at the time the decisions are
				made, including information that is—
										(i)received by the
				Administrator from manufacturers or processors pursuant to requirements under
				section 8(b) and (c);
										(ii)included in any minimum
				information set required under section 4;
										(iii)submitted to the
				Administrator that is relevant to the categorization or prioritization of the
				chemical substance; and
										(iv)identified through an
				active search by the Administrator of information sources that are publicly
				available or otherwise accessible to the Administrator.
										(B)Information from
				manufacturers and processors
										(i)In
				generalSubject to clause (ii), on designation by the
				Administrator under paragraph (3)(B)(iii) of a chemical substance safety
				standard determination, any manufacturer or processor of a designated chemical
				substance and any trade association or voluntary consortium that represents a
				manufacturer or processor of a designated chemical substance may provide to the
				Administrator information that—
											(I)relates to the chemical
				substances manufactured or processed by the applicable manufacturer or
				processor;
											(II)is in the possession of,
				or known to, the manufacturer, processor, trade association, or consortium;
				and
											(III)is not already
				available to the Administrator.
											(ii)RequirementIf
				a manufacturer, processor, trade association, or consortium elects to provide
				information to the Administrator under clause (i), the manufacturer, processor,
				trade association, or consortium shall provide all relevant information in the
				possession of, or known to, the manufacturer, processor, trade association, or
				consortium for each chemical substance designated by the Administrator that is
				manufactured or processed by the applicable manufacturer or processor.
										(iii)Method of
				submissionInformation described in this subparagraph may be
				submitted to the Administrator by—
											(I)a manufacturer or
				processor—
												(aa)on an individual basis;
				or
												(bb)through a trade
				association or voluntary consortium; and
												(II)a trade association or
				voluntary consortium that has developed relevant information on behalf of the
				manufacturers or processors of designated chemical substances represented by
				the trade association or voluntary consortium.
											(3)Categorization of
				chemical substances
									(A)Timing
										(i)Initial
				batchNot later than 180 days after the date of promulgation of
				regulations pursuant to paragraph (1), the Administrator shall publish, subject
				to section 14, the category assignments for the initial batch of chemical
				substances identified under subsection (a)(3), using the categories described
				in subparagraph (B).
										(ii)Subsequent
				batchesNot later than 180 days after the date on which the
				Administrator designates each subsequent batch of chemical substances under
				subsection (a)(2)(A), the Administrator shall publish the category assignments
				for the chemical substances in the batch.
										(B)CategoriesThe
				regulation promulgated pursuant to paragraph (1) shall incorporate, establish
				criteria for, and further specify as needed, the following categories into
				which chemical substances in each batch shall be placed:
										(i)Substances of very high
				concern
											(I)In
				generalThe Administrator shall designate as substances of very
				high concern those chemical substances—
												(aa)for which there is
				evidence of widespread exposure and that—
													(AA)are toxic, persist in
				the environment, and are bioaccumulative; or
													(BB)are highly
				hazardous;
													(bb)that are subject to
				regulation under section 6 or 7 of this Act (as in effect on the day before the
				date of enactment of the Safe Chemicals Act
				of 2011); or
												(cc)that are subject to a
				voluntary phase-out, administered by the Administrator, that has been completed
				or is underway at the time the category designation is made.
												(II)Information
				setA minimum information set, as specified under section 4, need
				not be submitted or otherwise available for a chemical substance to be
				designated a substance of very high concern under this clause.
											(ii)Substances of very low
				concern
											(I)In
				generalThe Administrator shall designate as substances of very
				low concern those chemical substances that, based on robust information, the
				Administrator determines possess intrinsic low-hazard properties such that no
				further action by the Administrator is warranted, unless the Administrator
				receives new information that warrants a different categorization of the
				chemical substance.
											(II)Factors for
				considerationIn designating chemical substances to be placed in
				the very low concern category under this clause, the Administrator
				shall—
												(aa)take into consideration
				whether chemical substances in commerce have received, as of the date of
				enactment of the Safe Chemicals Act of
				2011, exemptions under section 5 of this Act (as in effect on the
				day before the date of enactment of the Safe
				Chemicals Act of 2011) based on anticipated low intrinsic hazard;
				and
												(bb)in general, base the
				designation on a minimum information set as required under section 4, unless
				the Administrator determines that such designation of a particular chemical
				substance—
													(AA)can be made to a high
				degree of confidence based on less information; or
													(BB)requires information in
				addition to the full minimum information set to address conflicting or
				ambiguous findings, in which case the Administrator may require the development
				and submission of the additional information.
													(iii)Substances to undergo
				safety standard determinationsThe Administrator shall designate
				as substances to undergo safety standard determinations those chemical
				substances that the Administrator determines—
											(I)based on a screening of
				available use, hazard, and exposure information, do not meet the criteria for
				the categories described in clauses (i) and (ii); and
											(II)are the subject of
				available information that is sufficiently robust to inform prioritization
				decisions to be made for the chemical substances under paragraph (4).
											(iv)Substances with
				insufficient information
											(I)In
				generalThe Administrator shall designate as substances with
				insufficient information those chemical substances for which the Administrator
				determines, after gathering and screening available use, hazard, and exposure
				information, that information is not available, is insufficient, or is not of
				sufficient quality and reliability to allow for an informed categorization
				decision.
											(II)Minimum information
				set
												(aa)In
				generalFor chemical substances designated under this clause, the
				Administrator shall require submission of the applicable minimum information
				set specified under section 4 as needed to inform categorization
				decisionmaking.
												(bb)TimingThe
				minimum information set shall be submitted to the Administrator—
													(AA)not later than 5 years
				after the date of enactment of the Safe
				Chemicals Act of 2011 for the initial batch of chemical
				substances identified under subsection (a)(3); and
													(BB)not later than 5 years
				after the assignment of a chemical substance to the category under this clause
				for subsequent batches.
													(III)Recategorization
												(aa)In
				generalAfter submission of the minimum information set for a
				chemical substance pursuant to subclause (I), the Administrator shall
				recategorize the chemical substance using the categories and process described
				in this paragraph.
												(bb)Discretion of
				AdministratorThe Administrator, taking into account the timing
				of the submission and workload considerations, may—
													(AA)add a chemical substance
				to a current batch; or
													(BB)hold the chemical
				substance until the next batch of chemical substances for
				recategorization.
													(4)Prioritization of
				chemical substances
									(A)Timing
										(i)Initial
				batchNot later than 270 days after the date of promulgation of
				regulations pursuant to paragraph (1), the Administrator shall publish, subject
				to section 14, the priority class assignments, using the priority classes
				described in subparagraph (B), for the chemical substances in the initial batch
				of chemical substances identified under subsection (a)(3) that the
				Administrator has assigned to the category of chemical substances to undergo
				safety standard determinations.
										(ii)Subsequent
				batchesNot later than 270 days after the date on which the
				Administrator designates each subsequent batch of chemical substances under
				subsection (a)(2)(A), the Administrator shall publish the priority class
				assignments for the chemical substances in the batch that the Administrator has
				assigned to the category of chemical substances to undergo safety standard
				determinations.
										(B)CriteriaThe
				criteria used by the Administrator to assign chemical substances to priority
				classes shall take into account—
										(i)potential impacts of the
				chemical substance on human health and the environment;
										(ii)the hazard potential of
				the chemical substance, including classifications and designations of hazard
				characteristics by other authoritative entities;
										(iii)the potential for
				exposure to the chemical substance; and
										(iv)measurements of exposure
				for a given pathway of exposure, if available and reliable, in preference to
				less direct indicators of, or surrogates for, exposure potential for the same
				pathway.
										(C)Priority
				classesThe regulations promulgated pursuant to paragraph (1)
				shall establish the following priority classes and criteria, and further
				specify the process the Administrator will use to assign to the priority
				classes the chemical substances in each batch that the Administrator has
				assigned to the category of chemical substances to undergo safety standard
				determinations:
										(i)Priority Class
				1
											(I)In
				generalIn each batch, the Administrator shall designate as
				Priority Class 1 those chemical substances that the Administrator determines
				warrant safety standard determinations in the near term.
											(II)Initial
				assignmentThe Administrator shall in each batch initially
				designate as Priority Class 1 chemical substances that possess relatively
				greater hazard potential and for which there is evidence of more significant or
				widespread exposure.
											(III)ReassignmentAs
				safety standard determinations for the chemical substance are completed, the
				Administrator may designate as Priority Class 1 any chemical substance
				initially assigned to a lower priority class, including chemical
				substances—
												(aa)posing significant
				hazard concerns but of less or unknown exposure concern;
												(bb)posing significant
				exposure concern but of less or unknown hazard concern; or
												(cc)posing less hazard and
				exposure concerns.
												(IV)Factors for
				considerationIn determining the number of chemical substances to
				be placed in Priority Class 1, the Administrator shall seek to balance
				considerations relating to—
												(aa)the number of chemical
				substances for which safety standard determinations need to be
				conducted;
												(bb)the resources available
				to the Administrator for conducting safety standard determinations; and
												(cc)the deadlines for
				completion of safety standard determinations specified in subsection
				(d)(4).
												(ii)Priority Class
				2
											(I)In
				generalThe Administrator shall designate as Priority Class 2
				those chemical substances that the Administrator determines are of lower
				priority than Priority Class 1 substances with respect to the timing for
				conducting safety standard determinations.
											(II)Minimum information
				set
												(aa)In
				generalFor chemical substances designated under this clause, the
				Administrator shall require submission of the applicable minimum information
				set specified under section 4 as needed to inform prioritization
				decisionmaking.
												(bb)TimingThe
				minimum information set shall be submitted to the Administrator—
													(AA)not later than 5 years
				after the date of enactment of the Safe
				Chemicals Act of 2011 for chemical substances in the initial
				batch identified under subsection (a)(3) that are assigned to Priority Class 2;
				and
													(BB)not later than 5 years
				after the assignment of a chemical substance to Priority Class 2 under this
				clause for subsequent batches.
													(III)ReprioritizationAfter
				submission of the minimum information set for a chemical substance under
				subclause (II), the Administrator shall, if warranted, recategorize or
				otherwise reprioritize the chemical substance using the priority classes and
				process described in this paragraph, together with other chemical substances in
				the batch undergoing prioritization at the time of the submission.
											(IV)Reprioritization to
				Priority Class 1As safety standard determinations are completed
				on Priority Class 1 chemical substances pursuant to subsection (d), the
				Administrator shall reprioritize Priority Class 2 substances as Priority Class
				1 at a pace consistent with—
												(aa)the resources available
				to the Administrator for conducting safety standard determinations; and
												(bb)the deadlines for
				completion of safety standard determinations specified in subsection
				(d)(4).
												(iii)Priority Class
				3
											(I)In
				generalThe Administrator shall designate as Priority Class 3
				those chemical substances that the Administrator determines may be set aside
				for further assessment until such time as—
												(aa)safety standard
				determinations are completed on all Priority Class 1 and 2 substances;
				or
												(bb)new information arises
				that warrants reprioritization of such a substance to a higher priority
				class.
												(II)Minimum information
				set
												(aa)In
				generalFor a chemical substance designated under this clause,
				the Administrator shall not require submission of the applicable minimum
				information set specified under section 4 until such time as the chemical
				substance is reassigned to Priority Class 1 or 2.
												(bb)SubmissionOn
				reassignment of a chemical substance to Priority Class 1 or 2 under item (aa),
				the minimum information set shall be submitted to the Administrator not later
				than 5 years after the date of the reassignment.
												(III)ReprioritizationAfter
				submission of the minimum information set for a chemical substance pursuant to
				subclause (II), the Administrator shall reprioritize the chemical substance
				using the priority classes and process described in this paragraph, together
				with chemical substances in the batch undergoing prioritization at the time of
				the submission.
											(IV)Reprioritization to
				Priority Classes 1 and 2In conjunction with the reprioritization
				by the Administrator of Priority Class 2 substances as Priority Class 1, the
				Administrator shall reprioritize Priority Class 3 substances as Priority Class
				1 or 2, at a pace consistent with—
												(aa)the resources available
				to the Administrator for conducting safety standard determinations; and
												(bb)the deadlines for
				completion of safety standard determinations specified in subsection
				(d)(4).
												(c)Treatment as final
				agency action; no judicial review; nondiscretionary duty
								(1)In
				generalThe designation by the Administrator of batches of
				chemical substances pursuant to subsection (a), the assignment of chemical
				substances to categories pursuant to subsection (b)(3), and the assignment of
				chemical substances to priority classes pursuant to subsection (b)(4),
				including any determination of the Administrator to include a specific chemical
				substance in, or exclude a specific chemical substance from, a designated
				batch, category, or priority class under this section, shall not be—
									(A)considered to be a final
				agency action for the purpose of subchapter II of chapter 5, and chapter 7, of
				title 5, United States Code (commonly known as the Administrative
				Procedure Act); or
									(B)subject to judicial
				review.
									(2)Failure to
				actA failure by the Administrator to designate or publish a list
				of chemical substances assigned to a batch, category, or priority class in
				accordance with this subsection shall be—
									(A)considered to be a
				failure to perform a nondiscretionary duty; and
									(B)subject to judicial
				review.
									(d)Safety standard
				determinations for chemical substances
								(1)In general
									(A)ApplicationThis
				paragraph applies to any determination or redetermination regarding whether a
				chemical substance meets the safety standards of this Act.
									(B)Responsibilities
										(i)In
				generalFor purposes of this Act, each manufacturer and processor
				of a chemical substance shall at all times bear the burden of proof in any
				legal proceeding relating to a decision of the Administrator regarding whether
				the chemical substance meets the safety standard.
										(ii)DutiesFor
				purposes of this Act—
											(I)it shall be the duty of
				the manufacturer or processor of a chemical substance to provide sufficient
				information for the Administrator to determine whether the chemical substance
				meets the safety standard; and
											(II)it shall be the duty of
				the Administrator to determine whether a chemical substance meets the safety
				standard.
											(2)Assessment of
				risk
									(A)Assessment
										(i)In
				generalA chemical substance that undergoes a safety standard
				determination under this section may be manufactured, processed, or distributed
				in commerce only if the Administrator determines that the chemical
				substance—
											(I)meets the safety
				standard, taking into account any existing conditions or controls already in
				effect; or
											(II)can meet the safety
				standard for all or some uses through the imposition of additional
				conditions.
											(ii)RequirementAny
				assessment of risk used to support a determination that a chemical substance
				meets the safety standard under clause (i) shall be conducted by employees of
				the Environmental Protection Agency who are competent to conduct such
				assessments.
										(B)Safety
				standard
										(i)In
				generalThe Administrator shall base a determination of whether a
				safety standard for a chemical substance has been met under subparagraph (A)
				solely on considerations of human health and the environment, including the
				health of vulnerable populations.
										(ii)ConsiderationsIn
				making a safety standard determination under this subsection, for each chemical
				substance, the Administrator shall—
											(I)to the extent
				practicable, review and incorporate any available scientific information
				relating to the effect of cumulative exposure relevant to that chemical
				substance on human health and the environment; and
											(II)find that a chemical
				substance meets the safety standard only if the Administrator finds that there
				is a reasonable certainty that no harm will result to human health or the
				environment from aggregate exposure to the chemical substance.
											(C)Financial
				interestsNo person conducting an assessment described in
				subparagraph (A), or a peer review of such an assessment, may have a direct or
				indirect financial interest in the outcome of the assessment.
									(D)Methodology
										(i)In
				generalSubject to clause (ii), the Administrator shall use the
				best available science when conducting an assessment described in subparagraph
				(A).
										(ii)ConsiderationsFor
				the purpose of determining the current best available science the Administrator
				shall base the determination on the recommendations of the National Academy of
				Sciences in the report entitled Science and Decisions.
										(iii)ReviewNot
				later than 5 years after the date of enactment of the
				Safe Chemicals Act of 2011, and
				not less frequently than once every 5 years thereafter, the Administrator shall
				review the methodology under this paragraph and may revise the methodology to
				reflect new scientific developments or understandings.
										(E)ScopeAn
				assessment described in subparagraph (A) shall address health or environmental
				impacts including potential or demonstrated cancer and noncancer
				endpoints.
									(F)TransparencyIn
				carrying out this subsection, the Administrator shall ensure that the
				approaches and resulting assessments are communicated in a manner that is
				transparent and understandable to—
										(i)the public; and
										(ii)risk managers.
										(G)Manufacture or
				processing for exportIn the case of a chemical substance that is
				manufactured or processed in whole or in part for export, in determining
				whether the chemical substance meets the safety standard under subparagraph
				(A)(i), the Administrator shall take into account any risk—
										(i)that the chemical
				substance may pose in the United States, including risks involving long-range
				transport of the chemical substance in the environment; or
										(ii)involving the import of
				articles and mixtures containing the chemical substance.
										(H)Risk assessment not
				requiredThe Administrator shall not be required to conduct a
				risk assessment to determine that a manufacturer or processor has not met the
				burden of proof under paragraph (1)(B).
									(I)No judicial
				reviewA determination by the Administrator that a manufacturer
				or processor has not established that the chemical substance meets the
				applicable safety standard under this subsection shall not be subject to
				judicial review.
									(3)Information for safety
				standard determinations
									(A)In
				generalIn making a safety standard determination with respect to
				a chemical substance, the Administrator—
										(i)shall take into
				consideration information regarding the chemical substance that is already
				available to the Administrator at the time the determination is to be made,
				including information—
											(I)received by the
				Administrator from manufacturers or processors under this section or section
				8;
											(II)contained in any minimum
				information sets previously required under section 4;
											(III)voluntarily submitted
				by manufacturers and processors in accordance with subsection (b)(2)(B);
											(IV)submitted by any other
				party to the Administrator that is relevant to the conduct of a safety standard
				determination of the chemical substance; or
											(V)identified through an
				active search by the Administrator of information sources that are publicly
				available or otherwise accessible to the Administrator;
											(ii)shall require
				information needed to complete the applicable minimum information set for the
				chemical substance required under section 4(a);
										(iii)may require, by
				regulation or order pursuant to section 4(b) or 8(e), manufacturers or
				processors of the chemical substance to develop and submit any additional
				information the Administrator determines is needed to conduct the safety
				standard determination of the chemical substance; and
										(iv)shall take into
				consideration, but not rely on, assessments of safety or analyses of the
				effectiveness of existing control measures—
											(I)submitted to the
				Administrator by any party; or
											(II)conducted by a
				governmental entity in another jurisdiction.
											(4)Timing of safety
				standard determinations
									(A)Priority Class
				1
										(i)In
				generalBeginning with chemical substances initially designated
				as Priority Class 1 under subsection (b)(4)(C)(i), the Administrator shall
				conduct safety standard determinations of all chemical substances assigned to
				the category of substances to undergo safety standard determinations pursuant
				to subsection (b)(3)(B)(iii).
										(ii)Initial
				batchNot later than 5 years after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall complete and publish safety standard determinations for all
				chemical substances designated as Priority Class 1 substances in the initial
				batch of chemical substances identified under subsection (a)(3).
										(iii)Subsequent
				batchesNot later than 5 years after the date on which the
				Administrator designates chemical substances as Priority Class 1 in each
				subsequent batch of chemical substances under subsection (a)(2)(A), the
				Administrator shall complete and publish safety standard determinations for
				those Priority Class 1 substances in the batch.
										(B)Priority Classes 2 and
				3
										(i)In
				generalEach chemical substance initially designated as Priority
				Class 2 or 3 shall become subject to reprioritization and safety standard
				determinations in accordance with subsection (b)(4).
										(ii)ReprioritizationNot
				later than 5 years after the date on which the Administrator designates a
				Priority Class 2 or 3 substance to be Priority Class 1, the Administrator shall
				complete and publish the safety standard determination on the chemical
				substance.
										(C)Notice of overdue
				determinationIf the Administrator fails to act by an applicable
				deadline under subparagraph (A) or (B), each manufacturer and processor of a
				chemical substance for which the Administrator has failed to act shall provide
				to the Administrator, the public, employees and recognized bargaining agents of
				any employees who are represented by bargaining agents of the manufacturer or
				processor, and each known customer who has purchased the chemical substance
				within a reasonable timeframe, as determined by the Administrator by regulation
				or order, a written notice that a determination by the Administrator of the
				safety of the chemical substance is pending.
									(D)Failure of manufacturer
				or processor to meet dutiesIf a manufacturer or processor fails
				to meet any duty under this paragraph for a chemical substance, the
				Administrator, by order, may take any action authorized under subsection
				(f).
									(5)Outcome of safety
				standard determinations
									(A)Determination
										(i)In
				generalIn making a safety standard determination for a chemical
				substance, the Administrator, by order, shall determine or redetermine, as
				appropriate, whether the manufacturers and processors of the chemical substance
				have established that the chemical substance meets the safety standard.
										(ii)Concurrent
				publicationThe Administrator—
											(I)shall seek to publish
				safety standard determination and risk management decisions concurrently, to
				the maximum extent practicable; but
											(II)shall not unduly delay
				the issuance of any safety standard determination if more information or
				analysis is required to make a determination regarding risk management.
											(iii)Other
				requirementsThe Administrator—
											(I)may publish safety
				standard determinations for chemical substances individually or in groups;
				but
											(II)shall publish completed
				determinations—
												(aa)not less frequently than
				annually; and
												(bb)at a pace sufficient to
				demonstrate steady progress toward completing all such safety standard
				determinations within the required timeframe.
												(iv)Public notice and
				commentThe Administrator shall provide reasonable public notice
				and opportunity for comment on all published safety standard determinations
				through any reasonable means of publication and solicitation of comments,
				including electronic means.
										(B)Positive safety
				standard determination without new conditionsIf the
				Administrator determines that a chemical substance meets the safety standard
				for all current uses and under conditions currently used, the Administrator
				shall specify in the order—
										(i)the allowed uses of the
				chemical substance, which shall be limited to the uses evaluated in the
				determination; and
										(ii)conditions on the
				specified uses that are currently used and are to be followed to ensure the
				safety standard is met, including conditions relating to the manufacture,
				processing, use, distribution in commerce, or disposal of a chemical substance
				or mixture or article containing the chemical substance.
										(C)Positive safety
				standard determination with new conditionsIf the Administrator
				determines that a chemical substance can only meet the safety standard for a
				subset of all current uses or only under conditions beyond those currently
				used, the Administrator shall specify in the order—
										(i)the allowed uses of the
				chemical substance, which shall be limited to the uses evaluated in the
				determination that the Administrator determines meet the safety standard;
				and
										(ii)all current and all
				newly required conditions on the specified uses needed to ensure the safety
				standard is met, including conditions relating to the manufacture, processing,
				use, distribution in commerce, or disposal of a chemical substance or mixture
				or article containing the chemical substance, and any conditions described in
				subsection (f).
										(D)Effective date for
				positive safety standard determination
										(i)Without new
				conditionsEffective beginning on the date that is 90 days after
				the date of a determination by the Administrator under subparagraph (B), no
				person shall manufacture, process, or distribute in commerce the chemical
				substance subject to the determination, or any mixture or article containing
				the chemical substance, for any use or under any condition other than those
				specified in the determination order.
										(ii)With new
				conditionsEffective beginning on the date that is 18 months
				after the date of a determination by the Administrator under subparagraph (C),
				except as provided in clause (iii), no person shall manufacture, process, or
				distribute in commerce the chemical substance subject to the determination, or
				any mixture or article containing the chemical substance, for any use or under
				any condition other than those specified in the determination order.
										(iii)Exceptional
				circumstanceThe Administrator may grant a manufacturer or
				processor of a chemical substance a 1-time extension of the deadline for
				complying with a restriction under clause (ii), for a period of not longer than
				5 years after the date of the determination by the Administrator under
				subparagraph (C), if the manufacturer or processor demonstrates—
											(I)a compelling
				technological need to continue a restricted activity beyond the applicable
				18-month time period; or
											(II)that a factor wholly
				beyond the control of the manufacturer or processor prevents compliance with
				the restriction within that 18-month time period.
											(E)Redetermination
										(i)In
				generalThe Administrator shall initiate a redetermination of
				whether a chemical substance meets the safety standard if new information or
				significant changes in manufacture, processing, use, or distribution in
				commerce of the chemical substance, or mixtures or articles containing the
				chemical substance, raise a credible question as to whether the chemical
				substance continues to meet the safety standard.
										(ii)New
				methodologiesThe Administrator may initiate a redetermination of
				whether a chemical substance meets the safety standard if significant changes
				have occurred in the methodologies used in the initial safety standard
				determination such that a redetermination using the newer methodologies would
				provide a significantly improved determination of the safety of the chemical
				substance.
										(iii)New
				informationFor a chemical substance for which a safety standard
				determination has been completed, the Administrator shall assess, on an ongoing
				basis, new information, including that obtained from reporting under section 8,
				to decide whether such information raises a credible question as to whether a
				chemical substance continues to meet the safety standard
										(iv)Petition for
				redetermination
											(I)In
				generalAny person may petition the Administrator for a
				redetermination of whether a chemical substance continues to meet the safety
				standard.
											(II)BasisA
				person shall include in a petition under this clause a description of the basis
				for requesting the redetermination.
											(III)Action by
				AdministratorOn receipt of a petition under this clause, the
				Administrator shall—
												(aa)not later than 30 days
				after the date of receipt, publish in the Federal Register a notice of receipt
				of the petition that specifies the chemical identity of the chemical substance
				to which the petition pertains;
												(bb)make the petition
				available on request;
												(cc)provide a reasonable
				opportunity for public review and comment on the petition and give due
				consideration to any comments received;
												(dd)decide whether to make
				the requested redetermination; and
												(ee)not later than 180 days
				after the date of receipt, publish in the Federal Register the decision and the
				basis for the decision.
												(v)Deadline for
				completionEach redetermination carried out under this
				subparagraph shall be completed by not later than 3 years after the date of the
				decision to make the redetermination.
										(F)Negative safety
				standard determination
										(i)RestrictionExcept
				as provided in clause (ii) and subsection (h), effective beginning on the date
				that is 18 months after the date on which the Administrator makes a
				determination under this subsection that a chemical substance fails to meet the
				safety standard, regardless of whether additional restrictions on use or risk
				management conditions are imposed, no person shall manufacture, process, or
				distribute in commerce that chemical substance or any mixture or article
				containing the chemical substance.
										(ii)Exceptional
				circumstanceThe Administrator may grant a manufacturer or
				processor of a chemical substance a 1-time extension of the deadline for
				complying with the restriction under clause (i), for a period of not longer
				than 5 years after the date of the determination by the Administrator under
				this subparagraph, if the manufacturer or processor demonstrates—
											(I)a compelling
				technological need to continue a restricted activity beyond the applicable
				18-month time period; or
											(II)that a factor wholly
				beyond the control of the manufacturer or processor prevents compliance with
				the restriction within that 18-month time period.
											(e)Expedited action for
				substances of very high concern
								(1)Use and exposure
				assessment
									(A)In
				generalNot later than 180 days after the date on which a
				chemical substance is assigned to the category of substances of very high
				concern under subsection (b)(3)(B)(i), the Administrator may require, by order
				pursuant to section 8(g), the submission by manufacturers or processors of the
				chemical substance of any additional information the Administrator determines
				to be necessary to conduct an expedited assessment of the known uses of, and
				exposures to, the chemical substance.
									(B)PublicationNot
				later than 1 year after the date on which a chemical substance is assigned to
				the category of substances of very high concern under subsection (b)(3)(B)(i),
				the Administrator shall complete and publish an identification and assessment
				of the known uses of, and exposures to, the chemical substance.
									(2)Exposure
				reduction
									(A)Use restrictions and
				other conditionsAs soon as practicable, but not later than 18
				months, after the date on which a chemical substance is assigned to the
				category of substances of very high concern under subsection (b)(3)(B)(i), the
				Administrator shall impose, by order, use restrictions and other conditions,
				including the conditions specified in subsection (f), on the manufacturing,
				processing, use, distribution in commerce, and disposal of the chemical
				substance that the Administrator determines to be necessary to achieve the
				maximum practicable reduction in human or environmental exposure to the
				chemical substance.
									(B)TimingExcept
				as provided in subparagraph (C) and subsection (h), effective beginning on the
				date that is 18 months after the date of issuance by the Administrator of the
				order described in subparagraph (A), no person shall manufacture, process, or
				distribute in commerce the chemical substance subject to the determination, or
				any mixture or article containing the chemical substance, for any use or under
				any condition other than those specified in the order issued under subparagraph
				(A).
									(C)Exceptional
				circumstanceThe Administrator may grant a manufacturer or
				processor of a chemical substance a 1-time extension of the deadline for
				complying with the restriction under subparagraph (B), for a period of not
				longer than 5 years after the date of the determination by the Administrator
				under this paragraph, if the manufacturer or processor demonstrates—
										(i)a compelling
				technological need to continue a restricted activity beyond the applicable
				18-month time period; or
										(ii)that a factor wholly
				beyond the control of the manufacturer or processor prevents compliance with
				the restriction within that 18-month time period.
										(3)Residual risk
				assessmentNot later than 1 year after the deadline specified in
				paragraph (2)(B), or of an alternative deadline provided under paragraph
				(2)(C), the Administrator shall—
									(A)determine whether the
				chemical substance meets the safety standard for the chemical substance, taking
				into account the residual risk posed by continued exposure to the chemical
				substance; and
									(B)impose any additional
				restrictions on use or other conditions under subsection (f) that the
				Administrator determines to be necessary to ensure that the chemical substance
				meets the safety standard.
									(f)Risk
				managementIn issuing an order under subsection (d) or (e), the
				Administrator may impose conditions on the manufacture, processing, use,
				distribution in commerce, or disposal of a chemical substance, or mixture or
				article containing a chemical substance, including a requirement—
								(1)limiting the quantity of
				the chemical substance (or mixture or article containing that chemical
				substance) that may be manufactured, processed, or distributed in
				commerce;
								(2)(A)prohibiting the
				manufacturing, processing, or distribution in commerce of the chemical
				substance (or mixture or article containing that chemical substance) for a
				particular use in a concentration in excess of a level specified by the
				Administrator; or
									(B)limiting the quantity of
				the chemical substance (or mixture or article containing that chemical
				substance) that may be manufactured, processed, or distributed in commerce
				for—
										(i)a
				particular use; or
										(ii)a
				particular use in a concentration in excess of a level specified by the
				Administrator;
										(3)that the chemical
				substance (or mixture, or article containing that chemical substance) be marked
				with, or accompanied by, clear and adequate warnings and instructions with
				respect to use, distribution in commerce, or disposal, or any combination of
				such activities, with the form and content of the warnings and instructions
				prescribed by the Administrator;
								(4)that manufacturers and
				processors of the chemical substance (or mixture or article containing that
				chemical substance)—
									(A)make and retain records
				of the processes used to manufacture or process the chemical substance (or
				mixture or article containing that chemical substance); and
									(B)monitor or conduct tests
				that are reasonable and necessary to ensure compliance with this Act;
									(5)prohibiting or otherwise
				regulating any manner or method of commercial use of the chemical substance (or
				mixture or article containing that chemical substance);
								(6)prohibiting or otherwise
				regulating any manner or method of disposal of the chemical substance, mixture,
				or article, by—
									(A)the manufacturer or
				processor of the chemical substance (or mixture or article containing that
				chemical substance); or
									(B)any other person that
				uses or disposes of the chemical substance (or mixture or article containing
				that chemical substance) for commercial purposes;
									(7)that the manufacturers
				and processors of the chemical substance, mixture, or article develop a risk
				reduction management plan, under subsection (h) or (e) of this section, to
				achieve a risk reduction specified by the Administrator; or
								(8)that the Administrator
				otherwise determines is appropriate.
								(g)Quality control
				orders
								(1)In
				generalIf the Administrator has a reasonable basis to conclude
				that a particular manufacturer or processor is manufacturing or processing a
				chemical substance in a manner that may present a substantial endangerment to
				health or the environment, the Administrator may require, by order, that the
				manufacturer or processor submit to the Administrator a description of the
				quality control procedures followed in the manufacturing or processing of the
				chemical substance or mixture.
								(2)Orders
									(A)In
				generalIf the Administrator determines that quality control
				procedures described in paragraph (1) are inadequate to prevent a chemical
				substance from presenting a risk of injury to human health or the environment,
				the Administrator may order the manufacturer or processor to revise the quality
				control procedures to the extent necessary to remedy the inadequacy.
									(B)Substantial
				endangermentIf the Administrator determines that quality control
				procedures described in paragraph (1) have resulted in the distribution in
				commerce of a chemical substance that may present a substantial endangerment to
				human health or the environment, the Administrator may order the manufacturer
				or processor—
										(i)to give notice of the
				endangerment to—
											(I)processors or
				distributors (or both) in commerce of the chemical substance or mixture;
				and
											(II)to the extent reasonably
				ascertainable, any other person in possession of or exposed to the chemical
				substance or mixture;
											(ii)to give public notice of
				the endangerment; and
										(iii)to provide for the
				replacement or repurchase, as prescribed by the Administrator, of the chemical
				substance as the Administrator determines to be necessary to adequately protect
				human health or the environment.
										(h)Exemptions to
				restrictions
								(1)ApplicationThis
				subsection applies to the restrictions established under section
				5(b)(1)(C)(ii)(I), subsection (d)(5), and subsection (e).
								(2)Exemptions
									(A)In general
										(i)RequestA
				person who manufacturers, processes, distributes in commerce, uses, or disposes
				of a chemical substance, or a mixture or article containing a chemical
				substance may request an exemption from any restriction referred to in
				paragraph (1) to which they are subject for a specified use of the chemical
				substance.
										(ii)OrderThe
				Administrator may grant, by order, an exemption from any restriction referred
				to in paragraph (1) for a period of not longer than 5 years if the person has
				established by clear and convincing evidence that the uses to be exempted meet
				the exemption criteria described in subparagraph (B).
										(B)CriteriaThe
				Administrator may grant an exemption for the use of a chemical substance under
				subparagraph (A)(ii) if—
										(i)the exemption is in the
				paramount interest of national security;
										(ii)the lack of availability
				of the chemical substance would cause significant disruption in the national
				economy; or
										(iii)the use for which the
				exemption is sought is a critical or essential use for which—
											(I)no feasible safer
				alternative for the specified use of the chemical substance is available;
				or
											(II)the specified use of the
				chemical substance, as compared to all available alternatives, provides a
				substantial net benefit to human health, the environment, or public
				safety.
											(C)Public
				noticeIf the Administrator grants an exemption for a chemical
				substance under this paragraph—
										(i)the manufacturer or
				processor of the chemical substance shall provide a notice of the exemption to
				each known purchaser of—
											(I)the chemical substance;
				and
											(II)a mixture or article
				containing the chemical substance; and
											(ii)the Administrator shall
				provide the public with a notice of the exemption.
										(D)RenewalThe
				Administrator may renew, by order, an exemption under this paragraph for 1 or
				more additional 5-year periods if the Administrator concludes, after providing
				public notice and an opportunity for comment, that the use of the chemical
				substance continues to meet the criteria described in subparagraph (B).
									(E)Conditions
										(i)In
				generalThe Administrator may impose, by order, any condition on
				an exemption issued under this paragraph that the Administrator determines to
				be necessary to ensure the protection of human health and the environment on
				the use of a chemical substance exempted under this paragraph.
										(ii)ComplianceEffective
				immediately after the Administrator establishes conditions on an exempted use
				under clause (i), the manufacturing, processing, or distribution in commerce of
				the chemical substance, or any mixture or article containing the chemical
				substance, shall be prohibited except to the extent that the conditions are
				satisfied.
										(3)Resale of used
				articles
									(A)In
				generalThe restrictions referred to in paragraph (1) shall not
				apply to the resale of an article subject to a restriction under subsection (b)
				if the article has previously been used by an end consumer.
									(B)ComplianceThe
				Administrator may utilize the authorities contained in section 7 to address
				potential threats to public health and the environment from such
				articles.
									(4)Extensions of effective
				dates for retail sale of articles to end consumers
									(A)In
				generalExcept as provided in subparagraph (B), in the case of
				the retail sale to an end consumer of a chemical substance (or mixture or
				article containing that chemical substance) that is subject to a restriction
				described in paragraph (1), the Administrator may extend, by order, the
				effective date of the restriction by a period of not longer than 3 years, if
				the Administrator determines that the extension—
										(i)is necessary and
				appropriate to allow for depletion of the existing retail inventory; and
										(ii)will not present a
				substantial endangerment to human health or the environment.
										(B)ExceptionAn
				extension under subparagraph (A) shall not apply to any retailer that the
				Administrator determines has failed to comply with an order requesting
				information issued by the Administrator pursuant to section
				8.
									;
				8.Imminent
			 hazardsSection 7 of the Toxic
			 Substances Control Act (15 U.S.C. 2606) is amended to read as follows:
			
				7.Imminent
				hazards
					(a)Actions
				authorized and required
						(1)In
				generalThe Administrator may commence a civil action in an
				appropriate district court of the United States for—
							(A)seizure of a
				chemical substance or mixture, or any article containing a chemical substance
				or mixture, that may present an imminent and substantial endangerment to health
				or the environment;
							(B)relief authorized
				under subsection (b) against any person that—
								(i)manufactures,
				processes, distributes in commerce, uses, or disposes of a chemical substance
				or mixture, or any article containing a chemical substance or mixture, if the
				manufacture, processing, distribution in commerce, use, or disposal may present
				an imminent and substantial endangerment to health or the environment;
				or
								(ii)contributes to
				an activity described in clause (i); or
								(C)both seizure and
				relief described in subparagraphs (A) and (B), respectively.
							(2)Other
				actions
							(A)In
				generalThe Administrator may issue such orders as are necessary
				to protect health or the environment from any manufacturing, processing,
				distribution in commerce, use, or disposal of a chemical substance or mixture,
				or any article containing such a substance or mixture, that may present an
				imminent and substantial endangerment to health or the environment, as
				determined by the Administrator.
							(B)RequirementAn
				order under subparagraph (A) may include such requirements imposed on the
				manufacture, processing, distribution in commerce, use, or disposal of a
				chemical substance or mixture, or article containing the chemical substance or
				mixture, as the Administrator determines are necessary to protect health or the
				environment, including—
								(i)the requirements
				described in section 6(c); and
								(ii)the relief
				authorized under subsection (b).
								(3)Relationship to
				existing rules, orders, and proceedingsA civil action may be
				commenced under paragraph (1), or other action may be taken under paragraph
				(2), notwithstanding—
							(A)the existence of
				a rule or order under this Act; and
							(B)the pendency of
				any administrative or judicial proceeding under this Act.
							(b)Relief
				authorized
						(1)In
				generalThe district court of the United States in which a civil
				action under subsection (a)(1) is brought shall have jurisdiction to grant such
				temporary or permanent relief as are necessary to protect health or the
				environment from the risk associated with the activity involved in the civil
				action.
						(2)Types of
				reliefIn the case of a civil action under subsection (a)(1)
				brought against a person that manufactures, processes, distributes in commerce,
				uses, or disposes of a chemical substance or mixture or an article containing a
				chemical substance or mixture, the relief authorized by paragraph (1) may
				include—
							(A)the issuance of a
				mandatory order imposing any of the requirements described in section 6(c);
				and
							(B)in the case of
				purchasers of the substance, mixture, or article known to the defendant—
								(i)notification to
				the purchasers of the risk associated with the substance, mixture, or
				article;
								(ii)public notice of
				the risk;
								(iii)recall;
								(iv)the replacement
				or repurchase of the substance, mixture, or article; or
								(v)any combination
				of the actions described in section 6(c) or in clauses (i) through (iv) of this
				subparagraph; or
								(C)such other relief
				as is necessary to protect health or the environment from the risk associated
				with the activity involved in the civil action.
							(3)Seizure and
				condemnation
							(A)In
				generalA civil action under subsection (a)(1) against a chemical
				substance, mixture, or article may be proceeded against by process of libel for
				seizure and condemnation of the chemical substance, mixture, or article.
							(B)ProceedingsProceedings
				in a civil action described in subparagraph (A) shall conform, to the maximum
				extent practicable, to proceedings in rem in admiralty.
							(c)Venue and
				consolidation
						(1)Venue
							(A)In
				generalA civil action under subsection (a)(1) against a person
				that manufactures, processes, or distributes a chemical substance or mixture or
				an article containing a chemical substance or mixture may be brought in the
				United States District Court for the District of Columbia, or in any judicial
				district in which any of the defendants is found, resides, or transacts
				business.
							(B)ProcessProcess
				in an action described in subparagraph (A) may be served on a defendant in any
				other district in which the defendant resides or may be found.
							(C)Chemical
				substances, mixtures, or articlesA civil action under subsection
				(a)(1) against a chemical substance, mixture, or article may be brought in any
				United States district court within the jurisdiction of which the chemical
				substance, mixture, or article is found.
							(D)Multiple
				judicial districtsIn determining the judicial district in which
				a civil action may be brought under subsection (a)(1) in instances in which the
				action may be brought in more than 1 judicial district, the Administrator shall
				take into account the convenience of the parties.
							(E)SubpoenasSubpoenas
				requiring attendance of witnesses in a civil action brought under subsection
				(a)(1) may be served in any judicial district.
							(2)ConsolidationIf
				proceedings under subsection (a)(1) involving identical chemical substances,
				mixtures, or articles are pending in courts in 2 or more judicial districts,
				the proceedings shall be consolidated for trial by order of any such court on
				application reasonably made by any party in interest, on notice to all parties
				in
				interest.
						.
		9.Reporting and
			 retention of informationSection 8 of the Toxic Substances Control
			 Act (15 U.S.C. 2607) is amended to read as follows:
			
				8.Reporting and
				retention of information
					(a)Substance
				identification, declaration, and information
						(1)In
				generalNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011,
				each manufacturer or processor of a chemical substance distributed in commerce
				shall submit to the Administrator the declaration described in paragraph (2) or
				(3), accompanied by the certification described in subsection (h).
						(2)Declaration of
				current manufacture or processingA declaration described in this
				paragraph is a statement that includes, for each chemical substance
				manufactured or processed by a manufacturer or processor—
							(A)the chemical
				identity and any special substance characteristics of the chemical
				substance;
							(B)the name and
				location of each facility under the control of the manufacturer or processor at
				which the chemical substance is manufactured or processed or from which the
				chemical substance is distributed in commerce;
							(C)a list of health
				and safety studies conducted or initiated by or for, known to, or reasonably
				ascertainable by the manufacturer or processor with respect to the chemical
				substance, and copies of any such studies that have not previously been
				submitted to the Administrator; and
							(D)all other
				information known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor that has not previously been
				submitted to the Administrator regarding—
								(i)the physical,
				chemical, and toxicological properties of the chemical substance;
								(ii)the annual
				production volume and known uses of, and exposure and fate information relating
				to, the chemical substance; and
								(iii)the name and
				location of each facility to which the chemical substance is sent, after
				manufacture and processing, for subsequent processing, distribution, or
				use.
								(3)Declaration of
				cessation of manufacturing or processingA declaration described
				in this paragraph is a statement certifying that the manufacturer or processor
				has ceased, or will cease not later than 180 days after the date of submission
				of the declaration, all production, importation, processing, and export of the
				chemical substance.
						(4)Updating of
				informationEach manufacturer or processor of a chemical
				substance that submits to the Administrator a declaration described in
				paragraph (2) shall update and submit to the Administrator a new
				declaration—
							(A)at a minimum every
				3 years; and
							(B)immediately, at
				any time at which there becomes known or available to, in the possession or
				control of, or reasonably ascertainable by the manufacturer or processor
				significant new information regarding a physical, chemical, toxicological
				property or use of, or exposure to, the chemical substance, including any
				information that—
								(i)demonstrates a new
				potential toxic effect of the chemical substance;
								(ii)corroborates
				previous information demonstrating or suggesting a toxic effect; or
								(iii)suggests a toxic
				effect at a lower dose than previously demonstrated.
								(5)Records to
				support declarationsEach manufacturer or processor of a chemical
				substance distributed in commerce shall maintain records of the information
				described in subparagraphs (A) through (D) of paragraph (2).
						(6)Prohibition on
				manufacturing, processing, or distributionThe Administrator may,
				by order, prohibit a manufacturer or processor in violation of this subsection
				from manufacturing, processing, or distributing in commerce the chemical
				substance or any article containing the chemical substance, except as
				authorized under section 6(e).
						(b)Reports
						(1)Requirement
							(A)In
				generalExcept as provided in paragraph (2), the Administrator
				may by rule or order require any person who manufactures, processes,
				distributes in commerce, uses, or disposes of a chemical substance to maintain
				records of and report by a specified date any information concerning the
				substance that, in the judgment of the Administrator, would assist the
				Administrator in—
								(i)making a safety
				standard determination with respect to a chemical substance under this title;
				or
								(ii)any other aspect
				of administering this Act.
								(B)CharacteristicsThe
				Administrator may by rule or order require that any report or information
				submitted pursuant to this Act include chemical identity and special substance
				characteristics, as appropriate to the chemical substance that is the subject
				of the report or information.
							(C)Required
				informationThe Administrator shall by rule or order specify or
				modify the information that is required to be submitted with a particular
				report or information submission to establish the chemical identity and special
				substance characteristics of the subject chemical substance (or mixture or
				article containing that chemical substance) for the purposes of the report or
				information submission.
							(2)Small quantities
				for research or analysisIn the case of the manufacture,
				processing, distribution in commerce, use, or disposal of a chemical substance
				in small quantities (as defined by the Administrator by rule) solely for
				purposes of scientific experimentation or analysis or chemical research
				(including any such research or analysis for the development of a product), the
				Administrator may promulgate or issue a rule or order under paragraph (1) only
				to the extent that the Administrator determines the maintenance of records or
				submission of reports, or both, are necessary for the effective enforcement of
				this Act.
						(3)Prohibition on
				manufacturing, processing, or distributionThe Administrator may,
				by order, prohibit a manufacturer or processor in violation of a requirement of
				a rule or order under paragraph (1) from manufacturing, processing, or
				distributing in commerce the chemical substance or any article containing the
				chemical substance, except as authorized under section 6(e).
						(c)Inventory
						(1)In
				generalThe Administrator shall compile, keep current, and
				publish a list of each chemical substance that is manufactured or processed in
				the United States.
						(2)ContentsThe
				list shall at least include the name of each chemical substance that any person
				reports, under section 5 or subsection (b) of this section, is manufactured or
				processed in the United States.
						(3)Timing
							(A)In
				generalIn the case of a chemical substance for which a notice is
				submitted in accordance with section 5, the chemical substance shall be
				included on the list as of the earliest date (as determined by the
				Administrator) on which the substance was manufactured or processed in the
				United States.
							(B)PublicationThe
				Administrator shall first publish a list under subparagraph (A) not later than
				18 months after the effective date of this Act.
							(4)Small quantities
				for research or analysisThe Administrator shall not include in
				the list any chemical substance that is manufactured or processed only in small
				quantities (as defined by the Administrator by rule) solely for purposes of
				scientific experimentation or analysis or chemical research on, or analysis of,
				the substance or another substance, including such research or analysis for the
				development of a product.
						(d)Public access to
				significant information
						(1)Electronic
				databaseNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator, through collaboration, as appropriate, shall establish—
							(A)an electronic,
				Internet-accessible database for storing and sharing of information relating to
				the toxicity and use of, and exposure to, chemical substances; and
							(B)procedures for use
				in maintaining and updating the database.
							(2)Public
				accessNot later than 18 months after the date of enactment of
				the Safe Chemicals Act of 2011,
				or not later than 90 days after the date of decisions made by the Administrator
				or receipt by the Administrator of information submitted pursuant to this title
				(for decisions made or information submitted after that 18-month period), the
				Administrator shall, subject to section 14, make available to the public via
				the Internet-accessible database described in paragraph (1) a description of
				all significant—
							(A)decisions made by
				the Administrator under this title; and
							(B)information
				submitted pursuant to this title.
							(e)Records
						(1)In
				generalAny person that manufactures, processes, or distributes
				in commerce any chemical substance shall maintain and submit to the
				Administrator records of significant adverse reactions to health or the
				environment, as determined by the Administrator by rule, that are alleged to
				have been caused by the substance.
						(2)Duration
							(A)In
				generalRecords of the adverse reactions to the health of
				employees shall be retained for a period of at least 30 years after the date on
				which the reactions were first reported to or known by the person maintaining
				the records.
							(B)Other
				recordsAny other record of the adverse reactions shall be
				retained for a period of at least 5 years after the date on which information
				contained in the record was first reported to or known by the person
				maintaining the record.
							(3)ContentsRecords
				required to be maintained under this subsection shall include—
							(A)records of
				consumer allegations of personal injury or harm to health;
							(B)reports of
				occupational disease or injury; and
							(C)reports or
				complaints of injury to the environment submitted to the manufacturer,
				processor, or distributor in commerce from any source.
							(f)Information in
				the possession of other Federal agencies
						(1)Synopses
							(A)In
				generalFrom time to time, each Federal agency and Federal
				institution shall submit to the Administrator a synopsis of the data and
				records in the possession or control of the agency or institution,
				respectively, that may be useful to the Administrator in carrying out this
				Act.
							(B)Format and
				contentNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall prescribe, by order, the format, content, and level of
				detail of the synopses.
							(C)Initial
				submissionNot later than 18 months after the date of enactment
				of the Safe Chemicals Act of
				2011, each Federal agency and Federal institution shall make the
				initial submission of a synopsis of the agency and institution, respectively,
				to the Administrator.
							(D)UpdatesAt
				least once every 3 years, each Federal agency and Federal institution
				shall—
								(i)update the
				synopsis of the agency and institution, respectively; and
								(ii)submit the
				updated synopsis to the Administrator.
								(2)Requests by
				AdministratorOn the request of the Administrator, any
				information in the possession or control of an agency or institution relating
				to a hazard of, use of, exposure to, or risk of a chemical substance (or
				mixture or article containing that chemical substance) shall be provided to the
				Administrator.
						(g)Notice to
				Administrator of substantial risksAny person that manufactures,
				processes, or distributes in commerce a chemical substance and that obtains
				information that reasonably supports the conclusion that the substance presents
				a substantial risk of injury to health or the environment shall immediately
				inform the Administrator of the information unless the person has actual
				knowledge that the Administrator has been adequately informed of the
				information.
					(h)CertificationEach
				submission required pursuant to this section or pursuant to a rule or an order
				promulgated or issued by the Administrator under this section, other than a
				submission under subsection (f), shall be accompanied by a certification signed
				by a responsible official of the manufacturer or processor that each statement
				contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor.”
						(i)Definition of
				manufacture and processIn this section, the terms
				manufacture and process mean manufacture and process,
				respectively, for commercial
				purposes.
					.
		9.Reporting and retention
			 of informationSection 8 of
			 the Toxic Substances Control Act (15 U.S.C. 2607) is amended to read as
			 follows:
			
				8.Reporting and retention
				of information
					(a)DefinitionsIn
				this section:
						(1)Known to, or reasonably
				ascertainable byThe term known to, or reasonably
				ascertainable by has the meaning given the term in section 704.3 of
				title 40, Code of Federal Regulations (or successor regulations).
						(2)Manufacture and
				processThe terms manufacture and
				process mean manufacture and process, respectively, for commercial
				purposes.
						(b)Declarations of
				chemical substances in commerce
						(1)Scope and
				criteria
							(A)ScopeThe
				declarations described in this subsection shall apply only to chemical
				substances in commerce as of the date of enactment of the
				Safe Chemicals Act of
				2011.
							(B)CriteriaThe
				following criteria shall apply in identifying chemical substances to which the
				declarations described in this subsection apply:
								(i)Current commercial
				interestA chemical substance in which a manufacturer or
				processor has a current commercial interest shall include only chemical
				substances that the manufacturer or processor—
									(I)is currently
				manufacturing or processing; or
									(II)has manufactured or
				processed in the recent past and expects to manufacture or process again in the
				near future.
									(ii)Potential commercial
				interestA chemical substance in which a manufacturer or
				processor has a potential commercial interest shall include only a chemical
				substance that may serve as a reasonable substitute for a chemical substance in
				which the manufacturer or processor has declared a current commercial
				interest.
								(C)GuidanceNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall issue guidance further describing the criteria described in
				subparagraph (B) and specifying the supporting information manufacturers and
				processors are to include in declarations they submit pursuant to paragraph (2)
				or (3) for chemical substances in which they have a current or potential
				commercial interest.
							(2)Declaration of current
				commercial interest in a chemical substance
							(A)In
				generalNotwithstanding any other provision of law, not later
				than 180 days after the date of enactment of the
				Safe Chemicals Act of 2011,
				each manufacturer of a chemical substance in which the manufacturer has a
				current commercial interest shall submit to the Administrator a declaration of
				the interest for the chemical substance.
							(B)Exclusions or
				exemptionsDeclarations are required for all chemical substances
				in which a manufacturer has a current commercial interest, notwithstanding any
				exclusions or exemptions from other notification or reporting requirements
				provided in any other provision of this Act.
							(C)ProcessorsA
				processor of a chemical substance in which the processor has a current
				commercial interest that meets the criteria described in paragraph (1)(B)(i)
				may voluntarily submit to the Administrator a declaration for the chemical
				substance. Such a declaration shall be submitted not later than 1 year after
				the date of enactment of the Safe Chemicals
				Act of 2011.
							(3)Declaration of
				potential commercial interest in a chemical substance
							(A)A manufacturer or
				processor may voluntarily submit to the Administrator, not later than 180 days
				after the date of enactment of the Safe
				Chemicals Act of 2011, a declaration for a chemical substance in
				which the manufacturer or processor—
								(i)does not have a current
				commercial interest; but
								(ii)has a potential
				commercial interest that meets the criteria described in paragraph
				(1)(B)(ii).
								(B)If a manufacturer or
				processor commences the manufacture or processing of a chemical substance for
				which it submitted a declaration under this paragraph, the manufacturer or
				processor shall comply with the requirements of subsection (h)(5)(B).
							(4)Declaration of
				cessation of manufacturing or processingA former or current
				manufacturer or processor of a chemical substance in which the manufacturer or
				processor no longer has a commercial interest may voluntarily submit to the
				Administrator, not later than 180 days after the date of enactment of the
				Safe Chemicals Act of 2011, a
				declaration that the manufacturer or processor has ceased, or will cease not
				later than 180 days after the date on which the declaration is submitted, all
				production, importation, processing, and export of the chemical
				substance.
						(5)ContentsA
				declaration submitted under this subsection shall include for each chemical
				substance—
							(A)the chemical identity and
				any special substance characteristics of the chemical substance;
							(B)the identity and primary
				business location of the manufacturer or processor; and
							(C)information supporting
				the declarant’s basis for meeting the applicable criteria under paragraph
				(1)(B).
							(6)Review by
				Administrator
							(A)In
				generalThe Administrator shall—
								(i)review each declaration
				received under this subsection to determine whether the declaration conforms to
				the criteria and requirements of this subsection; and
								(ii)(I)for a chemical
				substance for which 1 or more conforming declarations are submitted under
				paragraph (2), add the chemical substance to the list of active chemical
				substances in the inventory established under subsection (h)(1);
									(II)for a
				chemical substance for which the only conforming declarations submitted for the
				substance are submitted under paragraph (3), add the chemical substance to the
				list of inactive chemical substances in the inventory established under
				subsection (h)(5); and
									(III)for a
				chemical substance for which the only conforming declarations submitted for the
				substance are submitted under paragraph (4), or for which no declaration has
				been submitted, remove the chemical substance from the inventories established
				under subsection (h).
									(B)RevisionsThe
				Administrator shall allow a manufacturer or processor, as applicable, to
				promptly revise and resubmit any declaration submitted to the Administrator
				under this subsection if the Administrator determines that any omission or
				error in the original declaration was not intentional.
							(c)Periodic reporting by
				manufacturers
						(1)In
				generalThe Administrator shall—
							(A)maintain the periodic
				reporting program of the agency applicable to manufacturers of chemical
				substances set forth in part 711 of title 40, Code of Federal Regulations (as
				in effect on the date of enactment of the Safe Chemicals Act of 2011), unless such
				reporting requirements are superseded pursuant to subparagraph (B); or
							(B)establish a new periodic
				reporting program consistent with this subsection.
							(2)Rulemaking
							(A)In
				generalNot later than 180 days after the date of enactment of
				the Safe Chemicals Act of 2011,
				the Administrator shall specify, by rule—
								(i)the chemical substances
				for which periodic reporting is required; and
								(ii)the information a
				chemical manufacturer is required to submit to the Administrator for the
				chemical substances included under the periodic reporting program.
								(B)ExemptionsThe
				rule promulgated under subparagraph (A) may exempt certain manufacturers,
				including small manufacturers, from—
								(i)a requirement to
				participate in the periodic reporting program, if the Administrator determines
				that the participation of those manufacturers would not assist in the
				administration of this Act; or
								(ii)specific reporting
				requirements, if the Administrator determines that the value of a particular
				reporting requirement, for the administration of this Act, would not be
				commensurate with the burden of the requirement on submitters.
								(C)ContentsThe
				rule promulgated under subparagraph (A) shall, at a minimum, require each
				manufacturer of a chemical substance included in the periodic reporting program
				to submit to the Administrator—
								(i)the chemical identity and
				any special substance characteristics of the chemical substance, the identity
				and primary business location of the manufacturer, and any updates to the
				supporting information submitted by the manufacturer in any declaration for an
				included chemical substance submitted under subsection (b);
								(ii)a list of health and
				safety studies conducted or initiated by or for, known to, or reasonably
				ascertainable by, the manufacturer with respect to each included chemical
				substance;
								(iii)a copy of each study
				described in clause (ii) in the possession or control of the manufacturer that
				has not previously been submitted to the Administrator; and
								(iv)all other information
				specified by the Administrator in the rules promulgated under this subsection
				that is known to, in the possession or control of, or reasonably ascertainable
				by, the manufacturer or processor that has not previously been submitted to the
				Administrator regarding—
									(I)the physical, chemical,
				and toxicological properties of the chemical substance;
									(II)the manufacturer’s
				annual production volume of the chemical substance;
									(III)the uses of, and
				exposure and fate information relating to the manufacturer’s production or
				import of the chemical substance; and
									(IV)the name and location of
				each facility to which the manufacturer sends the chemical substance after
				manufacture for subsequent processing, distribution, or use.
									(d)Records to support
				declarations and periodic reports
						(1)In
				generalEach manufacturer and processor of a chemical substance
				that is distributed in commerce shall—
							(A)maintain records of the
				information submitted to the Administrator under subsections (b) and (c), as
				well as supporting information; and
							(B)submit those records or
				that information to the Administrator upon request by the Administrator.
							(2)Burden of
				proofEach manufacturer and processor that submits to the
				Administrator a declaration under subsection (b) or a notice under subsection
				(h)(5)(B) shall at all times bear the burden of proving that the manufacturer
				or processor—
							(A)has a current or
				potential commercial interest in the applicable chemical substance; or
							(B)has ceased the
				production, importation, processing, and export of, the applicable chemical
				substance.
							(e)Substance
				identification and information for chemical processors
						(1)Rulemaking
							(A)In
				generalNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall specify, by rule, the information that chemical processors
				are required to submit for chemical substances under this subsection as will
				assist the Administrator in the administration of this Act.
							(B)ExemptionsThe
				rule promulgated under this paragraph may exempt certain processors, including
				small processors, from—
								(i)a requirement to
				participate in the periodic reporting program, if the Administrator determines
				that the participation of those processors would not assist in the
				administration of this Act; or
								(ii)specific reporting
				requirements, if the Administrator determines that the value of a particular
				reporting requirement, for the administration of this Act, would not be
				commensurate with the burden of the requirement on submitters.
								(2)Information
				requirementsThe rule promulgated under paragraph (1)
				shall—
							(A)specify the information
				that processors are required to submit for chemical substances that are—
								(i)processed for use in 1 or
				more consumer or commercial product categories, as determined by the
				Administrator; and
								(ii)intentionally added to 1
				or more products during processing and not incidental to the end uses of the
				products;
								(B)require each processor of
				a chemical substance identified under subparagraph (A) to submit the
				information specified in clauses (i) through (iii) of subparagraph (C) for the
				chemical substance, and to submit the information specified in clauses (iv)
				through (viii) of subparagraph (C)—
								(i)separately for each
				applicable consumer and commercial product category; and
								(ii)in aggregate form,
				taking into account the use by the processor of the chemical substance in all
				product categories;
								(C)require each processor of
				a chemical substance identified under subparagraph (A) to identify in the
				submission of the processor—
								(i)the corporate name and
				primary business location of the processor;
								(ii)the chemical identity
				and any special substance characteristics of the chemical substance;
								(iii)the applicable consumer
				or commercial product category or categories for which the processor processes
				the chemical substance;
								(iv)the annual volume of the
				chemical substance processed by the submitter;
								(v)any products intended for
				use by children aged 14 years or younger for use in which the processor
				processes the chemical substance;
								(vi)the concentration range
				within which the maximum concentration of the substance used in each consumer
				and commercial product category falls;
								(vii)the range within which
				the total number of commercial workers reasonably likely to be exposed to the
				chemical substance at the processing site falls; and
								(viii)any other information
				regarding processing activities or product descriptors relating to the
				processor’s processing of the chemical substance identified by the
				Administrator as necessary to understand the potential exposure from processed
				chemical substances or products in which the chemical substances are used;
				and
								(D)require each processor to
				periodically report the information described in subparagraphs (B) and (C) for
				the chemical substances described in subparagraph (A).
							(3)RecordsThe
				rules promulgated under paragraph (1) shall require processors of chemical
				substances to which those rules apply—
							(A)to maintain records of
				the information described in paragraph (2); and
							(B)to submit those records
				to the Administrator upon request by the Administrator.
							(f)Updating of
				information
						(1)In
				generalEach manufacturer or processor of a chemical substance
				that submits information to the Administrator under subsection (c) or (e) shall
				update the information—
							(A)at a minimum every 4
				years; and
							(B)at any time that—
								(i)the manufacturer or
				processor obtains knowledge of, comes into possession of, or generates
				significant new information regarding the production, processing, use,
				distribution, hazard, or exposure potential of the chemical substance;
				or
								(ii)there is a significant
				change in the production, distribution in commerce, or use of the chemical
				substance by or known to the manufacturer or processor.
								(2)GuidanceNot
				later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall issue guidance on what constitutes significant new
				information regarding or significant changes in the production, distribution in
				commerce, or use of a chemical substance.
						(g)Reports
						(1)Requirement
							(A)In
				generalExcept as provided in paragraph (2), the Administrator
				may by rule or order require any person who manufactures, processes,
				distributes in commerce, uses, or disposes of a chemical substance, or a
				mixture or article containing the chemical substance to maintain records of and
				report by a specified date any existing information concerning the substance
				that, in the judgment of the Administrator, would assist the Administrator
				in—
								(i)making a safety standard
				determination with respect to a chemical substance;
								(ii)determining testing or
				information needs for a chemical substance;
								(iii)assigning a chemical
				substance to a batch, category, or priority class pursuant to section 6;
								(iv)evaluating, developing,
				and implementing risk management conditions for a chemical substance;
								(v)assessing hazards,
				exposures, or risks related to the manufacture, use, distribution, processing,
				or disposal of a chemical substance;
								(vi)determining compliance
				with any provision of this Act; or
								(vii)any other aspect of
				administering this Act.
								(B)CharacteristicsThe
				Administrator may by rule or order require that any report or information
				submitted pursuant to this Act include chemical identity and special substance
				characteristics, as appropriate to the chemical substance that is the subject
				of the report or information.
							(C)Required
				informationThe Administrator shall by rule or order specify or
				modify the information that is required to be submitted with a particular
				report or information submission to establish the chemical identity and special
				substance characteristics of the subject chemical substance (or mixture or
				article containing that chemical substance) for the purposes of the report or
				information submission.
							(2)Exemptions
							(A)Small quantities for
				research or analysisIn the case of the manufacture, processing,
				distribution in commerce, use, or disposal of a chemical substance in small
				quantities (as defined by the Administrator by rule) solely for purposes of
				scientific experimentation or analysis or chemical research (including any such
				research or analysis for the development of a product), the Administrator may
				promulgate a rule or order under paragraph (1) only to the extent that the
				Administrator determines that the maintenance of records, submission of
				reports, or both, is necessary for the effective enforcement of this
				Act.
							(B)Small
				businessThe rules promulgated under this subsection may exempt
				certain small businesses from the rules promulgated under this subsection, if
				the Administrator determines that the participation of those small businesses
				would not assist in the administration of this Act.
							(h)Inventories
						(1)Active
				inventoryThe Administrator shall compile, keep current, and,
				subject to section 14, publish a list of each chemical substance that is
				manufactured or processed in the United States.
						(2)Contents
							(A)In
				generalThe list shall consist of those chemical substances for
				which—
								(i)a notice is submitted
				under section 5(d), consistent with the requirements of section 5(b); or
								(ii)a valid declaration is
				submitted under paragraph (2) of subsection (b).
								(B)ExclusionsThe
				list shall not include—
								(i)any chemical substance
				for which the only declarations submitted are submitted under paragraph (3) or
				(4) of subsection (b), or for which no declaration has been submitted;
				or
								(ii)any chemical substance
				for which an exemption has been granted under section 5(b)(1)(C)(ii) or section
				6(h)(2).
								(3)Timing
							(A)In
				generalExcept as provided in paragraph (2)(B), for a chemical
				substance for which a notice is submitted under section 5(d), the chemical
				substance shall be included in the list established under paragraph (1) as of
				the earliest date (as determined by the Administrator) on which the substance
				was manufactured or processed in the United States.
							(B)PublicationThe
				Administrator shall first publish a list under paragraph (1) not later than 1
				year after the date of enactment of the Safe
				Chemicals Act of 2011.
							(4)Small quantities for
				research or analysisThe Administrator shall not include in the
				list established under paragraph (1) any chemical substance that is
				manufactured or processed only in small quantities (as defined by the
				Administrator by rule) solely for purposes of scientific experimentation or
				analysis or chemical research on, or analysis of, the substance or another
				substance, including research or analysis for the development of a
				product.
						(5)Inactive
				inventory
							(A)In
				generalThe Administrator shall compile, keep current, and,
				subject to section 14, publish an inactive list on which the Administrator
				shall include each chemical substance for which the only declarations submitted
				for the substance are submitted under subsection (b)(3).
							(B)RequirementsIf
				a manufacturer or processor commences the manufacture or processing of a
				chemical substance on the inactive list, the manufacturer or processor
				shall—
								(i)not less than 30 days
				before recommencing the manufacture or processing of the chemical substance,
				notify the Administrator; and
								(ii)provide with the
				notification under clause (i)—
									(I)the chemical identity and
				any special substance characteristics of the chemical substance;
									(II)the identity and primary
				business location of the manufacturer;
									(III)a list of health and
				safety studies conducted or initiated by or for, known to, or reasonably
				ascertainable by, the manufacturer or processor with respect to the chemical
				substance;
									(IV)upon request of the
				Administrator, a copy of each study described in subclause (III) in the
				possession or control of the manufacturer that has not previously been
				submitted to the Administrator;
									(V)the projected annual
				manufacturing or processing volume for the chemical substance for each of the
				subsequent 3 years;
									(VI)the name and location of
				each facility to which the chemical substance is expected to be sent, after
				manufacture or processing, for subsequent processing, distribution in commerce,
				or use; and
									(VII)all other existing
				information known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor that has not previously been
				submitted to the Administrator regarding—
										(aa)the toxicological
				properties of the chemical substance; and
										(bb)the uses of, and
				exposure and fate information relating to, the chemical substance.
										(C)Administrator
				actionsFor any chemical substance for which the Administrator
				receives a valid notification under subparagraph (B), the Administrator shall
				promptly—
								(i)move the chemical
				substance to the active inventory established under paragraph (1); and
								(ii)add the chemical
				substance to the current batch of chemical substances identified pursuant to
				section 6(a), and categorize the chemical substance with other chemical
				substances in the batch, pursuant to section 6(b).
								(D)AdministrationDisclosure
				of any information provided in the notice described in subparagraph (B) shall
				be subject to section 14.
							(6)Chemicals not listed on
				or removed from the inventoriesIf a manufacturer or processor
				seeks to commence the manufacture or processing of a chemical substance that is
				not listed on the inventories established under paragraph (1) or (5), or that
				has been removed from the inventories pursuant to subsection
				(b)(6)(A)(ii)(III), the manufacturer or processor shall comply with section
				5.
						(i)Public access to
				significant information
						(1)Electronic
				databaseNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator, through collaboration as appropriate, shall establish—
							(A)an electronic,
				Internet-accessible database for the storing and sharing of information
				relating to the toxicity and use of, and exposure to, chemical substances;
				and
							(B)procedures for use in
				maintaining and updating the database.
							(2)Public
				accessNot later than 18 months after the date of enactment of
				the Safe Chemicals Act of 2011
				or for decisions made or information submitted after that 18-month period, not
				later than 90 days after the date on which a decision is made by the
				Administrator or information submitted under this title is received by the
				Administrator, the Administrator shall, subject to section 14, make available
				to the public via the Internet-accessible database described in paragraph (1) a
				description of all significant—
							(A)decisions made by the
				Administrator under this title; and
							(B)information submitted
				pursuant to this title.
							(j)Records of significant
				adverse reactions
						(1)In
				generalAny person that manufactures, processes, or distributes
				in commerce any chemical substance shall maintain, and on request submit to the
				Administrator, records of significant adverse reactions to human health or the
				environment, as determined by the Administrator by rule, alleged to have been
				caused by the substance or mixture.
						(2)Duration
							(A)In
				generalRecords of the adverse reactions to the health of
				employees shall be retained for a period of 30 years after the date on which
				the reactions were first reported to or known by the person maintaining the
				records.
							(B)Other
				recordsAny record of other adverse reactions shall be retained
				for a period of 5 years after the date on which information contained in the
				record was first reported to or known by the person maintaining the
				record.
							(3)ContentsRecords
				required to be maintained under this subsection shall include—
							(A)records of consumer
				allegations of personal injury or harm to health;
							(B)reports of occupational
				disease or injury; and
							(C)reports or complaints of
				injury to the environment submitted to the manufacturer, processor, or
				distributor in commerce from any source.
							(k)Information in the
				possession of other federal agencies
						(1)Synopses
							(A)In
				generalNotwithstanding any other provision of law, from time to
				time, each Federal agency and Federal institution shall submit to the
				Administrator a synopsis of the data and records in the possession or control
				of the agency or institution, respectively, that may be useful to the
				Administrator in carrying out this Act.
							(B)Format and
				contentNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall prescribe, by order, the format, content, and level of
				detail of the synopses.
							(C)Initial
				submissionNot later than 18 months after the date of enactment
				of the Safe Chemicals Act of
				2011, each Federal agency and Federal institution shall make the
				initial submission of a synopsis of the agency and institution, respectively,
				to the Administrator.
							(D)UpdatesAt
				least once every 3 years, each Federal agency and Federal institution
				shall—
								(i)update the synopsis of
				the agency and institution, respectively; and
								(ii)submit the updated
				synopsis to the Administrator.
								(2)Requests by the
				administratorNotwithstanding any other provision of law, on the
				request of the Administrator, any information in the possession or control of
				an agency or institution relating to a hazard of, use of, exposure to, or risk
				of, a chemical substance (or mixture or article containing that chemical
				substance) shall be submitted to the Administrator.
						(l)Notice to administrator
				of substantial risksAny person that manufactures, processes, or
				distributes in commerce a chemical substance and that obtains information that
				reasonably supports the conclusion that the substance presents a substantial
				risk of injury to health or the environment shall immediately inform the
				Administrator of the information unless the person has actual knowledge that
				the Administrator has been adequately informed of the information.
					(m)CertificationEach
				submission required pursuant to this section or pursuant to a rule or an order
				promulgated or issued by the Administrator under this section, other than a
				submission under subsection (k), shall be accompanied by a certification signed
				by a responsible official of the manufacturer, processor, distributor, user, or
				disposer of a chemical substance that each statement contained in the
				submission—
						(1)is accurate and reliable;
				and
						(2)includes all material
				facts required by the applicable provision of this section or rule or order
				under this section.
						(n)Administration
						(1)In
				generalNothing in this section limits the authority of the
				Administrator to require reporting under any other provision of this Act by any
				person who manufactures, processes, distributes in commerce, uses, or disposes
				of a chemical substance, or a mixture or article containing a chemical
				substance.
						(2)ViolationsIn
				addition to all other authorities available for the enforcement of this Act,
				the Administrator may, by order, take any action authorized under section 6(f)
				if a person who manufactures, processes, distributes in commerce, uses, or
				disposes of a chemical substance, or a mixture or article containing a chemical
				substance violates any provision of this
				section.
						.
		10.Relationship to
			 other Federal lawsSection 9
			 of the Toxic Substances Control Act (15 U.S.C. 2608) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)Report
							(A)In
				generalIf the Administrator determines that the manufacture,
				processing, distribution in commerce, use, or disposal of a chemical substance,
				or that any combination of those activities, does not meet a safety standard
				under this title or requires conditions or restrictions in order to the meet
				the safety standard, and the Administrator determines that action may be taken
				under a Federal law not administered by the Administrator to address the uses
				of, or exposure to, the chemical substance, the Administrator shall submit to
				the agency that administers the Federal law a report that—
								(i)describes with
				specification the activity or combination of activities that prevent the
				chemical substance from meeting the safety standard or restrictions or
				conditions required to meet the safety standard under this title;
								(ii)requests that
				the agency—
									(I)determine whether
				the 1 or more actions may be taken under Federal law administered by the
				agency;
									(II)if the agency
				determines under clause (i) that the 1 or more actions may be taken, initiate
				and provide a timetable for the 1 or more actions; and
									(III)respond to the
				Administrator with respect to the matters described in the report; and
									(iii)includes a
				detailed statement of the information on which the report is based.
								(B)PublicationA
				report of the Administrator submitted under subparagraph (A) shall be promptly
				published in the Federal Register.
							(C)Action by
				recipient agencyNot later than 90 days after the date of receipt
				of a report from the Administrator under subparagraph (A), or by such earlier
				date as the Administrator may specify in such a report, an agency that receives
				the report shall—
								(i)make all
				determinations requested by the Administrator in the report;
								(ii)take all action
				necessary to ensure that a chemical substance meets the safety standard under
				this title, if appropriate;
								(iii)include with
				the response of the agency a detailed statement of the findings and conclusions
				of the agency; and
								(iv)publish that
				statement in the Federal Register.
								(2)Initiation of
				actionIf the Administrator submits a report under paragraph (1)
				with respect to a chemical substance to an agency, and the agency that receives
				the report initiates, within the period specified in the request under
				paragraph (1), a civil action under Federal law administered by the agency to
				ensure that a chemical substance meets the safety standard under this title, or
				requires restrictions or conditions to meet that safety standard, the
				Administrator may not take action under this Act with respect to the civil
				action (other than any action taken pursuant to section
				7).
						;
				(B)by redesignating
			 paragraph (3) as paragraph (4);
				(C)by inserting
			 after paragraph (2) the following:
					
						(3)No
				actionThe Administrator may, by order, initiate action or a
				combination of actions under this Act to ensure compliance with the safety
				standard for a chemical substance under this title if—
							(A)the Administrator
				submits a report under paragraph (1) with respect to a chemical substance;
				and
							(B)the agency to
				which the report was submitted—
								(i)determines that
				action cannot be taken under the authorities of the agency;
								(ii)does not
				initiate action, if appropriate, within the period specified in the request
				under paragraph (1);
								(iii)does not
				complete the action within the timeframe provided by the agency; or
								(iv)fails to
				respond.
								;
				and
				(D)in paragraph (4)
			 (as redesignated by subparagraph (B))—
					(i)by
			 striking (4) If the Administrator has initiated action under section 6
			 or 7 and inserting the following:
						
							(4)ConsultationIf
				the Administrator has initiated action under this
				Act
							;
				and
					(ii)by
			 striking against such risk after Federal
			 action;
					(2)in subsection
			 (c)—
				(A)by striking
			 the Administrator shall not and
			 inserting
					
						Administrator—(1)shall
				not
						;
				and
				(B)by striking the
			 period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(2)shall ensure that
				any actions to address workplace exposures that the Administrator takes or
				requires to be taken by manufacturers or processors of a chemical substance are
				consistent with the industrial hygiene hierarchy of
				controls.
						;
				and
				(3)in subsection
			 (d)—
				(A)in the first
			 sentence, by striking while imposing the least burden of duplicative
			 requirements on those subject to the Act and for other purposes;
			 and
				(B)in the second
			 sentence, by striking , in the report required by section
			 30,.
				11.Inspections and
			 subpoenasSection 11 of the
			 Toxic Substances Control Act (15 U.S.C. 2610) is amended to read as
			 follows:
			
				11.Inspections and subpoenas
					(a)Inspections
						(1)In generalFor purposes of
				administering this Act, the Administrator, and any duly designated
				representative of the Administrator, may inspect—
							(A)any
				establishment, facility, or other premises in which chemical substances,
				mixtures, or articles subject to this Act are manufactured, processed, stored,
				or held before or after distribution in commerce;
							(B)any conveyance
				being used to transport such chemical substances, mixtures, or articles in
				connection with distribution in commerce; and
							(C)any place at
				which records relating to the chemical substances, mixtures, or articles, or
				otherwise relating to compliance with this Act, are held.
							(2)MethodEach
				inspection under paragraph (1) shall be—
							(A)commenced and
				completed with reasonable promptness; and
							(B)conducted at
				reasonable times, within reasonable limits, and in a reasonable manner.
							(3)SamplesThe
				Administrator, and any duly designated representative of the Administrator, may
				inspect and obtain samples of any—
							(A)chemical
				substance, mixture, or article; and
							(B)container or
				labeling of a chemical substance, mixture, or article.
							(b)ScopeAn
				inspection conducted under subsection (a) shall extend to all things within the
				premises or conveyance inspected (including records, files, papers, processes,
				controls, and facilities) regarding whether the owner or operator of the
				premises, conveyance, or records has complied with provisions of this Act
				applicable to the chemical substances, mixtures, articles, or records.
					(c)Information
				gathering
						(1)In
				generalIn carrying out this Act, the Administrator may require
				the attendance and testimony of witnesses and the production of such reports,
				papers, documents, items, answers to questions, and other information,
				including the development of analyses and other information, as the
				Administrator determines to be necessary.
						(2)Payment of
				witnessesA witness described in paragraph (1) shall be paid the
				same fees and mileage that are paid witnesses in the courts of the United
				States.
						(d)WarrantsFor
				purposes of enforcing this Act, upon a showing to an officer or court of
				competent jurisdiction that there is reason to believe that a provision of this
				Act has been violated, officers or employees duly designated by the
				Administrator are empowered to obtain and to execute warrants
				authorizing—
						(1)entry,
				inspection, and copying of records for purposes of this Act; and
						(2)the seizure of
				any chemical substance, mixture, or article that is in violation of this
				Act.
						.
		12.ExportsSection 12 of the Toxic Substances Control
			 Act (15 U.S.C. 2611) is amended—
			(1)by striking
			 subsection (a);
			(2)by redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively;
			(3)in subsection (a)
			 (as redesignated by paragraph (2))—
				(A)in paragraph
			 (1)—
					(i)by
			 striking or intends to export;
					(ii)by
			 striking section 4 or 5(b) and inserting section 4, 5, or
			 6(b);
					(iii)by striking
			 or intent to export and inserting , not later than 30
			 days after the date of exportation of the substance or mixture,;
			 and
					(iv)by
			 inserting promptly thereafter before
			 furnish;
					(B)in paragraph
			 (2)—
					(i)by
			 striking or intends to export;
					(ii)by
			 striking an order has been issued under section 5 or a rule has been
			 proposed or promulgated under section 5 or 6, or with respect to which an
			 action is pending or relief has been granted under section 5 or 7 and
			 inserting an action has been taken pursuant to section 6 or
			 7;
					(iii)by striking
			 or intent to export and inserting , not later than 30
			 days after the date of exportation of the substance or mixture,;
					(iv)by
			 inserting promptly thereafter before furnish;
			 and
					(v)by
			 striking such rule, order, action, or relief and inserting
			 the action taken pursuant to section 6 or 7; and
					(C)by adding at the
			 end the following:
					
						(3)Change in
				export status
							(A)In
				generalAny person that has notified the Administrator of the
				exportation of a chemical substance or mixture under this section shall notify
				the Administrator of any change in the export status of the substance or
				mixture by not later than 30 days after such a change in status.
							(B)Updated
				noticeThe Administrator shall promptly furnish an updated notice
				to the governments that have been notified pursuant to paragraphs (1) and (2)
				regarding the exportation of any chemical substance or mixture subject to this
				section if—
								(i)data for the
				substance or mixture have been received by the Administrator pursuant to
				section 4, 5, 6(b), or 8;
								(ii)a change has
				occurred in the export status of the substance or mixture; or
								(iii)a change has
				been made in any risk management action taken pursuant to section 6 or 7 for
				the substance or
				mixture.
								;
				(4)in subsection
			 (b), as redesignated by paragraph (2) of this section—
				(A)by striking
			 paragraph (2); and
				(B)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (2), (3), (4), and (5),
			 respectively; and
				(5)by adding at the
			 end the following:
				
					(c)Public
				recordsThe Administrator shall—
						(1)maintain copies
				of all current notices provided to other governments under this section;
				and
						(2)make such copies
				available to the public in electronic
				format.
						.
			13.Entry into
			 customs territory of the United StatesSection 13 of the Toxic Substances Control
			 Act (15 U.S.C. 2612) is amended—
			(1)by striking
			 Secretary of the Treasury each place it appears and inserting
			 Secretary of Homeland Security;
			(2)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking if— and subparagraphs (A) and (B) and inserting
			 if the substance, mixture, or article fails to comply with or is offered
			 for entry in violation of any rule or order in effect under this Act.;
			 and
				(B)by adding at the
			 end the following:
					
						(3)Import as part
				of an articleChemical substances and mixtures imported as part
				of an article shall be subject to the same requirements under this Act as if
				the substances and mixtures had been imported in bulk, except as the
				Administrator may provide by rule under this Act, or as the Secretary of
				Homeland Security may provide by rule under subsection
				(b).
						.
				14.Disclosure of
			 dataSection 14 of the Toxic
			 Substances Control Act (15 U.S.C. 2613) is amended—
			(1)by redesignating
			 subsections (a) through (e) as subsections (c) through (g),
			 respectively;
			(2)by inserting
			 before subsection (c) (as redesignated by paragraph (1)), the following:
				
					(a)Agency
				responsibilitiesThe Administrator shall ensure that—
						(1)information
				control designations under this section are not a determinant of public
				disclosure pursuant to section 552 of title 5, United States Code (commonly
				known as the Freedom of Information Act); and
						(2)all information in
				the possession of the agency that is releasable pursuant to an appropriate
				request under that section is made available to members of the public.
						(b)Voluntary
				release of unclassified information not prohibitedNothing in
				this section prevents or discourages the Administrator from voluntarily
				releasing to the public any unclassified information that is not exempt from
				disclosure under section 552 of title 5, United States Code (commonly known as
				the Freedom of Information
				Act).
					;
			(3)in subsection (c)
			 (as redesignated by paragraph (1))—
				(A)in the subsection
			 heading, by striking In
			 general and inserting Disclosure of certain
			 information;
				(B)by striking
			 subsection (b) and inserting subsection
			 (d);
				(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(D)by inserting after
			 paragraph (2) the following:
					
						(3)shall be disclosed
				upon request to a State, tribal, or municipal government, including
				identification of the location of the manufacture, processing, or storage of a
				chemical substance upon the request of the government for the purpose of
				administration or enforcement of a law, if 1 or more applicable agreements
				ensure that the recipient government will take appropriate steps to maintain
				the confidentiality of the information in accordance with this section and
				section 350.19 of title 40, Code of Federal Regulations (or any successor
				regulation);
						;
				and
				(E)in paragraph (4)
			 (as redesignated by subparagraph (B)), by striking an unreasonable risk
			 of injury and inserting an imminent and substantial
			 endangerment;
				(4)in subsection (d)
			 (as redesignated by paragraph (1))—
				(A)in the subsection
			 heading, by striking Data
			 from health and safety studies and inserting
			 Information not eligible
			 for protection;
				(B)by striking
			 paragraph (1) and inserting the following:
					
						(1)Ineligible
				information
							(A)In
				generalThe following types of information shall not be eligible
				for protection under this section, and the Administrator shall not approve a
				request to treat information of the following types as confidential under this
				section:
								(i)The identity of a
				chemical substance, except as provided in section 5.
								(ii)Any safety
				standard determination developed under section 6, including supporting
				information developed by the Administrator.
								(iii)Any health and
				safety study that is submitted under this Act with respect to—
									(I)any chemical
				substance or mixture—
										(aa)which, on the
				date on which the study is to be disclosed has been offered for commercial
				distribution; or
										(bb)for which testing
				is required under section 4 or for which notification is required under section
				5; and
										(II)any data reported
				to, or otherwise obtained by, the Administrator from a health and safety study
				which relates to a chemical substance or mixture described in item (aa) or (bb)
				of subclause (I).
									(iv)Any information
				indicating the presence of a chemical substance in a consumer article intended
				for use or reasonably expected to be used by children or to which children can
				otherwise be reasonably expected to be exposed.
								(B)ProhibitionThis
				paragraph does not authorize the release of any data which discloses processes
				used in the manufacturing or processing of a chemical substance or mixture or,
				in the case of a mixture, the release of data disclosing the portion of the
				mixture comprised by any of the chemical substances in the
				mixture.
							;
				and
				(C)in paragraph
			 (2)—
					(i)by striking
			 the first sentence of paragraph (1) and inserting item
			 (aa) or (bb) of paragraph (1)(A)(iii); and
					(ii)by striking
			 in the second sentence of such paragraph and inserting in
			 paragraph (1)(B);
					(5)in subsection (e)
			 (as redesignated by paragraph (1))—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Duties of
				manufacturers and processors
							(A)In
				generalIn submitting data under this Act, a manufacturer,
				processor, or distributor in commerce may—
								(i)designate the data
				which the manufacturer, processor, or distributor believes is entitled to
				confidential treatment under subsection (a); and
								(ii)submit the
				designated data separately from other data submitted under this Act.
								(B)RequirementsA
				designation under this paragraph shall be made in writing and in such manner as
				the Administrator may prescribe, and shall include—
								(i)justification for
				each claim for confidentiality;
								(ii)a certification
				that the information is not otherwise publicly available; and
								(iii)separate copies
				of all submitted information, with 1 copy containing and 1 copy excluding the
				information to which the request
				applies.
								;
				(B)by redesignating
			 paragraph (2) as paragraph (3);
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)Duties of the
				Administrator
							(A)In
				generalThe Administrator shall—
								(i)(I)not later than 1 year
				after the date of enactment of the Safe
				Chemicals Act of 2011, by order develop and make publicly
				available standards that specify—
										(aa)the acceptable
				bases on which written requests to maintain confidentiality of information may
				be approved, which shall be no more restrictive of public disclosure than
				section 552 of title 5, United States Code; and
										(bb)the documentation
				that must accompany those requests; and
										(II)not later than 1
				year after the date of enactment of the Safe
				Chemicals Act of 2011, identify by rule those types of
				information for which the Administrator shall not prospectively specify the
				term of confidentiality pursuant to this subparagraph;
									(ii)not later than 90
				days after the date of receipt of information designated under paragraph (1),
				review all requests to maintain confidentiality of the submitted information
				and decide whether to approve or deny each request based on whether the request
				and accompanying documentation comply with the standards that are developed
				under clause (i) (except that if a request for the information is received
				under section 552 of title 5, United States Code, before the 90-day review and
				decision period has elapsed, the disclosure requirements, procedures, and
				judicial review provisions under that section shall apply);
								(iii)in the event
				such a request is denied, make the information available to the public in
				accordance with section 8(d)(2); and
								(iv)if such a request
				is approved, specify a time period of not greater than 5 years for which the
				submitted information shall be kept confidential, except with respect to claims
				subject to a rule issued pursuant to clause (i)(II).
								(B)Authority of
				AdministratorSubparagraph (A) does not limit the authority of
				the Administrator to determine that particular information, previously
				considered entitled to confidential treatment, is no longer entitled to such
				treatment.
							;
				and
				(D)in paragraph (3)
			 (as redesignated by subparagraph (B))—
					(i)in subparagraph
			 (A)—
						(I)in the first
			 sentence, by striking paragraph (1)(A) and inserting
			 paragraph (1) and approved by the Administrator under paragraph
			 (2)(A)(ii); and
						(II)by striking the
			 last sentence and inserting The Administrator shall release the
			 information in accordance with the disclosure and procedural requirements of
			 section 552 of title 5, United States Code.;
						(ii)in subparagraph
			 (B)(i)—
						(I)in the first
			 sentence—
							(aa)by striking
			 or (4) and inserting (4), or (5);
							(bb)by striking
			 subsection (a) each place it appears and inserting
			 subsection (c); and
							(cc)by striking
			 paragraph (3) and inserting paragraph (4);
			 and
							(II)in the second
			 sentence, by striking except that and all that follows through
			 such release is made and inserting except if the
			 Administrator determines that the release of such data is necessary to protect
			 against an imminent and substantial endangerment to health or the environment
			 then no notice is required.; and
						(iii)in subparagraph
			 (B)(ii), by striking (b)(1) and inserting
			 (d)(1)(A)(iii);
					(6)in subsection (f)
			 (as redesignated by paragraph (1)), by striking subsection (a)
			 and inserting subsection (c); and
			(7)by adding at the
			 end the following:
				
					(h)Risk information
				for workersThe Administrator shall provide standards for, and
				facilitate the sharing of, chemical identity, safety standard determination,
				and health and safety data described in subsection (d) that pertains to
				chemical substances or mixtures, or articles containing chemical substances,
				that workers may come into contact with or otherwise be exposed to during the
				course of work, to and with those workers and representatives of each certified
				or recognized bargaining agent representing those
				employees.
					.
			14.Disclosure of
			 dataSection 14 of the Toxic
			 Substances Control Act (15 U.S.C. 2613) is amended to read as follows:
			
				14.Disclosure of
				data
					(a)Applicability
						(1)In
				generalSubject to paragraph (2) and except as provided under
				subsections (b) and (e), any information reported to, or otherwise obtained by,
				the Administrator (or any representative of the Administrator) that is exempt
				from disclosure under subsection (a) of section 552 of title 5, United States
				Code, (commonly known as the Freedom of Information Act) under
				subsection (b)(4) of that section, shall not be disclosed by the Administrator
				or by any officer or employee of the United States, unless the designation of
				the information as exempt from disclosure is prohibited under Federal
				law.
						(2)Exemptions
							(A)Mandatory
				exemptionsNotwithstanding any other provision of law, the
				Administrator shall disclose the information described in paragraph (1)—
								(i)to any officer or
				employee of the United States—
									(I)in connection with the
				official duties of that officer or employee under any law for the protection of
				human health or the environment; or
									(II)for specific law
				enforcement purposes;
									(ii)to a contractor with the
				United States and employees of that contractor if, in the opinion of the
				Administrator, the disclosure is necessary for the satisfactory performance by
				the contractor of a contract with the United States entered into on or after
				the date of enactment of the Safe Chemicals
				Act of 2011 for the performance of work in connection with this
				Act and under such conditions as the Administrator may specify;
								(iii)if the Administrator
				determines that the disclosure is necessary to protect human health or the
				environment;
								(iv)on request, to a State
				or tribal government for the purpose of development or potential development,
				administration, or enforcement of a law, if 1 or more applicable agreements
				ensure that the recipient government will take appropriate steps, and has
				adequate authority, to maintain the confidentiality of the information in
				accordance with procedures comparable to those which the Administrator uses to
				safeguard the information;
								(v)on request, to public
				health or environmental health professionals or medical personnel if the
				Administrator determines that—
									(I)disclosure is in the
				public interest;
									(II)the recipient does not
				have a conflict of interest or competitive interest with respect to the
				submitter of the information; and
									(III)1 or more applicable
				agreements are in place to ensure that the recipient of the information
				provides comparable protections to those provided by the Administrator to
				maintain the confidentiality of the information.
									(B)Optional
				exemptionsNotwithstanding any other provision of law, the
				Administrator may disclose the information described in paragraph (1) if
				relevant, in any proceeding under this Act, except that disclosure in such a
				proceeding shall be made in such manner as to preserve confidentiality to the
				maximum extent practicable without impairing the proceeding.
							(3)Effect on other
				lawsIn any proceeding under section 552(a) of title 5, United
				States Code (commonly referred to as the Freedom of Information
				Act), to obtain information, the disclosure of which has been denied
				pursuant to this section, the Administrator may not rely on subsection (b)(3)
				of that section to sustain the action of the Administrator.
						(b)Categories of
				confidential business information
						(1)Information that is
				always eligible for protectionSubject to subsection (a)(2) and
				any other applicable provision of Federal law, the Administrator shall review
				and approve a request that conforms to the requirements described in subsection
				(c)(2) to treat as confidential under this section the following
				information:
							(A)Precise information
				describing the manufacture, processing, or distribution of a chemical substance
				or mixture.
							(B)Marketing and sales
				information.
							(C)Information identifying
				the customers of a manufacturer, processor, or distributor.
							(D)Details of the full
				composition of a mixture of a particular manufacturer or processor.
							(E)Precise information about
				the use, function, or application of a chemical substance or mixture in a
				process, mixture, or product of a particular manufacturer or processor.
							(F)Precise production or
				import volumes of a particular manufacturer, processor, or distributor.
							(2)Information that may be
				eligible for protection
							(A)In
				generalSubject to subsection (a) and any other applicable
				provision of Federal law, and except as provided in paragraphs (1) and (3),
				information submitted by a manufacturer, processor, or distributor to the
				Administrator may be protected if the manufacturer, processor, or distributor
				complies with subsection (c)(2) and the Administrator determines that a request
				to maintain the confidentiality of the information meets the applicable
				requirements of this subsection and any rule promulgated by the Administrator
				under subsection (c)(1).
							(B)Identities of certain
				chemical substances
								(i)In
				generalNotwithstanding subparagraph (A), the Administrator shall
				not disclose precise information on the identity of a chemical substance
				if—
									(I)the manufacturer or
				processor of the substance has, in accordance with subsection (c)(2)—
										(aa)included in a notice
				under section 5(b) a request, including a justification and documentation for
				the request, that the identity of the substance be treated as confidential
				business information; or
										(bb)submitted to the
				Administrator not later than 180 days after the date of enactment of the
				Safe Chemicals Act of 2011 a
				request, including a justification and documentation for the request, that the
				identity of a substance for which a notice has been submitted under section
				5(b) as of the date of enactment of the Safe
				Chemicals Act of 2011 be treated as confidential business
				information; and
										(II)the Administrator
				determines that—
										(aa)the request complies
				with all applicable requirements of this section;
										(bb)the chemical identity is
				not readily discoverable through reverse engineering;
										(cc)the manufacturer or
				processor takes reasonable measures to protect the confidentiality of the
				chemical substance;
										(dd)no other Federal statute
				requires disclosure;
										(ee)disclosure of the
				identity of the chemical substance would cause financial or competitive harm to
				the manufacturer or processor;
										(ff)the chemical substance
				is not, based on information that is initially available or that later becomes
				available to the Administrator, a known or probable reproductive,
				developmental, neurological, or immunological toxicant, carcinogen, or
				mutagen;
										(gg)the chemical substance
				is not persistent, bioaccumulative, and toxic; and
										(hh)if a safety standard
				determination has been made for a chemical substance, the Administrator
				determines that the chemical substance meets the applicable safety standard
				either under current conditions or under additional conditions required by the
				Administrator.
										(ii)NoticeIn
				cases where all of the requirements specified in clause (i) are met—
									(I)the notice required to be
				made public by the Administrator under section 5(f)(3) shall include a
				justification for the determination of the Administrator and identify the
				chemical substance by generic class unless the Administrator determines that
				more specific identification is required in the public interest; and
									(II)as part of a claim to
				protect the identity of a chemical substance under subsection (c)(2), a
				manufacturer or processor may provide a public name for the
				chemical substance for use by the Administrator when sharing information on the
				chemical substance under this subsection. The public names should disclose a
				maximum amount of information on the chemical structure of the substance, while
				protecting those features of the chemical structure that are considered
				confidential and the disclosure of which would potentially harm the owner of
				that information.
									(iii)Duration of
				protection for chemical identityNotwithstanding subsection
				(c)(1)(B)(iv), the identity of a chemical substance for which a request has
				been submitted pursuant to clause (i)(I) and meets the requirements of clause
				(i) shall be protected as confidential business information—
									(I)for such period of time
				as the Administrator, after reviewing the request, determines to be reasonable;
				and
									(II)upon expiration of a
				time period specified under this clause, for an additional 5-year period, if
				the Administrator, after reviewing the request, determines that the request for
				protection continues to meet the criteria established in this
				subparagraph.
									(iv)Publication
				requirementThe Administrator shall annually publish a notice
				that—
									(I)includes an updated,
				cumulative list of each new chemical substance for which the Administrator has
				approved a request to protect information under this paragraph, identified by a
				unique identifier, other than the precise chemical identity, and including the
				period of time for which the protection applies; and
									(II)for each chemical
				substance for which the protection provided under this paragraph has expired,
				provides the precise identity of the chemical substance, and provides public
				access to any information that had been submitted to the Administrator which
				concealed the identity of the chemical substance in accordance with this
				paragraph.
									(C)ImpuritiesNotwithstanding
				subparagraph (A), the Administrator may determine not to disclose information
				relating to the degree of purity or the identity of impurities present in a
				chemical substance or mixture if the Administrator determines that knowledge of
				the information would reveal processes used in the manufacturing or processing
				of the chemical substance or mixture.
							(3)Information that is
				never eligible for protection
							(A)In
				generalExcept as provided in paragraph (2), the Administrator
				shall disclose the following information:
								(i)The identity of a
				chemical substance.
								(ii)Any safety standard
				determination developed under section 6, including supporting analysis
				developed by the Administrator.
								(iii)Any health and safety
				study data that is submitted under this Act with respect to—
									(I)any chemical substance or
				mixture—
										(aa)that has been offered
				for commercial distribution as of the date on which the study is to be
				disclosed; or
										(bb)for which testing is
				required under section 4 or for which notification is required under section 5;
				and
										(II)any data reported to, or
				otherwise obtained by, the Administrator from a health and safety study that
				relates to a chemical substance or mixture described in subclause (I).
									(iv)Health and safety data
				in notices of substantial risk submitted pursuant to section 8(l) and in the
				underlying studies.
								(v)General information
				describing the manufacturing volumes, expressed in ranges, and industrial,
				commercial, or consumer functions and uses of a chemical substance or
				mixture.
								(vi)Any information
				indicating the presence of a chemical substance in consumer products intended
				for use, or reasonably expected to be used, by children aged 14 years or
				younger, if—
									(I)the Administrator, or
				another authoritative body, has determined that the chemical substance—
										(aa)is a known or probable
				reproductive, developmental, neurological, or immunological toxicant,
				carcinogen, or mutagen; or
										(bb)is persistent,
				bioaccumulative, and toxic; or
										(II)for a chemical substance
				for which a safety standard determination has been made, the Administrator has
				not found that the chemical substance meets the safety standard.
									(B)ProhibitionNothing
				in this paragraph authorizes the release of any data that discloses a process
				used in the manufacturing or processing of a chemical substance or mixture, or
				in the case of a mixture, the release of data disclosing the portion of the
				mixture comprised by any of the chemical substances in the mixture.
							(C)Applicability of other
				lawsExcept as provided in paragraph (2), if the Administrator
				receives a request for information under section 552(a) of title 5, United
				States Code, (commonly known as the Freedom of Information Act)
				for information described in subparagraph (A), which is not information
				described in subparagraph (B), the Administrator shall not deny the request
				under subsection (b)(4) of that section.
							(c)Designation and
				treatment of confidential business information
						(1)Duties of the
				administrator
							(A)RulesNot
				later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall promulgate rules that specify—
								(i)the acceptable bases on
				which written requests to maintain confidentiality of information may be
				approved, which shall be consistent with the requirements of this
				section;
								(ii)the nature of the
				documentation and justification that must accompany such a request; and
								(iii)the types of
				information the Administrator determines warrant protection for an indefinite
				period of time, for which the term of confidentiality specified in subparagraph
				(B)(iv)(I) shall not apply.
								(B)Review of
				requests
								(i)In
				generalNot later than 90 days after the date of receipt of
				information under paragraph (2), the Administrator shall review a request to
				maintain confidentiality of information submitted under this Act and determine
				whether to approve, modify, or deny that request based on the regulations
				promulgated by the Administrator under subparagraph (A).
								(ii)ProcessThe
				Administrator shall, in accordance with clause (i)—
									(I)review all requests
				received to maintain confidentiality of submitted information; or
									(II)if it is not feasible
				for the Administrator to review all of the requests—
										(aa)review all requests
				relating to information described in subsection (b)(2)(B); and
										(bb)review a representative
				subset that includes not less than 25 percent of all other requests received;
				and
										(III)publish in the Federal
				Register on at least an annual basis a description of the number and types of
				requests received and reviewed by the Administrator.
									(iii)DenialsIf
				a request to maintain confidentiality of submitted information is denied in
				accordance with subparagraph (D), the Administrator shall promptly make the
				information available to the public in accordance with section 8(i)(2).
								(iv)ApprovalsIf
				a request to maintain confidentiality of submitted information is approved, the
				Administrator shall—
									(I)except with respect to
				requests subject to a rule issued pursuant to subparagraph (A)(iii) and
				requests submitted pursuant to subsection (b)(2)(B)(i)(I), specify a time
				period not to exceed 5 years for which the submitted information shall be kept
				confidential, unless the information otherwise becomes available to the public
				during the period; and
									(II)upon the expiration of
				the protection period, make the information available to the public unless the
				manufacturer, processor, or distributor has submitted, documented, and
				justified to the satisfaction of the Administrator and in accordance with this
				subsection the basis for a renewal of the protection, for a time period not to
				exceed 5 years.
									(C)Authority of the
				administratorNothing in subparagraph (A) or (B) limits the
				authority of the Administrator to determine that particular information,
				previously treated as confidential, is no longer entitled to confidential
				treatment.
							(D)Notifications
								(i)In
				generalExcept as provided in clause (ii), if the Administrator
				proposes to release information for which a request for confidential treatment
				has been approved under this section, the Administrator shall electronically
				notify the manufacturer, processor, or distributor in commerce who submitted
				the request of the intent of the Administrator to release the information not
				less than 15 days prior to the release of the information.
								(ii)AdministrationThe
				Administrator shall release the information described in clause (i) in
				accordance with the disclosure and procedural requirements of section 552 of
				title 5, United States Code (commonly known as the ‘Freedom of Information
				Act’), except that—
									(I)if the release of the
				information is to be made pursuant to a request made under section 552(a) of
				title 5, United States Code, the notice shall be given immediately upon
				approval of the request by the Administrator;
									(II)if the Administrator
				determines that the release of information pursuant to subsection
				(a)(2)(A)(iii) is necessary to protect against imminent and substantial harm to
				human health or the environment, no notice shall be required; and
									(III)the requirements of
				this subparagraph shall not apply to the release of information under—
										(aa)clauses (i) through
				(iii) of subsection (a)(2)(A); or
										(bb)subsection
				(b)(3)(A).
										(2)Duties of
				manufacturers, processors, and distributors
							(A)In
				generalIn submitting data under this Act, a manufacturer,
				processor, or distributor in commerce may—
								(i)designate information,
				other than information described in subsection (b)(3), for which the
				manufacturer, processor, or distributor requests confidential treatment under
				subsection (a) or (b); and
								(ii)submit the designated
				data separately from other data submitted under this Act.
								(B)RequirementsA
				designation under this paragraph shall be made in writing and in such manner as
				the Administrator may prescribe, and shall include—
								(i)documentation and
				justification for each request for confidentiality, except for requests
				relating to the information described in subsection (b)(1);
								(ii)the period of time for
				which maintenance of confidentiality of the information is requested except
				with respect to requests subject to a rule issued pursuant to subsection
				(c)(1)(A)(iii);
								(iii)a certification that
				the information is not otherwise publicly available;
								(iv)separate copies of all
				submitted information, with 1 copy containing and 1 copy excluding the
				information to which the request applies; and
								(v)any additional
				information required by the Administrator.
								(C)Request for
				renewalPrior to the expiration of the specified time period
				determined by the Administrator under paragraph (1)(B)(iv), a manufacturer,
				processor, or distributor may submit a request for renewal of protection for
				protected information. This request for renewal shall follow the same
				procedures and requirements as the initial submission under subparagraphs (A)
				and (B).
							(d)Civil penalty for
				wrongful disclosure or wrongful requests for protection
						(1)In
				generalAny officer or employee of the United States or former
				officer or employee of the United States, who, by virtue of employment or
				official position has obtained possession of, or has access to, material the
				disclosure of which is prohibited by subsection (a), and who knowing that
				disclosure of the material is prohibited by that subsection, willfully
				discloses the material in any manner to any person not entitled to receive the
				information, shall be subject to appropriate disciplinary action and subject to
				a civil money penalty of not more than $10,000 for each violation.
						(2)Applicability of other
				lawsSection 1905 of title 18, United States Code, shall not
				apply with respect to the publishing, divulging, disclosure, making known, or
				making available of, information reported or otherwise obtained under this
				Act.
						(3)ContractorsFor
				the purposes of paragraph (1), any contractor with the United States who is
				furnished information as authorized by subsection (a)(2), including any
				employee of such a contractor, shall be considered to be an employee of the
				United States.
						(4)False
				requestsAny officer or employee of a company that submits
				information under this Act who willfully designates information as eligible for
				confidential treatment, knowing that the information is ineligible for such
				treatment, shall be subject to a civil money penalty of not more than $10,000
				for each such violation.
						(e)Access by
				congressNotwithstanding this section or any other provision of
				law, all information reported to or otherwise obtained by the Administrator (or
				any representative of the Administrator) under this Act shall be made
				available, on written request of any duly authorized committee of Congress, to
				that committee.
					(f)Risk information for
				workersThe Administrator shall facilitate the sharing of
				information that pertains to chemical substances or mixtures or articles
				containing chemical substances that workers may come into contact with or may
				otherwise be exposed to during the course of work with those workers and
				representatives of each certified or recognized bargaining agent representing
				those workers. Nothing in this subsection authorizes disclosure of information
				other than those disclosures that may be made pursuant to subsections (a)
				through
				(e).
					.
		15.Prohibited
			 actsSection 15 of the Toxic
			 Substances Control Act (15 U.S.C. 2614) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)fail or refuse to
				comply with any rule, order, prohibition, restriction, or other requirement
				imposed by this Act or by the Administrator under this
				Act;
					;
			(2)in paragraph
			 (2)—
				(A)by striking
			 use and inserting manufacture, process, distribute in
			 commerce, use, or dispose of;
				(B)by striking
			 or mixture and inserting , mixture, or article;
			 and
				(C)by striking
			 section 5 or 6, a rule or order under section 5 or 6, or an order issued
			 in action brought under section 5 or 7 and inserting any rule,
			 order, prohibition, restriction, or other requirement imposed by this Act or by
			 the Administrator under this Act;
				(3)in paragraph
			 (3)—
				(A)in subparagraph
			 (A), by inserting accurate and complete after
			 maintain;
				(B)in subparagraph
			 (B)—
					(i)by
			 inserting or make accurate and complete after
			 submit; and
					(ii)by
			 inserting information submissions, disclosures, declarations,
			 certifications, after notices,; and
					(C)in subparagraph
			 (C), by striking or after the semicolon;
				(4)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
			(5)by adding at the
			 end the following:
				
					(5)make or submit a
				statement, declaration, disclosure, certification, writing, data set, or
				representation that is materially false, in whole or in part, or to falsify or
				conceal any material fact, in taking any action or making any communication
				pursuant to this Act or pursuant to any rule or order promulgated or issued
				under this Act; or
					(6)take any action
				prohibited by this
				Act.
					.
			16.PenaltiesSection 16 of the Toxic Substances Control
			 Act (15 U.S.C. 2615) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in
			 the first sentence—
						(I)by inserting
			 this Act or a rule or order promulgated or issued pursuant to this Act,
			 as described in after a provision of; and
						(II)by striking
			 $25,000 and inserting $37,500; and
						(ii)in
			 the second sentence, by striking violation of section 15 or 409
			 and inserting violation of this Act;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
				(C)by inserting
			 after paragraph (1) the following:
					
						(2)In the case of
				any violation described in paragraph (1), the Administrator may commence a
				civil action in the appropriate United States district court to assess
				penalties pursuant to that
				paragraph.
						;
				(D)in subparagraph
			 (A) of paragraph (3) (as redesignated by subparagraph (B))—
					(i)in
			 the first sentence, by inserting this Act, as described in
			 before section 15 or 409; and
					(ii)in
			 the last sentence, by striking within 15 days of and inserting
			 not later than 15 days after;
					(E)in the first
			 sentence of paragraph (4) (as redesignated by subparagraph (B))—
					(i)by
			 striking paragraph (2)(A) and inserting paragraph
			 (3)(A); and
					(ii)by
			 striking the United States Court of Appeals for the District of Columbia
			 Circuit or for any other circuit and inserting the appropriate
			 district court of the United States for the district; and
					(F)in paragraph (5)
			 (as redesignated by subparagraph (B)), by striking paragraph (3)
			 each place it appears and inserting paragraph (4); and
				(2)in subsection
			 (b)—
				(A)by striking
			 Any person and inserting the following:
					
						(1)In
				generalAny
				person
						;
				(B)by striking
			 or willfully;
				(C)by inserting
			 this Act, as described in after any provision
			 of;
				(D)by striking
			 $25,000 and inserting $50,000;
				(E)by striking
			 one year and inserting 5 years; and
				(F)by adding at the
			 end the following:
					
						(2)Imminent danger
				of death or serious bodily injury
							(A)In
				generalAny individual who knowingly violates any provision of
				this Act and who knows at the time that the violation places another person in
				imminent danger of death or serious bodily injury shall upon conviction be
				subject to a fine of not more than $250,000, or imprisonment of not more than
				15 years, or both.
							(B)Other
				personsA person that is not an individual shall, upon conviction
				of violating this paragraph, be subject to a fine of not more than
				$1,000,000.
							.
				17.Specific
			 enforcement and seizureSection 17 of the Toxic Substances Control
			 Act (15 U.S.C. 2616) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking (1) The district courts and all that follows through
			 the end of subparagraph (C) and inserting the following:
						
							(1)Authority of
				the Administrator
								(A)In
				generalThe Administrator may commence a civil action in the
				appropriate United States district court to compel compliance of any person
				with any provision of this Act or any rule or order promulgated pursuant to
				this Act.
								(B)EnforcementThe
				authority of the Administrator to enforce this Act includes the
				authority—
									(i)to seek civil or
				criminal penalties under section 16 for any violation of this Act, as described
				in sections 15 and 409;
									(ii)to enjoin any
				violation of this Act, or of a rule or order promulgated or issued under this
				Act, as described in sections 15 and 409;
									(iii)to order the
				compliance of any person with any provision of this Act, or with any rule or
				order promulgated or issued under this Act, through an administrative
				proceeding (which may proceed concurrently with action under this section), in
				which the Administrator may levy penalties under section 16;
				and
									;
				and
					(ii)in
			 subparagraph (D)—
						(I)by redesignating
			 clause (i) through (iii) as subclauses (I) through (III), respectively, and
			 indenting appropriately;
						(II)by striking
			 (D) direct any manufacturer and inserting the following:
							
								(iv)to order any
				manufacturer
								;
						(III)by striking
			 product subject to title IV and inserting article subject
			 to this Act;
						(IV)by striking
			 product each place it appears and inserting
			 article;
						(V)by striking
			 of section 5, 6, or title IV and inserting this
			 Act; and
						(VI)by striking
			 under section 5, 6, or title IV and inserting promulgated
			 and issued under this Act, as described in section 15 or 409,;
						(B)in paragraph
			 (2)—
					(i)by
			 striking (2) A civil action and all that follows through
			 described in subparagraph (A) of such paragraph in subparagraph
			 (A) and inserting the following:
						
							(2)Civil
				actions
								(A)In
				generalThe district courts of the United States shall have
				jurisdiction over a civil action described in paragraph (1).
								(B)RequirementsA
				civil action described in paragraph (1) may be brought—
									(i)in the case of a
				civil action described in subparagraphs (A) and (B) of paragraph
				(1)
									; 
					(ii)in
			 clause (i) (as so designated), by striking of section 15 and
			 inserting of this Act, as described in section 15 or 409;
					(iii)by
			 redesignating subparagraph (B) as clause (ii) and indenting appropriately;
			 and
					(iv)in
			 clause (ii) (as so designated), by striking such paragraph and
			 inserting paragraph (1); and
					(C)in the
			 undesignated matter following paragraph (2), by striking In any
			 and inserting the following:
					
						(3)Serving of
				process and subpoenasIn
				any
						;
				and
				(2)in the first
			 sentence of subsection (b)—
				(A)by striking
			 title IV and inserting this Act;
				(B)by striking
			 product the first place it appears and inserting
			 article; and
				(C)by striking
			 product, both places it appears.
				18.PreemptionSection 18 of the Toxic Substances Control
			 Act (15 U.S.C. 2617) is amended to read as follows:
			
				18.PreemptionNothing in this Act affects the right of a
				State or a political subdivision of a State to adopt or enforce any regulation,
				requirement, or standard of performance that is different from, or in addition
				to, a regulation, requirement, liability, or standard of performance
				established pursuant to this Act unless compliance with both this Act and the
				State or political subdivision of a State regulation, requirement, or standard
				of performance is impossible, in which case the applicable provisions of this
				Act shall
				control.
				.
		19.Judicial
			 reviewSection 19 of the Toxic
			 Substances Control Act (15 U.S.C. 2618) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking subparagraph (B);
					(ii)in
			 subparagraph (A), by striking (1)(A) Not later and all that
			 follows through under title II or IV, and inserting the
			 following:
						
							(1)Judicial
				reviewNot later than 60 days after the date of the promulgation
				or issuance of a rule under of this
				Act,
							;
					(iii)by inserting
			 or order after rule each place it appears;
			 and
					(iv)in
			 the second sentence, by striking (other than in an enforcement
			 proceeding);
					(B)in paragraph
			 (2)—
					(i)in
			 the first sentence, by striking paragraph (1)(A) and inserting
			 paragraph (1); and
					(ii)in
			 the second sentence, by inserting or order after
			 rule; and
					(C)by striking
			 paragraph (3);
				(2)in subsection
			 (b), by inserting or order after rule each place
			 it appears; and
			(3)in subsection
			 (c), by striking paragraph (1) and inserting the following:
				
					(1)In
				generalUpon the filing of a petition under subsection (a)(1) for
				judicial review of a rule or order, the court shall have jurisdiction—
						(A)to grant
				appropriate relief, including interim relief, as provided in chapter 7 of title
				5, United States Code; and
						(B)to review the
				rule or order in accordance with that
				chapter.
						.
			20.Citizens’ civil
			 actionSection 20 of the Toxic
			 Substances Control Act (15 U.S.C. 2619) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking under section 4, 5, or 6, or title II or IV, or order issued
			 under section 5 or title II or IV to restrain such violation, and
			 inserting or order issued under this Act;; and
				(B)in the third
			 sentence of the undesignated language following paragraph (2), by inserting
			 , to enforce this Act or any rule promulgated or order issued under this
			 Act, or to order the Administrator to perform an act or duty described in this
			 Act, as the case may be after citizenship of the
			 parties; and
				(2)in subsection
			 (b)(1), by striking to restrain and inserting
			 respecting.
			21.Citizens’
			 petitionsSection 21 of the
			 Toxic Substances Control Act (15 U.S.C. 2620) is amended—
			(1)in subsection
			 (a), by striking under section 4, 6, or 8 or an order under section 5(e)
			 or (6)(b)(2) and inserting , order, or any other action
			 authorized under this Act; and
			(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking under section 4, 6, or 8 or an order under section 5(e),
			 6(b)(1)(A), or 6(b)(1)(B) and inserting or order or to initiate
			 other action authorized under this Act;
				(B)in the first
			 sentence of paragraph (3), by striking section 4, 5, 6, or 8 and
			 inserting the applicable provisions of this Act; and
				(C)in paragraph
			 (4)—
					(i)in
			 the first sentence of subparagraph (A), by striking a rulemaking
			 proceeding and inserting proceedings authorized under this
			 Act; and
					(ii)in
			 subparagraph (B)—
						(I)in the matter
			 preceding clause (i)—
							(aa)in
			 the first sentence, by striking a proceeding to issue a rule under
			 section 4, 6, or 8 or an order under section 5(e) or 6(b)(2) and
			 inserting proceedings authorized under this Act; and
							(bb)by
			 inserting Notwithstanding the preceding sentence, in the case of a
			 petition to delist a chemical substance under section 6(a), the delisting may
			 not proceed except as authorized under that subsection. after the first
			 sentence;
							(II)in clause
			 (i)—
							(aa)in
			 the matter preceding subclause (I), by striking in the case of a
			 petition to initiate a proceeding for the issuance of a rule under section 4 or
			 an order under section 5(e) and inserting except as provided in
			 clause (ii), in the case of a petition to initiate a proceeding for the
			 issuance of a rule or an order under this Act; and
							(bb)in
			 subclause (II), by striking an unreasonable risk to and
			 inserting substantial endangerment; and
							(III)in clause
			 (ii)—
							(aa)by
			 striking issuance of a rule under section 6 or 8 or an order under
			 section 6(b)(2) and inserting imposition or issuance of a
			 restriction, use condition, or order under this chapter;
							(bb)by
			 striking an unreasonable risk of injury and inserting a
			 substantial endangerment; and
							(cc)by
			 striking the period at the end and inserting a semicolon.
							22.Employment
			 effectsSection 24 of the
			 Toxic Substances Control Act (15 U.S.C. 2623) is amended—
			(1)in subsection
			 (a), in the matter preceding paragraph (1)—
				(A)by striking
			 continuing and inserting periodic; and
				(B)by striking
			 plant closures) and all that follows through the end of
			 paragraph (2) and inserting plant closures) of the implementation of
			 this Act.;
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 in the undesignated language following subparagraph (B), by striking
			 section 4, 5, or 6 or a requirement of section 5 or 6 and
			 inserting this Act;
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)(ii), by striking by order issued and inserting
			 in writing,; and
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking the comma after such request and inserting ;
			 and;
						(II)by striking
			 clause (ii); and
						(III)by
			 redesignating clause (iii) as clause (ii); and
						(C)by striking
			 paragraph (4); and
				(3)by adding at the
			 end the following:
				
					(c)EffectNothing
				in this section—
						(1)requires the
				Administrator to amend or repeal any rule or order in effect under this Act;
				or
						(2)conditions the
				authority of the Administrator to issue orders or promulgate rules under this
				Act.
						.
			23.Administration
			 of the Toxic Substances Control ActSection 26 of the Toxic Substances Control
			 Act (15 U.S.C. 2625) is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)Fees
						(1)In
				generalThe Administrator may, by rule, require the payment of a
				reasonable fee from any person required to submit data to defray the cost of
				administering this Act.
						(2)ConsiderationsIn
				setting a fee under this subsection, the Administrator shall take into
				account—
							(A)the ability to
				pay of the person required to submit the data; and
							(B)the cost to the
				Administrator of reviewing the data.
							(3)Fee
				sharingRules described in paragraph (1) may provide for sharing
				a fee in any case in which the expenses of testing are shared under this
				Act.
						;
			(2)in subsection
			 (c)—
				(A)in the subsection
			 heading, by adding and
			 mixtures after categories; and
				(B)by adding at the
			 end the following:
					
						(3)MixturesAny
				action authorized or required to be taken by the Administrator or any other
				person under any provision of this Act with respect to a chemical substance is
				likewise also authorized or required with respect to a mixture, if the
				Administrator determines that such extension is reasonable and
				efficient.
						;
				and
				(3)by adding at the
			 end the following:
				
					(h)Rulemaking or
				ordersIn carrying out this Act, the Administrator may issue such
				orders and prescribe such regulations as are necessary to carry out this
				Act.
					.
			24.State
			 programsSection 28 of the
			 Toxic Substances Control Act (15 U.S.C. 2627) is amended—
			(1)in the first
			 sentence of subsection (a)—
				(A)by striking
			 unreasonable; and
				(B)by striking
			 is unable or is not likely to take and inserting has not
			 taken;
				(2)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e),
			 respectively;
			(3)by inserting
			 after subsection (a) the following:
				
					(b)CoordinationThe
				Administrator shall establish a process to coordinate with States, on an
				on-going basis, to share data and priorities relating to the management of
				chemical substances under this title and under programs operated by States, in
				accordance with section 14.
					;
				and
			(4)in subsection
			 (c)(2) (as redesignated by paragraph (2)), by striking including cancer,
			 birth defects, and gene mutations,.
			25.Authorization
			 of appropriationsTitle I of
			 the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended—
			(1)by redesignating section 29 (15 U.S.C.
			 2628) as section 38;
			(2)by redesignating section 30 (15 U.S.C.
			 2629) as section 37;
			(3)by striking
			 section 31 (Public Law 94–469; 100 Stat. 2989); and
			(4)by amending section 38 (as redesignated by
			 paragraph (1)) to read as follows:
				
					38.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Administrator to carry out this Act such
				sums as are necessary for each of fiscal years 2011 through
				2018.
					.
			26.Additional
			 requirements
			(a)Restrictions on
			 certain chemical substancesThe Toxic Substances Control Act is
			 amended by inserting after section 28 (15 U.S.C. 2627) the following:
				
					29.Children’s
				Environmental Health Research Program
						(a)Children’s
				Environmental Health Research Program
							(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall establish within the Environmental Protection Agency a
				program to be known as the Childrens Environmental Health
				Research Program’ (referred to in this subsection as the
				Program).
							(2)PurposeSubject
				to amounts made available in advance in appropriations Acts, the Administrator
				may enter into contracts and make grants under the Program to further
				understanding of the vulnerability of children to chemical substances and
				mixtures.
							(3)ConsultationContracts
				and grants under this section shall be provided in consultation with the
				Interagency Science Advisory Board on Children’s Health Research established
				under subsection (b)(1).
							(b)Interagency
				Science Advisory Board on Children’s Health Research
							(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall establish an advisory board to be known as the
				Interagency Science Advisory Board on Childrens Health Research’
				(referred to in this subsection as the Board).
							(2)PurposeThe
				purpose of the Board shall be to provide independent advice, expert
				consultation, and peer review, on request of the Administrator or Congress,
				with respect to the scientific and technical aspects of issues relating to the
				implementation of this title with respect to research on protecting children’s
				health.
							(3)CompositionThe
				Administrator shall—
								(A)appoint the
				members of the Board, including, at a minimum, representatives of—
									(i)the National
				Institute of Environmental Health Sciences;
									(ii)the Centers for
				Disease Control and Prevention;
									(iii)the National
				Toxicology Program;
									(iv)the National
				Cancer Institute;
									(v)the National
				EPA-Tribal Science Council; and
									(vi)not fewer than 3
				centers of children’s health at leading institutions of higher
				education;
									(B)ensure that at
				least 1/3 of the members of the Board have specific
				scientific expertise in the relationship of chemical exposures to prenatal,
				infant, and children’s health; and
								(C)ensure that no
				individual appointed to serve on the Board has a conflict of interest that is
				relevant to the functions performed by the Board, unless—
									(i)the individual
				promptly and publicly discloses the conflict; and
									(ii)the
				Administrator determines that the conflict is unavoidable.
									(4)Applicable
				lawThe Board shall be subject to subchapter II of chapter 5, and
				chapter 7, of title 5, United States Code (commonly known as the
				Administrative Procedure Act).
							(c)Prenatal and
				infant exposures
							(1)MonitoringIf,
				through studies performed under subsection (a) or section 4 or in any other
				available research, the Administrator identifies a chemical substance that may
				be present in human biological media that may have adverse effects on early
				childhood development, the Administrator shall coordinate with the Secretary of
				Health and Human Services to conduct, not later than 2 years after the date on
				which the Administrator identifies the chemical substance, a biomonitoring
				study to determine the presence of the chemical substance in human biological
				media in, at a minimum, pregnant women and infants.
							(2)PublicationOn
				completion of any study conducted under paragraph (1), the Secretary of Health
				and Human Services shall—
								(A)notify the
				Administrator of the results of the study; and
								(B)publish the
				results of the study in a publicly available electronic format.
								(3)Positive
				results
								(A)Manufacture
				disclosureIf a chemical substance or mixture is determined to be
				present in a study conducted under paragraph (1), the manufacturers and
				processors of the chemical substance or mixture shall, not later than 180 days
				after the date of publication of the study, disclose to the Administrator,
				commercial customers of the manufacturers and processors, consumers, and the
				public—
									(i)all known uses of
				the chemical substance or mixture; and
									(ii)all articles in
				which the chemical substance or mixture is, or is expected to be,
				present.
									(B)Cost and form
				of disclosureInformation under clauses (i) and (ii) of
				subparagraph (A) shall be—
									(i)made available by
				the Administrator in electronic format; and
									(ii)made readily
				accessible and free of charge by each applicable manufacturer and processor in
				electronic format to the commercial customers of such manufacturer or
				processor, consumers, and the public.
									30.Reduction of
				animal-based testing
						(a)AdministrationThe
				Administrator shall take action to minimize the use of animals in testing of
				chemical substances or mixtures, including—
							(1)encouraging and
				facilitating, to the maximum extent practicable—
								(A)the use of
				existing data of sufficient scientific quality;
								(B)the use of test
				methods that eliminate or reduce the use of animals while providing data of
				high scientific quality;
								(C)the grouping of 2
				or more chemical substances into scientifically appropriate categories in cases
				in which testing of 1 chemical substance would provide reliable and useful data
				on others in the category;
								(D)the formation of
				industry consortia to jointly conduct testing to avoid unnecessary duplication
				of tests; and
								(E)the parallel
				submission of data from animal-based studies and from emerging methods and
				models; and
								(2)funding research
				and validation studies to reduce, refine, and replace the use of animal tests
				in accordance with this subsection.
							(b)Interagency
				science advisory board on alternative testing methods
							(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall establish an advisory board to be known as the
				Interagency Science Advisory Board on Alternative Testing
				Methods (referred to in this subsection and subsection (c) as the
				Board).
							(2)CompositionThe
				Administrator shall—
								(A)appoint the
				members of the Board, including, at a minimum, representatives of—
									(i)the National
				Institute of Environmental Health Sciences;
									(ii)the Centers for
				Disease Control and Prevention;
									(iii)the National
				Toxicology Program;
									(iv)the National
				Cancer Institute; and
									(v)the National
				EPA-Tribal Science Council; and
									(B)ensure that no
				individual appointed to serve on the Board has a conflict of interest that is
				relevant to the functions to be performed, unless—
									(i)the individual
				promptly and publicly discloses the conflict; and
									(ii)the
				Administrator determines that the conflict is unavoidable.
									(3)PurposeThe
				purpose of the Board shall be to provide independent advice and peer review to
				Congress and the Administrator on the scientific and technical aspects of
				issues relating to the implementation of this title with respect to minimizing
				the use of animals in testing chemical substances or mixtures.
							(4)Applicable
				lawThe Board shall be subject to subchapter II of chapter 5, and
				chapter 7, of title 5, United States Code (commonly known as the
				Administrative Procedure Act).
							(5)ReportNot
				later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, and
				every 3 years thereafter, the Administrator, in consultation with the Board,
				shall publish in the Federal Register a list of testing methods that reduce the
				use of animals in testing under section 4.
							(c)Implementation
				of alternative testing methodsTo promote the development and
				timely incorporation of new testing methods that are not animal-based, the
				Administrator shall—
							(1)in consultation
				with the Board, and after providing an opportunity for public comment, develop
				a strategic plan to promote the development and implementation of alternative
				test methods and testing strategies to generate information used for safety
				standard determinations under section 6(b) that do not use animals, including
				toxicity pathway-based risk assessment, in vitro studies, systems biology,
				computational toxicology, bioinformatics, and high-throughput screening;
							(2)beginning on the
				date that is 2 years after the date of enactment of the
				Safe Chemicals Act of 2011 and
				every 2 years thereafter, submit to Congress a report that describes the
				progress made in implementing this section; and
							(3)fund and carry
				out research, development, performance assessment, and translational studies to
				accelerate the development of test methods and testing strategies that are not
				animal-based for use in safety standard determinations under section
				6(b).
							(d)Criteria for
				adapting or waiving animal testing requirementsOn request from a
				manufacturer or processor that is required to conduct animal-based testing of a
				chemical substance or mixture under this title, the Administrator may adapt or
				waive the animal testing requirement if the Administrator determines
				that—
							(1)there is a
				sufficient weight of evidence from several independent sources of information
				to support a conclusion that a chemical substance or mixture has, or does not
				have, a particular property, in any case in which the information from each
				individual source alone is regarded as insufficient to support the
				conclusion;
							(2)because of 1 or
				more physical or chemical properties of the chemical substance or mixture,
				testing for a specific endpoint is technically not practicable to conduct;
				or
							(3)a chemical
				substance or mixture cannot be tested in animals at concentrations that do not
				result in significant pain or distress, because of physical or chemical
				properties of the chemical substance or mixture, such as potential to cause
				severe corrosion or severe irritation to tissues.
							31.Safer
				alternatives and green chemistry and engineering
						(a)Safer
				alternatives program
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall establish a program to create market incentives for the
				development of safer alternatives to existing chemical substances that reduce
				or avoid the use and generation of hazardous substances.
							(2)RequirementsThe
				program established under paragraph (1) shall include—
								(A)expedited review
				of new chemical substances for which the manufacturer or processor submits an
				alternatives analysis indicating that the new chemical substance is the safer
				alternative for a particular use than existing chemical substances used for the
				same purpose;
								(B)recognition for a
				chemical substance or product determined by the Administrator to be a safer
				alternative for a particular use by means of a special designation intended for
				use in marketing the safer alternative, and periodic public awards or rewards;
				and
								(C)such other
				incentives, as the Administrator considers to be appropriate to encourage the
				development, marketing, and use of chemical substances or products determined
				by the Administrator to be safer alternatives for the particular uses, such as
				job training and worker assistance.
								(b)Green chemistry
				research networkThe Administrator shall establish a network of
				not less than 4 green chemistry and engineering centers, located in various
				regions of the United States, to support the development and adoption of safer
				alternatives to chemical substances, particularly chemical substances listed
				under section 6(a).
						(c)Green chemistry
				and engineering research grantsThe Administrator shall make
				grants to promote and support the research, development, and adoption of safer
				alternatives to hazardous substances.
						(d)Green chemistry
				workforce education and training program
							(1)In
				generalThe Administrator shall establish a program to facilitate
				the development of a workforce, including industrial and scientific workers,
				that produces safer alternatives to existing chemical substances.
							(2)GoalsThe
				goals of the program established under paragraph (1) are to provide workforce
				training on skills that would—
								(A)facilitate the
				expansion of green chemistry;
								(B)develop
				scientific and technical leadership in green chemistry;
								(C)facilitate the
				successful and safe integration of green chemistry into infrastructure
				projects;
								(D)inform and engage
				communities about green chemistry; and
								(E)promote
				innovation and strong public health and environmental protections.
								(3)ImplementationThe
				Administrator shall implement the program to achieve the goals of this Act,
				including by—
								(A)helping to
				develop a broad range of skills relevant to the production and use of the safer
				alternatives, including the design, manufacturing, use, and disposal of the
				alternatives;
								(B)offering to
				develop partnerships with educational institutions, training organizations,
				private sector companies, and community organizations; and
								(C)providing grants
				to States, units of local government, and the partnerships developed under
				subparagraph (B) to promote and support activities consistent with achieving
				the goals of the program established under this subsection.
								32.Cooperation
				with international effortsIn
				cooperation with the Secretary of State and the head of any other appropriate
				Federal agency (as determined by the Administrator), the Administrator shall
				cooperate with international efforts as appropriate—
						(1)to develop a
				common protocol or electronic database relating to chemical substances;
				or
						(2)to develop safer
				alternatives for chemical substances.
						33.Reliable
				information and adviceNot
				later than 18 months after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall, by order, establish and implement procedures to ensure
				data reliability including, at a minimum, requirements that the
				Administrator—
						(1)not less than
				annually randomly inspect laboratories that develop the data required under
				this title on the various properties and characteristics of a chemical
				substance;
						(2)annually perform
				a comprehensive data audit on a subset, as chosen by the Administrator, of the
				data submissions under this title;
						(3)establish and
				maintain a registry of all health- and safety-related studies initiated in
				response to requirements under this title;
						(4)have access to
				all records of health- and safety-related studies initiated in response to
				requirements under this title; and
						(5)require the
				submitter of any research study conducted by a third party in response to
				requirements under this title to disclose to the Administrator and the public,
				at the time of submission, the sources of any funding used for the conduct or
				publication of the study received by the researchers who conducted the
				study.
						34.Hot
				spots
						(a)DefinitionsIn
				this section:
							(1)Disproportionate
				exposureThe term disproportionate exposure means
				residential population exposure to 1 or more toxic chemical substances or
				mixtures at levels that are significantly greater than the average exposure in
				the United States, as defined and identified by the Administrator in accordance
				with the criteria established under subsection (b).
							(2)LocalityThe
				term locality means any geographical area (including a county,
				city, town, neighborhood, census tract, zip code area, or other commonly
				understood political or geographical subdivision) in which the Administrator
				identifies disproportionate exposure.
							(b)CriteriaNot
				later than 180 days after the date of enactment of the
				Safe Chemicals Act of 2011, the
				Administrator shall promulgate a rule to establish criteria consistent with
				this section that—
							(1)defines
				disproportionate exposure; and
							(2)identifies any
				locality that is disproportionately exposed.
							(c)Identification
							(1)In
				generalNot later than 120 days after the date on which the rule
				is promulgated under subsection (b), the Administrator shall identify
				localities in the United States that are subject to disproportionate
				exposure.
							(2)Use of
				dataIn identifying localities under paragraph (1), the
				Administrator—
								(A)shall use data
				contained in the National Air Toxic Assessment Database; and
								(B)may use other
				data available to the Administrator, including data developed under—
									(i)the Safe Drinking
				Water Act (42 U.S.C. 300f et seq.);
									(ii)the Solid Waste
				Disposal Act (42 U.S.C. 6901 et seq.);
									(iii)the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9601 et seq.); and
									(iv)the Emergency
				Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et
				seq.).
									(3)Public
				participationThe Administrator shall provide an opportunity for
				members of the public to nominate localities in which disproportionate exposure
				may be found for inclusion in the identification of localities under paragraph
				(1).
							(d)Locality
				list
							(1)In
				generalNot later than 180 days after completing the
				identification of localities under subsection (c)(1), the Administrator, after
				notice and consultation with applicable State, local, county health, and
				environmental officials, State, local, and county legislators, and other
				elected officials, shall—
								(A)publish a list of
				the localities subject to disproportionate exposure identified under that
				subsection in the Federal Register; and
								(B)make the list
				published under subparagraph (A) available electronically.
								(2)Updated
				list
								(A)In
				generalSubject to subparagraph (B), not later than 5 years after
				the date on which the list is published under paragraph (1)(A), and at least
				once every 5 years thereafter, the Administrator shall update and republish the
				list.
								(B)Discretionary
				updatesThe Administrator may update and republish the list under
				paragraph (1) more frequently than every 5 years—
									(i)to add new
				localities that meet the criteria established under subsection (b); or
									(ii)to remove
				localities, if the Administrator determines that the exposure reduction has
				been achieved and no further action is needed after actions are taken under
				subsection (f).
									(C)NotificationThe
				Administrator shall notify all applicable State, local, county health, and
				environmental officials, State, local, and county legislators, and other
				elected officials of the updated listing.
								(e)No judicial
				review; nondiscretionary duty
							(1)No judicial
				reviewThe following actions under this section shall not be
				subject to judicial review:
								(A)A decision to
				include on the list published under subsection (d)(1) a locality identified
				under subsection (c)(1).
								(B)A decision in
				response to nominations submitted under subsection (c)(3).
								(C)A decision to
				list localities under subsection (d)(1) or update the list under subsection
				(d)(2).
								(2)Nondiscretionary
				dutyNotwithstanding paragraph (1), the failure of the
				Administrator to publish or update the list of localities in accordance with
				this section shall be—
								(A)considered to be
				a failure to perform a nondiscretionary duty; and
								(B)subject to
				judicial review.
								(f)Action
				plans
							(1)In
				generalNot later than 1 year after the date on which the list is
				published or updated under subsection (d), the Administrator shall develop and
				publish, for each locality identified on the list, an action plan that
				includes—
								(A)an identification
				of the chemical substances and mixtures that contribute to the disproportionate
				exposure (including exposure levels, sources, and pathways); and
								(B)a description of
				actions planned by the Administrator to reduce disproportionate exposure in the
				locality.
								(2)GoalsThe
				goal of each action plan under this subsection shall be to reduce
				disproportionate exposure in the locality by establishing—
								(A)a percentage
				exposure reduction goal for each chemical substance and mixture; and
								(B)a timeline to
				achieve the percentage exposure reduction goal.
								(g)Report to
				CongressThe Administrator shall—
							(1)submit to
				Congress an annual report that identifies—
								(A)each locality
				added to the list in the prior year under subsection (d);
								(B)each action plan
				developed in the prior year under subsection (f); and
								(C)the progress on
				each action plan to date; and
								(2)make the report
				available to the public in electronic format.
							35.Application of
				this Act to Federal agencies
						(a)In
				generalExcept as provided in subsection (e), each Federal
				agency, and any officer, agent, or employee of a Federal agency, shall be
				subject to, and comply with, all applicable requirements of this Act described
				in subsection (b), both substantive and procedural, in the same manner, and to
				the same extent, as any person subject to the requirements.
						(b)Description of
				requirementsThe substantive and procedural requirements referred
				to in this subsection include—
							(1)any
				administrative order;
							(2)any civil or
				administrative penalty or fine, regardless of whether the penalty or fine
				is—
								(A)punitive or
				coercive in nature; or
								(B)imposed for
				isolated, intermittent, or continuing violations;
								(3)any requirement
				for reporting;
							(4)any provision for
				injunctive relief and sanctions that may be imposed by a court to enforce such
				relief; and
							(5)payment of
				reasonable service charges.
							(c)Waiver of
				immunityThe United States expressly waives any immunity
				otherwise applicable to the United States with respect to any substantive or
				procedural requirement referred to under subsection (a).
						(d)Civil
				penaltiesNo agent, employee, or officer of the United States
				shall be personally liable for any civil penalty under this title with respect
				to any act or omission within the scope of the official duties of the agent,
				employee, or officer.
						(e)Criminal
				sanctionsAn agent, employee, or officer of the United States
				shall be subject to any criminal sanction (including any fine or imprisonment)
				under this Act, but no department, agency, or instrumentality of the executive,
				legislative, or judicial branch of the Federal Government shall be subject to
				such sanction.
						(f)Exemption
							(1)In
				generalIf the President determines it is in the paramount
				interest of the United States, the President may grant an exemption for any
				Federal agency from compliance with any requirement of this Act.
							(2)Lack of
				appropriationNo exemption shall be granted under paragraph (1)
				due to lack of appropriation unless—
								(A)the President has
				specifically requested the appropriation as a part of the budgetary process;
				and
								(B)Congress has
				failed to make the requested appropriation available.
								(3)Period of
				exemptionAny exemption granted under paragraph (1) shall be for
				a period of not more than 1 year, but additional exemptions may be granted for
				periods not to exceed 1 year, if the President makes a subsequent determination
				that the exemption is in the paramount interest of the United States.
							(4)ReportEach
				January after the date of enactment of this section, the President shall submit
				to Congress a report that describes—
								(A)all exemptions
				granted under this subsection during the preceding calendar year; and
								(B)the reason for
				granting each exemption.
								(g)Administrative
				enforcement actions
							(1)In
				generalThe Administrator may initiate an administrative
				enforcement action against any Federal agency—
								(A)in accordance
				with the enforcement authorities of this Act; and
								(B)in the same
				manner and under the same circumstances as an action would be initiated against
				another person.
								(2)SettlementAny
				voluntary resolution or settlement of an administrative enforcement action
				initiated under this subsection shall be set forth in a consent order.
							(3)Finality of
				administrative orderNo administrative order issued to a Federal
				department, agency, or instrumentality under this subsection shall become final
				until the Federal department, agency, or instrumentality has had the
				opportunity to confer with the Administrator.
							36.Implementation
				of Stockholm Convention, the LRTAP Pops Protocol, and the Rotterdam
				Convention
						(a)DefinitionsIn
				this section:
							(1)ChemicalThe
				term chemical includes any substance or mixture of substances,
				including a substance that is part of an article.
							(2)LRTAP
				ConventionThe term LRTAP Convention means the
				Convention on Long-Range Transboundary Air Pollution, done at Geneva on
				November 13, 1979 (TIAS 10541), and any subsequent amendments to which the
				United States is a party.
							(3)LRTAP Pops
				chemicalThe term LRTAP POPs chemical means any
				chemical listed on any Annex of the LRTAP POPs Protocol, if such listing has
				entered into force for the United States.
							(4)LRTAP POPS
				ProtocolThe term LRTAP POPs Protocol means the
				Protocol on Persistent Organic Pollutants to the LRTAP Convention, done at
				Aarhus on June 24, 1998, and any subsequent amendment to which the United
				States is a party.
							(5)Meeting of the
				partiesThe term meeting of the parties
				means—
								(A)the Conference of
				the Parties established by and operating under Article 19 of the Stockholm
				Convention;
								(B)the Executive
				Body established by and operating under Article 10 of the LRTAP POPs
				Convention; and
								(C)the Conference of
				the Parties established by and operating under Article 18 of the Rotterdam
				Convention.
								(6)PIC
				chemicalThe term PIC chemical means any chemical
				identified by notification to the Secretariat of the Rotterdam Convention by
				the United States as banned or severely restricted in the United States, and
				any chemical listed on any Annex of the Rotterdam Convention, if such listing
				has entered into force for the United States.
							(7)POPs
				chemicalThe term POPs chemical means any chemical
				that is listed on any Annex of the Stockholm Convention, if such listing has
				entered into force for the United States.
							(8)Rotterdam
				conventionThe term Rotterdam Convention means the
				Rotterdam Convention on the Prior Informed Consent Procedure for Certain
				Hazardous Chemicals and Pesticides in International Trade, done at Rotterdam on
				September 10, 1998, and any subsequent amendment to which the United States is
				a party.
							(9)Stockholm
				conventionThe term Stockholm Convention means the
				Stockholm Convention on Persistent Organic Pollutants, done at Stockholm on May
				22, 2001, and any subsequent amendment to which the United States is a
				party.
							(b)Implementation
				of international agreements
							(1)In
				generalThe Administrator, in cooperation with appropriate
				Federal agencies, shall implement and support the implementation by the United
				States of the provisions of the Stockholm Convention, the LRTAP POPs Protocol,
				and the Rotterdam Convention that have entered into effect for the United
				States.
							(2)ProhibitionsNotwithstanding
				any other provision of law, no person may manufacture, process, distribute in
				commerce, use, dispose of, or take any other action with respect to a POPs
				chemical, LRTAP POPs chemical, or PIC chemical in a manner inconsistent with
				applicable obligations for that chemical under the Stockholm Convention, LRTAP
				POPs Protocol, or Rotterdam Convention.
							(3)Public notice
				and comment
								(A)In
				generalThe Administrator shall provide timely public notice and
				opportunity to comment on a chemical proposed for listing to any Annex to the
				Stockholm Convention, the LRTAP POPs Protocol, or the Rotterdam
				Convention.
								(B)ContentsThe
				Administrator shall identify in the notice under subparagraph (A) any relevant
				toxicity, exposure, and risk information on the chemical known to the
				Administrator, and any domestic activities involving the chemical known to the
				Administrator.
								(C)Notice and
				comment
									(i)In
				generalAny interested person may provide relevant comment and
				information on the chemical in response to the notice under subparagraph
				(A).
									(ii)Request for
				informationThe Administrator may require the provision of
				relevant information related to a proposed chemical from any person, as the
				Administrator determines necessary to assist the United States in the
				review.
									(iii)Public
				docketThe Administrator shall consider all comments and
				information received under this subparagraph in the review of the proposal and
				include the comments and information in an established public docket.
									(D)Post-recommendation
									(i)In
				generalThe Administrator shall provide timely public notice and
				opportunity to comment after a recommendation is made to list a chemical on any
				Annex to the Stockholm Convention, the LRTAP POPs Protocol, or the Rotterdam
				Convention.
									(ii)Meeting of the
				PartiesThe Administrator shall provide the notice under clause
				(i) in advance of the meeting of the Parties at which the recommendation is to
				be considered.
									(iii)Request for
				informationThe Administrator shall request comment and
				information on all aspects of the recommendation and may, if the Administrator
				determines it to be necessary to assist the United States in the review,
				require the provision of relevant information related to a proposed chemical
				from any person.
									(iv)Public
				docketThe Administrator shall consider all comments and
				information received under this subparagraph in the review of the proposal and
				include the comments and information in an established public docket.
									(E)Decisions
									(i)In
				generalNot later than 30 days after a decision by the meeting of
				the parties, the Administrator shall provide timely public notice and
				opportunity to comment on any decision by the meeting of the parties to list a
				chemical on any Annex to the Stockholm Convention.
									(ii)ContentsThe
				Administrator shall provide in the notice under clause (i) a description of the
				amendments to the instruments and identify the changes to the domestic
				activities that the Administrator believes, based on information available to
				the Administrator, would be necessary if the United States chose to be bound by
				the listing decision.
									(iii)Public
				commentAny interested person may provide relevant comment and
				information in response to the notice under clause (i).
									(iv)Public
				docketThe Administrator shall consider all comments and
				information received under this subparagraph in the review of the proposal and
				include the comments and information in an established public docket.
									(F)RatificationNot
				later than 30 days after the United States deposits the instrument of
				ratification for the Stockholm Convention, the LRTAP POPs Protocol, or the
				Rotterdam Convention, or not later than 30 days after the listing of any
				chemical subsequently added under those instruments has entered into force for
				the United States (whichever date is earlier), the Administrator—
									(i)shall provide
				public notice of—
										(I)the chemicals
				that are subject to those instruments; and
										(II)any chemical
				subsequently added under those instruments; and
										(ii)may specify the
				requirements that are applicable for individual chemicals in a public notice
				under this subparagraph.
									(4)General
				rulemaking authorityThe Administrator may promulgate regulations
				necessary to carry out the Stockholm Convention, the LRTAP POPs Protocol, or
				the Rotterdam Convention, or to ensure compliance with any obligations under
				such instruments.
							(5)ObligationsIf
				a chemical is subject to obligations under more than 1 of the instruments that
				includes the Stockholm Convention, the LRTAP POPs Protocol, or the Rotterdam
				Convention, the most stringent of the obligations shall apply to ensure
				compliance with each of the instruments.
							(c)EnforcementThe
				prohibitions and any other requirements of this section shall be enforced in
				the same manner as final rules or orders under section
				6.
						.
			(b)Conforming
			 amendmentsThe table of contents for the Toxic Substances Control
			 Act (15 U.S.C. 2601 et seq.) is amended—
				(1)by striking the
			 item relating to section 2 and inserting the following:
					
						
							Sec. 2. Findings, policy, and
				goal.
						
						;
				(2)by striking the item relating to section 4
			 and inserting the following:
					
						
							Sec. 4. Minimum data set and testing of
				chemical
				substances.
						
						;
				(3)by striking the
			 item relating to section 6 and inserting the following:
					
						
							Sec. 6. Prioritization, safety standard
				determination, and risk
				management.
						
						;
				(4)by striking the
			 items relating to sections 29 through 31; and
				(5)by adding after
			 the item relating to section 28 the following:
					
						
							Sec. 29. Children’s Environmental Health Research
				Program.
							Sec. 30. Reduction of animal-based testing.
							Sec. 31. Safer alternatives and green chemistry and
				engineering.
							Sec. 32. Cooperation with international efforts.
							Sec. 33. Reliable information and advice.
							Sec. 34. Hot spots.
							Sec. 35. Application of this Act to Federal
				agencies.
							Sec. 36. Implementation of Stockholm Convention, the LRTAP Pops
				Protocol, and the Rotterdam Convention.
							Sec. 37. Annual report.
							Sec. 38. Authorization of
				appropriations.
						
						.
				
	
		December 27, 2012
		Reported with amendments
	
